Exhibit 10.3

 

 

 

 

CREDIT AGREEMENT

 

dated as of

 

August 6, 2014,

 

among

 

RIGHTSIDE GROUP, LTD.,

 

UNITED TLD HOLDCO LTD.,

 

THE LENDERS PARTY HERETO

 

and

 

OBSIDIAN AGENCY SERVICES, INC.,

as Administrative Agent and Collateral Agent

 

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.

Defined Terms

1

Section 1.02.

Terms Generally

26

Section 1.03.

Independence of Covenants

27

Section 1.04.

Construction

27

 

 

 

ARTICLE II

 

THE CREDITS

 

Section 2.01.

Commitments

27

Section 2.02.

Loans; Notice of Borrowing

28

Section 2.03.

Disbursement of Funds

28

Section 2.04.

Evidence of Debt; Repayment of Loans

29

Section 2.05.

Fees

29

Section 2.06.

Interest on Loans

30

Section 2.07.

Default Interest

30

Section 2.08.

Termination of Commitments

30

Section 2.09.

Repayment of Loans

30

Section 2.10.

Optional Prepayment

30

Section 2.11.

Mandatory Prepayments

31

Section 2.12.

Reserve Requirements; Change in Circumstances

34

Section 2.13.

Indemnity

35

Section 2.14.

Pro Rata Treatment

35

Section 2.15.

Ratable Sharing

35

Section 2.16.

Payments

36

Section 2.17.

Taxes

36

Section 2.18.

Assignment of Loans Under Certain Circumstances; Duty to Mitigate

39

Section 2.19.

[Reserved]

40

Section 2.20.

Obsidian Agency Services as Administrative Agent

40

Section 2.21.

Original Issue Discount

40

Section 2.22.

Investment Unit

41

Section 2.23.

Special Provisions Relating to Collateral

41

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.01.

Organization; Powers

41

Section 3.02.

Authorization

41

Section 3.03.

Enforceability

42

Section 3.04.

Governmental Approvals

42

Section 3.05.

Financial Statements

42

Section 3.06.

Title to Properties; Possession Under Leases

43

Section 3.07.

Subsidiaries

43

Section 3.08.

Litigation; Compliance with Laws

44

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

Section 3.09.

Contractual Obligations

45

Section 3.10.

Federal Reserve Regulations

45

Section 3.11.

Government Regulation

45

Section 3.12.

Use of Proceeds

45

Section 3.13.

Tax Returns; Passive Foreign Investment Company; Controlled Foreign Corporation

46

Section 3.14.

No Material Misstatements

46

Section 3.15.

Employee Benefit Plans

46

Section 3.16.

Environmental Matters

47

Section 3.17.

Insurance

47

Section 3.18.

Security Documents

47

Section 3.19.

Location of Real Property and Leased Premises

48

Section 3.20.

Labor Matters

48

Section 3.21.

Solvency

48

Section 3.22.

Transaction Documents; Revolving Loan Documents

49

Section 3.23.

Sanctioned Persons

49

Section 3.24.

Financial Advisors

49

Section 3.25.

Foreign Assets Control Regulations, Etc.

50

Section 3.26.

Representations and Warranties

50

Section 3.27.

Deposit Accounts; Securities Accounts

50

Section 3.28.

Loans to Officers and Directors

50

Section 3.29.

[Reserved]

50

Section 3.30.

Accounts and Notes Receivable; Accounts and Notes Payable

50

Section 3.31.

Internal Controls

51

Section 3.32.

Intellectual Property; Copyright Matters

51

Section 3.33.

Change of Control Provisions

52

 

 

 

ARTICLE IV

 

CONDITIONS OF LENDING

 

Section 4.01.

Conditions Precedent to Closing

52

Section 4.02.

Post Closing Obligations

57

 

 

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Section 5.01.

Existence; Compliance with Laws; Businesses and Properties

59

Section 5.02.

Insurance

59

Section 5.03.

Obligations and Taxes

60

Section 5.04.

Financial Statements, Reports, etc.

61

Section 5.05.

Litigation and Other Notices

63

Section 5.06.

Information Regarding Collateral

63

Section 5.07.

Maintaining Records; Access to Properties and Inspections

63

Section 5.08.

Use of Proceeds

64

Section 5.09.

Employee Benefits

64

Section 5.10.

Compliance with Environmental Laws

64

Section 5.11.

Preparation of Environmental Reports

64

Section 5.12.

Further Assurances

64

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

Section 5.13.

Change of Control Provisions

66

 

 

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Section 6.01.

Indebtedness

66

Section 6.02.

Liens

68

Section 6.03.

Sale and Lease-Back Transactions

71

Section 6.04.

Investments

71

Section 6.05.

Acquisitions, Consolidations, Dispositions of Assets and Acquisitions

72

Section 6.06.

Restricted Payments; Restrictive Agreements

74

Section 6.07.

Transactions with Affiliates

75

Section 6.08.

Business of Borrowers and Subsidiaries

75

Section 6.09.

Other Indebtedness and Agreements, etc.

75

Section 6.10.

Capital Expenditures

75

Section 6.11.

[Reserved]

76

Section 6.12.

Maximum Consolidated Net Leverage Ratio

76

Section 6.13.

Minimum Liquidity

76

Section 6.14.

Fiscal Year

76

Section 6.15.

Certain Equity Securities

76

Section 6.16.

Amendments or Waivers of Documents Relating to Subordinated Indebtedness,
Organizational Documents and Equity Interests

76

Section 6.17.

Antilayering

77

Section 6.18.

[Reserved]

77

Section 6.19.

Wholly Owned Subsidiaries

77

 

 

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01.

Notices

84

Section 9.02.

Survival of Agreement

85

Section 9.03.

Binding Effect

85

Section 9.04.

Successors and Assigns

85

Section 9.05.

Expenses; Indemnity

88

Section 9.06.

Right of Setoff

90

Section 9.07.

Applicable Law

90

Section 9.08.

Waivers; Amendment

90

Section 9.09.

Interest Rate Limitation

91

Section 9.10.

Entire Agreement

91

 

iii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

Section 9.11.

WAIVER OF JURY TRIAL

91

Section 9.12.

Severability

91

Section 9.13.

Counterparts

92

Section 9.14.

Headings

92

Section 9.15.

Jurisdiction; Consent to Service of Process

92

Section 9.16.

Confidentiality

92

Section 9.17.

USA PATRIOT Act Notice

93

Section 9.18.

Judgment Currency

93

 

iv

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

SCHEDULES

 

 

 

 

 

Schedule 1.01(a)

-

Guarantors

Schedule 1.01(b)

-

Mortgaged Property

Schedule 2.01

-

Lenders and Commitments

Schedule 3.07

-

Subsidiaries

Schedule 3.07(f)

 

Immaterial Subsidiaries

Schedule 3.07(b)

-

Outstanding Subscriptions, Options, Warrants, Calls, Commitments

Schedule 3.13(b)

 

Controlled Foreign Corporations

Schedule 3.16

-

Environmental Matters

Schedule 3.17

-

Insurance

Schedule 3.18(a)

-

UCC Filing Offices

Schedule 3.19(a)

-

Owned Real Property

Schedule 3.19(b)

-

Leased Real Property

Schedule 3.24

-

Financial Advisors

Schedule 3.25

-

Foreign Assets Control Regulations

Schedule 3.27

-

Deposit Accounts and Securities Accounts

Schedule 3.30(b)

-

Delinquent Accounts Payable and Notes Payable

Schedule 3.32(a)

-

Intellectual Property

Schedule 3.33

-

Change of Control Provisions

Schedule 6.01

-

Existing Indebtedness

Schedule 6.02

-

Existing Liens

Schedule 6.04

-

Existing Investments

Schedule 6.07

-

Affiliate Transactions

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Form of Notice of Borrowing

Exhibit B-1

-

Form of Term Note (U.S. Borrower)

Exhibit B-2

-

Form of Term Note (Cayman Borrower)

Exhibit C

-

[Reserved]

Exhibit D

-

Form of Administrative Questionnaire

Exhibit E

-

Form of Assignment and Acceptance

Exhibit F-1

-

Form of U.S. Guarantee and Collateral Agreement

Exhibit F-2

-

Form of Unconditional Guarantee (Non-U.S. Entities)

Exhibit G

-

Form of Warrant

Exhibit H

-

Form of Warrant Agreement

Exhibit I

-

Form of Collateral Information Certificate

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is dated as of August 6, 2014 and entered into by and
among RIGHTSIDE GROUP, LTD., a Delaware corporation (the “U.S. Borrower”),
UNITED TLD HOLDCO, LTD., an exempted company limited by shares incorporated
under the laws of the Cayman Islands (the “Cayman Borrower”, and together with
the U.S. Borrower, the “Borrowers”), the Lenders (as defined in Article I), and
OBSIDIAN AGENCY SERVICES, INC., as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders.

 

PRELIMINARY STATEMENT

 

The Borrowers desire that the Lenders extend term loans to the Borrowers in
connection with the distribution by Demand Media Inc. (“Demand”) to its
stockholders of all of the equity interests of the U.S. Borrower, a corporation
formed to own and operate the other Loan Parties and their respective
Subsidiaries, and certain transactions related thereto (the “Spin-off”) to
finance, in part, the acquisition of new gTLDs (as defined below) and for
working capital and other general corporate purposes.

 

The Lenders have agreed to extend such term loans to the Borrowers.

 

The Borrowers desire to secure all of their respective Obligations hereunder and
under the other Loan Documents by granting to the Collateral Agent, for the
benefit of the Secured Parties, a second priority Lien on all of its real,
personal and mixed property, including a pledge of the Equity Interests of their
respective Subsidiaries, as and to the extent provided herein and in the other
Loan Documents.

 

All material Domestic Subsidiaries of the Borrowers have agreed to guarantee the
Obligations hereunder and under the other Loan Documents and to secure their
guaranties by granting to the Administrative Agent, for the benefit of the
Secured Parties, a second priority Lien on substantially all of their respective
real, personal and mixed property, including a pledge of the Equity Interests of
their respective Subsidiaries, as and to the extent provided herein and in the
other Loan Documents.

 

Certain material Foreign Subsidiaries of the Borrowers have agreed to guarantee
the Cayman Obligations hereunder and under the other Loan Documents and to
secure their guaranties by granting to the Administrative Agent, for the benefit
of the Secured Parties, a second priority Lien on all of their respective real,
personal and mixed property, including a pledge of all of the Equity Interests
of their respective Subsidiaries, as and to the extent provided herein and in
the other Loan Documents.

 

The Lenders are willing to extend such term loans to the Borrowers on the terms
and subject to the conditions set forth herein.  Accordingly, the parties hereto
agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                                   Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings specified
below:

 

“Administrative Agent” shall have the meaning assigned to such term in the
Preamble.

 

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit D, or such other form as may be supplied from time to time by
the Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any Person that directly or indirectly owns 10% or more of
any class of Equity Interests of the Person specified or that is an officer or
director of the Person specified.  Notwithstanding anything to the contrary set
forth herein, neither the Agents nor any Person that is a Lender shall be deemed
an Affiliate of any Loan Party for purposes of the Loan Documents.

 

“Agents” shall have the meaning assigned to such term in Article VIII.

 

“Agreement” shall mean this Credit Agreement.

 

“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the highest of:

 

(i)                                     the Prime Rate in effect on such day;
and

 

(ii)                                  the Federal Funds Effective Rate in effect
on such day plus ½ of 1.0% per annum; and

 

(iii)                               1.50%

 

Any change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective from and including the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.  Interest calculated pursuant to clause (i) above will be
determined based on a year of 365 days or 366 days, as applicable and actual
days elapsed.  Interest calculated pursuant to clauses (ii) and (iii) above will
be determined based on a year of 360 days and actual days elapsed.

 

“Applicable Prepayment Premium” shall have the meaning assigned to such term in
Section 2.10.

 

“Asset Sale” shall mean the Disposition by the Borrowers or any Subsidiary to
any Person other than the Borrowers or any Guarantor of (i) any of the Equity
Interests of the Borrowers or any of their Subsidiaries (excluding any sale of
Equity Interests of the U.S. Borrower), (ii) substantially all of the assets of
any division or line of business of the Borrowers or any of their Subsidiaries,
or (iii) any other assets (whether tangible or intangible) of the Borrowers or
any of their Subsidiaries (other than (a) inventory sold in the ordinary course
of business, (b) Dispositions of accounts in the ordinary course of business for
purposes of collection and (c) any such other assets to the extent that the
aggregate value of such assets Disposed of (x) in any single transaction or
related series of transactions is equal to $250,000 or less and (y) for all
transactions or related series of transactions equal to $500,000 or less per
fiscal year); provided, that for purposes of Section 2.11(b) and the definition
of “Net Asset Sale Proceeds”, “Asset Sales” shall not include dispositions
permitted under clauses (iii) and (v) through (xvii) of Section 6.05.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit E or such other form as shall be approved by the Administrative
Agent.

 

2

--------------------------------------------------------------------------------


 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrowers” shall have the meaning assigned to such term in the Preamble.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York, New York or Los Angeles, California are authorized or
required by law to close.

 

“Capital Expenditures” shall mean, for any period, the additions to property,
plant and equipment and other capital expenditures of the U.S. Borrower and its
consolidated Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of the U.S. Borrower for such period prepared in
accordance with GAAP, including acquisitions of gTLDs, which may be in the form
of an acquisition of assets or of a Person, substantially all of the assets of
which are domain names, domain name portfolios and top-level domain names;
provided that Capital Expenditures shall not include any such expenditure made
to restore, replace or rebuild property to the condition of such property
immediately prior to any damage, loss, destruction or condemnation of such
property, to the extent such expenditure is made with insurance proceeds,
condemnation awards or damage recovery proceeds relating to any such damage,
loss, destruction or condemnation.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Casualty Event” shall mean any event or occurrence described in clauses
(i) and/or (ii) of the definition of “Net Insurance/Condemnation Proceeds”.

 

“Cayman Borrower” shall have the meaning assigned to such term in the preamble
of the Agreement.

 

“Cayman Guarantors” shall mean, collectively, (i) on the Closing Date, each
Foreign Subsidiary listed on Schedule 1.01(a), and thereafter each other
Subsidiary that is or becomes a party to the U.S. Guarantee and Collateral
Agreement or the Guarantee (Non-U.S. Entities), as applicable, or otherwise
provides a Guarantee in respect of the Cayman Obligations, (ii) the U.S.
Borrower and (iii) the U.S. Guarantors.

 

“Cayman Law Charge” shall mean the charge over the Cayman Borrower’s assets
dated on or about the date of this Agreement, whereby the Cayman Borrower grants
a security interests in its assets in favor of the Collateral Agent.

 

“Cayman Law Share Charge” shall mean the charge over shares dated on or about
the date of this Agreement entered into between Lender and DMIH, an Irish
limited liability company, in respect of DMIH’s shares in the Cayman Borrower.

 

“Cayman Loan Parties” shall mean the Cayman Borrower and Cayman Guarantors.

 

3

--------------------------------------------------------------------------------


 

“Cayman Obligations” shall mean all obligations of every nature of each Cayman
Loan Party in respect of the principal, interest (including, without limitation,
any interest accruing after the commencement of any bankruptcy case or
insolvency proceeding involving a Cayman Loan Party, whether or not such
interest is an allowed claim in such case or proceeding) and premium on account
of the Cayman Term Loan from time to time owed to Administrative Agent, Lenders
or any of them under the Loan Documents, and fees, expenses, indemnification or
amounts (other than principal, interest and premium in respect of the U.S. Term
Loan) owed by any Cayman Loan Party to Administrative Agent, Lenders or any of
them under the Loan Documents.

 

“Cayman Term Loan” shall mean the term loan made by the Lenders to the Cayman
Borrower pursuant to Section 2.01(b).

 

“Cayman Term Loan Commitments” with respect to each Lender, the commitment of
such Lender to make Cayman Term Loans hereunder as set forth on Schedule 2.01,
or in the Assignment and Acceptance pursuant to which such Lender assumed its
Cayman Term Loan Commitment, as applicable.  The initial aggregate amount of the
Lenders’ Cayman Term Loan Commitments is $20,000,000.

 

“Certificated Security” shall have the meaning assigned to such term in
Section 3.18(a).

 

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

 

“Change in Control” shall mean the occurrence of any of the following:

 

(i)                                     the U.S. Borrower shall cease to
beneficially own and Control, directly or indirectly, 100% (other than
directors’ qualifying shares required by law) on a fully-diluted basis of the
issued and outstanding Equity Interests of (a) DMIH, (b) the Cayman Borrower or
(c) any other Loan Party (other than the U.S. Borrower);

 

(ii)                                  the direct or indirect sale, lease,
transfer, conveyance or other disposition, in one or a series of related
transactions, of all or substantially all of the assets of the Borrowers and the
Subsidiaries, taken as a whole, to any Person;

 

(iii)                               during any period of 18 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the U.S. Borrower cease to be composed of individuals (x) who
were members of that board or equivalent governing body on the first day of such
period, (y) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (x) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (z) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (x) and (y) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (y) and clause (z), any individual whose
initial nomination for, or assumption of office as, a member of that board or
equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); or

 

(iv)                              the occurrence of any “change of control” (or
similar event, howsoever denominated) under the definitive documentation
governing or evidencing any Material

 

4

--------------------------------------------------------------------------------


 

Indebtedness, including the Revolving Loan Documents or any documents governing
any Subordinated Indebtedness; or

 

(v)                                 any Person acting in concert with one or
more other Persons shall have acquired beneficial ownership, directly or
indirectly, of Equity Interests of the U.S. Borrower (or other Equity Interests
convertible into such Equity Interests) representing a majority of the combined
voting power of all Equity Interests of the U.S. Borrower entitled to vote in
the election of members of the Governing Body of the U.S. Borrower, other than
Equity Interests having such power only by reason of the happening of a
contingency.

 

As used herein, the term “beneficially own” or “beneficial ownership” shall have
the meaning set forth in the Exchange Act and the rules and regulations
promulgated thereunder

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(x) the Dodd Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives issued thereunder or in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the day enacted,
adopted, issued or implemented.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Closing Date” shall mean the date on which the initial Term Loans are made.

 

“Closing Date Projections” shall have the meaning assigned to such term in
Section 4.01(e).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all the real, personal, and mixed property in which
Liens are purported to be granted pursuant to the Security Documents, including
all “Collateral” (as defined therein) and Mortgaged Properties (if any).

 

“Collateral Agent” shall have the meaning assigned to such term in the Preamble.

 

“Collateral Information Certificate” shall mean the Collateral Information
Certificate to be executed and delivered by the U.S. Borrower pursuant to
Section 4.01, substantially in the form of Exhibit I.

 

“Consolidated EBITDA” shall mean, for any period, with respect to the U.S.
Borrower and all of its Subsidiaries on a consolidated basis, the sum, without
duplication, of the amounts for such period of (i) Consolidated Net Income, plus
(ii) the following to the extent deducted in the calculation of Consolidated Net
Income: (a) Consolidated Interest Expense for such period, (b) the provision for
federal, state, local and foreign income taxes payable by the Borrowers and
their Subsidiaries for such period, (c) depreciation and amortization expense
for such period, (d) any (1) non-cash impairment or loss of goodwill or other
intangibles required to be taken pursuant to GAAP, (2) non-cash deferred
compensation

 

5

--------------------------------------------------------------------------------


 

expenses, (3) non-cash losses from sales of assets and other property, other
than from sales in the ordinary course of business, (4) non-cash expense
recorded with respect to stock-options or other equity-based compensation,
(e) losses related to the voluntary withdrawal or other loss of an application
for gTLD rights, (f) any losses during such period related to foreign currency
exchanges, conversions and/or contracts, (g) one-time, non-recurring charges,
costs and expenses not in excess of $3,500,000 incurred during such period in
connection with the Transactions, the closing of the Term Loans and the
Revolving Loan Agreement, and other acquisition or disposition transactions,
whether or not consummated, (h) start-up costs and expenses incurred in
connection with Borrowers’ initiative regarding investments in gTLDs permitted
hereunder not in excess of $11,000,000 in the aggregate through September 30,
2014, (i) expenses associated with early extinguishment of Indebtedness,
(j) severance costs paid during such period in connection with any reduction in
force, (k) any extraordinary loss in accordance with GAAP, (l) any other
non-cash charges or expenses for such period that do not represent a cash item
in such period or any future period, and plus (iii) (a) any increase in deferred
revenue from the previous period, and (b) any decrease in deferred registration
costs from the previous period, but minus (iv) the following to the extent
included in the calculation of Consolidated Net Income: (a) any gains during
such period related to foreign currency exchanges, conversions and/or contracts,
(b) gains related to the voluntary withdrawal of an application for gTLD rights,
and (c) any non-recurring or other unusual item of gain, and minus (v) (a) any
decrease in deferred revenue from the previous period, and (b) any increase in
deferred registration costs from the previous period.  Consolidated EBITDA shall
be calculated on a pro forma basis with respect to any period for which a
Permitted Disposition or an acquisition that is permitted under Section 6.10 has
occurred.  Notwithstanding the foregoing, Consolidated EBITDA shall be deemed to
be (i) $24,836,000 for the fiscal quarter ended June 30, 2013, (ii) $22,840,000
for the fiscal quarter ended September 30, 2013, (iii) $18,912,000 for the
fiscal quarter ended December 31, 2013 and (iv) $14,580,000 for the fiscal
quarter ended March 31, 2014.

 

“Consolidated Funded Indebtedness” shall mean, as of any date of determination,
for the U.S. Borrower and its consolidated Subsidiaries, the sum (without
duplication) of (a) all Indebtedness of such Persons for borrowed money as at
such date, including all current maturities and current sinking fund payments in
respect of any such Indebtedness, whether or not required to be paid within one
year from the date of its creation, plus (b) Indebtedness of such Persons in
respect of the Revolving Loans and Term Loans.

 

“Consolidated Interest Expense” shall mean, for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the U.S.
Borrower and its consolidated Subsidiaries for such period with respect to all
outstanding Indebtedness of such Persons (including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Interest Rate Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP).

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the U.S. Borrower and its consolidated Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Net Leverage Ratio” shall mean, on any date, the ratio of (a) an
amount equal to (i) Consolidated Funded Indebtedness as of such date plus
(ii) Indebtedness under letters of credit as of such date minus (iii) Excess
Cash as of such date, to (b) Consolidated EBITDA for the period of the four
fiscal quarters most recently ended for which the U.S. Borrower has delivered
financial statements.

 

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
U.S. Borrower and its Subsidiaries, determined in accordance with GAAP, as set
forth on the most recently delivered consolidated financial statements of the
U.S. Borrower and its Subsidiaries as of such date.

 

6

--------------------------------------------------------------------------------


 

“Contingent Obligation”, as applied to any Person, shall mean any direct or
indirect liability, contingent or otherwise, of that Person (i) with respect to
any Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(ii) with respect to any acceptance, letter of credit or surety bond or similar
facility issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings, or (iii) under Hedging
Agreements.  Contingent Obligations shall include (a) the direct or indirect
Guarantee, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another, (b) the obligation to make take
or-pay or similar payments if required regardless of non-performance by any
other party or parties to an agreement, and (c) any liability of such Person for
the obligation of another through any agreement (contingent or otherwise) (1) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (2) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (1) or (2) of this sentence, the primary purpose or
intent thereof is as described in the preceding sentence.  The amount of any
liability in respect of a Hedging Agreement shall be the amount determined in
respect thereof as of the end of the then most recently ended fiscal quarter of
such Person, based on the assumption that such Hedging Agreement had terminated
at the end of such fiscal quarter.  In making such determination, if any
agreement relating to such Hedging Agreement provides for the netting of amounts
payable by and to such Person thereunder or if such agreement provides for the
simultaneous payment of amounts by and to such Person, then in each such case,
the amount of such obligation shall be the net amount so determined, in each
case to the extent that such agreement is legally enforceable in Insolvency
Proceedings against the applicable counterparty thereof.  The amount of any
other Contingent Obligation shall be equal to the amount of the obligation so
guaranteed or otherwise supported or, if less, the amount to which such
Contingent Obligation is specifically limited.

 

“Contractual Obligation” shall mean, as applied to any Person, any provision of
any Equity Interest issued by that Person or of any indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or subject.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Control Agreement” shall mean an agreement, satisfactory in form and substance
to the Collateral Agent and executed by the financial institution or securities
intermediary at which a Deposit Account or a Securities Account, as the case may
be, is maintained, pursuant to which such financial institution or securities
intermediary confirms and acknowledges the Collateral Agent’s security interest
in such account, and agrees that the financial institution or securities
intermediary, as the case may be, will comply with instructions or entitlement
orders, as applicable, originated by the Collateral Agent as to disposition of
funds in such account, without further consent by the Borrowers or any
Subsidiary.

 

“Copyright Act” shall mean Title 17 of the United States Code, including the
Copyright Act of 1976, and all rules and regulations issued or promulgated
thereunder, all as amended and in effect from time to time.

 

7

--------------------------------------------------------------------------------


 

“Credit Facilities” shall mean the term loan facilities provided for by this
Agreement.

 

“Cumulative Excess Cash Flow Amount” shall mean the aggregate amount equal to
the sum of (i) the product of Excess Cash Flow from the Closing Date to the end
of the fiscal year ended on December 31, 2014 and the ECF Percentage for such
fiscal year and (ii) for each fiscal year thereafter, the product of Excess Cash
Flow for such fiscal year and the ECF Percentage for such fiscal year, ending
with the fiscal year most recently ended as of the date 90 days prior to the
Revolving Loan Payoff Date.

 

“Current Assets” shall mean, as at any date of determination, the total assets
of U.S. Borrower and its Subsidiaries on a consolidated basis which may properly
be classified as current assets in conformity with GAAP at such time, excluding
(i) cash and Permitted Investments and (ii) deferred income taxes.

 

“Current Liabilities” shall mean, at any time, the consolidated total
liabilities of the U.S. Borrower and the Subsidiaries which may properly be
classified as current liabilities in conformity with GAAP at such time, but
excluding, without duplication, (a) the current portion of any long-term
Indebtedness, and (b) outstanding Revolving Loans.

 

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.11(h).

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Deposit Account” shall mean a demand, time, savings, passbook or similar
account maintained with a Person engaged in the business of banking, including
savings bank, savings and loan association, credit union or trust of the Loan
Parties or as otherwise defined in the UCC.

 

“Disclosure Letter” shall mean the disclosure letter, dated as of the date
hereof, as amended or supplemented from time to time by the Borrowers with the
written consent of the Administrative Agent (or as supplemented by the Borrowers
pursuant to the terms of this Agreement), delivered by the Borrowers to the
Administrative Agent.

 

“Disposition” shall mean with respect to any property, any sale, lease,
sublease, sale and leaseback, assignment, conveyance, transfer, license or other
disposition thereof.  The terms “Dispose” and “Disposed of” shall have
correlative meanings.

 

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
date that is 90 days following the Maturity Date; or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time on or prior to the date that is 90 days following the Maturity
Date.

 

“DMIH” shall mean DMIH Limited, a limited liability company organized under the
laws of Ireland.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

8

--------------------------------------------------------------------------------


 

“Domains” shall mean Rightside Domains Europe Limited, a limited liability
company organized under the laws of Ireland.

 

“Domestic Subsidiary” shall mean (a) any Subsidiary organized under the laws of
the United States of America, any State thereof or the District of Columbia,
other than a Wholly Owned Subsidiary of the U.S. Borrower that (i) has no
significant assets other than Equity Interests in controlled foreign
corporations within the meaning of Section 957 of the Code and with respect to
which the U.S. Borrower is a “United States shareholder,” within the meaning of
Section 951(b) of the Code and (ii) conducts no business other than holding such
Equity Interests and (b) any Subsidiary that is treated as a disregarded entity
under Treasury Regulations Section 301.7701-3 of a Subsidiary described in
clause (a).

 

“ECF Percentage” shall mean fifty percent 50%.

 

“Eligible Assignee” shall mean (i) any Lender, any Affiliate of any Lender and
any Related Fund of any Lender; and (ii) (a) a commercial bank organized under
the laws of the United States or any state thereof; (b) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (c) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (1) such bank is
acting through a branch or agency located in the United States or (2) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (d) any other entity that is an “accredited investor” (as defined
in Regulation D under the Securities Act) that extends credit or buys loans as
one of its businesses including insurance companies, mutual funds and lease
financing companies; provided that neither the Borrowers nor any Affiliate of
the Borrowers shall be an Eligible Assignee.

 

“Employee Benefit Plan” shall mean, at any time, an employee benefit plan, as
defined in Section 3(3) of ERISA, which the U.S. Borrower or any ERISA Affiliate
maintains, contributes to or has an obligation to contribute.

 

“eNom” shall mean eNom, Incorporated, a Nevada corporation.

 

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to protection of the environment,
natural resources, human health and safety or the presence, Release of, or
exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, shares in the share capital
of a company, beneficial interests in a trust or

 

9

--------------------------------------------------------------------------------


 

other equity interests in any Person, and any option, warrant or other right
entitling the holder thereof to purchase or otherwise acquire any such equity
interest.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the U.S. Borrower, is, or was within the last six preceding
plan years, treated as a single employer under Section 414(b) or (c) of the
Code, or solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is, or was within the last six preceding plan years, treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the U.S. Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan or the withdrawal or partial withdrawal of the U.S. Borrower or any of its
ERISA Affiliates from any Plan or Multiemployer Plan, (e) the receipt by the
U.S. Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, (f) the adoption of any
amendment to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, (g) the receipt by the
U.S. Borrower or any of its ERISA Affiliates of any notice, or the receipt by
any Multiemployer Plan from the U.S. Borrower or any of its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, (h) the occurrence of a
“prohibited transaction” with respect to which the U.S. Borrower or any of the
Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Code) or with respect to which the U.S. Borrower or any such Subsidiary
could otherwise incur a material liability, (i) the incurrence by the U.S.
Borrower or any of its ERISA Affiliates of any liability pursuant to
Section 4063 or 4064 of ERISA, (j) the imposition of liability on the U.S.
Borrower or any of its ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA or (k) the
imposition of a Lien on the U.S. Borrower pursuant to Section 430(k) of the Code
or ERISA.

 

“Euro” shall mean the single currency of the Participating Member States.

 

“Events of Default” shall have the meaning assigned to such term in
Section 7.01.

 

“Excess Cash” shall mean as of any date of determination, the excess, if any, of
(a) the aggregate amount of Unrestricted Cash and Permitted Investments held by
the U.S. Borrower and its Subsidiaries as of such date, over (b) the sum of
(i) the aggregate amount of the then outstanding Revolving Loans as of such date
and (ii) $15,000,000.  For the avoidance of doubt, “Excess Cash” shall not be
less than zero.

 

“Excess Cash Flow” shall mean, for any fiscal year of the Borrowers (or, in the
case of the fiscal year ended December 31, 2014 (except as otherwise specified
below), the portion thereof commencing on the Closing Date and ending on
December 31, 2014), determined on a consolidated basis, the excess of:

 

(a) the sum, without duplication, of

 

10

--------------------------------------------------------------------------------


 

(i) Consolidated EBITDA for such fiscal year (or portion thereof) and

 

(ii) the decrease, if any, in Current Assets minus Current Liabilities from the
beginning to the end of such fiscal year (provided, that for the fiscal year
ending December 31, 2014, such decrease, if any, in Current Assets minus Current
Liabilities shall be calculated for the period commencing on January 1, 2014 and
ending on December 31, 2014,

 

over

 

(b) the sum, without duplication, of

 

(i) federal, state, local and foreign income taxes paid in cash by the Borrowers
and the Subsidiaries during such fiscal year (or portion thereof),

 

(ii) Consolidated Interest Expense for such fiscal year (or portion thereof)
paid in cash,

 

(iii) capital expenditures, acquisitions permitted hereunder, Investments
permitted hereunder, or Restricted Payments permitted hereunder, in each case,
to the extent made in cash, except to the extent financed with the proceeds of
Indebtedness, Equity Issuances, casualty proceeds, condemnation proceeds or
other proceeds that would not be included in Consolidated EBITDA,

 

(iv) permanent repayment of Indebtedness (other than voluntary prepayments and
mandatory prepayments of the Term Loans under Section 2.10 and Section 2.11,
respectively) made in cash by the Borrowers and the Subsidiaries during such
fiscal year (or portion thereof), but only to the extent that the Indebtedness
so prepaid by its terms cannot be reborrowed or redrawn and such prepayments do
not occur in connection with a refinancing of all or any portion of such
Indebtedness,

 

(v) the increase, if any, in Current Assets minus Current Liabilities from the
beginning to the end of such fiscal year (provided, that for the fiscal year
ending December 31, 2014, such increase, if any, in Current Assets minus Current
Liabilities shall be calculated for the period commencing on January 1, 2014 and
ending on December 31, 2014, and

 

(vi) all other payments added back to Consolidated EBITDA (subject to the
limitations set forth in the definition thereof) for such fiscal year (or
period) to the extent paid in cash.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) income or franchise Taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrowers under Section 2.18), U.S. federal withholding Taxes
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(d),
except in each case to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the

 

11

--------------------------------------------------------------------------------


 

Borrowers with respect to such withholding Tax pursuant to Section 2.17 and
(d) U.S. federal withholding Taxes imposed under FATCA.

 

“Facilities” shall mean any and all real property (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased, operated or used by the Borrowers or any of their Subsidiaries.

 

“Fair Labor Standards Act” shall mean the Fair Labor Standards Act of 1938, as
amended from time to time.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Federal Power Act” shall mean the Federal Power Act of 1935, as amended from
time to time.

 

“Fee Letter” shall mean that certain fee letter agreement entered into among the
Borrowers and the Administrative Agent dated as of the Closing Date.

 

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

 

“First Tier Foreign Subsidiary” shall mean, at any date of determination, each
Foreign Subsidiary in which any one or more of (a) a U.S. Borrower, (b) a U.S.
domestic entity that is a Subsidiary that has no significant assets other than
equity interests in CFCs and with respect to which a Borrower is a “United
States shareholder,” within the meaning of Section 951(b) of the Code or (c) any
Domestic Subsidiary of a U.S. Borrower owns directly more than 50%, in the
aggregate, of the voting Equity Interests of such Foreign Subsidiary.

 

“Foreign Law Security Agreements” shall mean, those security documents
evidencing the pledge of the assets of any Material Foreign Subsidiary.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the U.S. Borrower is located.  For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Pledge Documents” shall mean, collectively, in respect of the grant by
any Loan Party to the Collateral Agent for the benefit of the Secured Parties of
a Lien on certain of the Equity Interest of any First Tier Foreign Subsidiary
owned by such Loan Party, any related Foreign Law Pledge Agreement, any related
filings, an opinion as is customary in the relevant jurisdiction delivered by
local counsel in the foreign jurisdiction in which such First Tier Foreign
Subsidiary is organized and addressing the effectiveness of the pledge and/or
creation of a Lien by such Loan Party to the Collateral Agent for the benefit of
the Secured Parties of the pledged Equity Interests of such First Tier Foreign
Subsidiary having

 

12

--------------------------------------------------------------------------------


 

been issued to such Loan Party, any related authorizing resolutions adopted by
the board of directors (or equivalent) of such Loan Party in connection with
such pledge, any amendments to the Organizational Documents of such First Tier
Foreign Subsidiary required by the Collateral Agent to facilitate the pledge
and/or creation of a Lien by such Loan Party to the Administrative Agent for the
benefit of the Secured Parties of such pledged Equity Interests, and any other
agreements, documents, instruments, notices, filings or other items reasonably
required by the Administrative Agent to be executed and/or delivered in
connection with any of the foregoing.

 

“Foreign Security Documents” shall mean, collectively, in respect of the grant
by any Material Foreign Subsidiary to the Collateral Agent for the benefit of
the Secured Parties of a Lien on the assets of any Material Foreign Subsidiary,
any related Foreign Law Security Agreement, any related filings, an opinion as
is customary in the relevant jurisdiction delivered by local counsel in the
foreign jurisdiction in which such Material Foreign Subsidiary is organized and
addressing the effectiveness of the pledge by such Material Foreign Subsidiary
to the Collateral Agent for the benefit of the Secured Parties of the assets of
such Material Foreign Subsidiary, any related authorizing resolutions adopted by
the board of directors (or equivalent) of such Material Foreign Subsidiary in
connection with such pledge, any amendments to the Organizational Documents of
such Material Foreign Subsidiary required by the Administrative Agent to
facilitate the pledge by such Material Foreign Subsidiary to the Collateral
Agent for the benefit of the Secured Parties of such assets, and any other
agreements, documents, instruments, notices, filings or other items reasonably
required by the Administrative Agent to be executed and/or delivered in
connection with any of the foregoing.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

 

“Governing Body” shall mean the board of directors or other body having the
power to direct or cause the direction of the management and policies of a
Person that is a corporation, partnership, trust or limited liability company.

 

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality, regulatory body, board or
commission.

 

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(j).

 

“gTLDs” shall mean domain names, domain name portfolios and top-level domain
names, including domain name suffixes, also known as generic Top Level Domains,
approved by the Internet Corporation for Assigned Names and Numbers.

 

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation;

 

13

--------------------------------------------------------------------------------


 

provided, however, that the term “Guarantee” shall not include endorsements of
negotiable instruments for collection or deposit in the ordinary course of
business.

 

“Guarantee (Non-U.S. Entities)” shall mean the Unconditional Guarantee (Non-U.S.
Entities) to be executed and delivered by DMIH and each Subsidiary of a Borrower
or other Subsidiary (other than any U.S. Loan Party) which has become a
Guarantor of the Cayman Obligations pursuant thereto, substantially in the form
of Exhibit F-2.

 

“Guarantors” shall mean the U.S. Guarantors and Cayman Guarantors, collectively.

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Hot Media” shall mean Hot Media, Inc., a Delaware corporation.

 

“ICANN” shall mean the Internet Corporation for Assigned Names and Numbers.

 

“ICC Termination Act” shall mean the ICC Termination Act of 1995, as amended
from time to time.

 

“Immaterial Subsidiaries” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the U.S. Borrower most recently ended, have
assets with a value in excess of 5.0% of the Consolidated Total Assets or
revenues representing in excess of 5.0% of total revenues of U.S. Borrower and
its Subsidiaries on a consolidated basis as of such date, and (b) taken together
with all Immaterial Subsidiaries as of the last day of the fiscal quarter of the
U.S. Borrower most recently ended, did not have assets with a value in excess of
10.0% of Consolidated Total Assets or revenues representing in excess of 10.0%
of total revenues of the U.S. Borrower and its Subsidiaries on a consolidated
basis as of such date.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, including
any earn-out obligations, (d) [reserved], (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services
(excluding (i) trade accounts payable and accrued obligations incurred in the
ordinary course of business and (ii) accruals for payroll and other liabilities,
including deferred compensation arrangements, accrued in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (g) all Contingent Obligations of
such Person in respect of Indebtedness of others, (h) all Capital Lease
Obligations and Synthetic Lease Obligations of such Person, (i) all obligations
of such Person as an account party in respect of letters of credit and (j) all
obligations of such Person in respect of bankers’ acceptances, and (k) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, including any Hedging Agreement, in each case, whether
entered into for hedging or speculative purposes or otherwise; provided, in no
event shall obligations under any derivative transaction be deemed
“Indebtedness” for any purpose under Section 6.12 unless such obligations relate

 

14

--------------------------------------------------------------------------------


 

to a transaction that has been terminated.  The amount of any Indebtedness of
any Person in respect of a Hedging Agreement shall be the amount determined in
respect thereof as of the end of the then most recently ended fiscal quarter of
such Person, based on the assumption that such Hedging Agreement had terminated
at the end of such fiscal quarter. In making such determination, if any
agreement relating to such Hedging Agreement provides for the netting of amounts
payable by and to such Person thereunder or if any such agreement provides for
the simultaneous payment of amounts by and to such Person, then in each such
case, the amount of such obligation shall be the net amount so determined, in
each case to the extent that such agreement is legally enforceable in Insolvency
Proceedings against the applicable counterparty thereof.  The Indebtedness of
any Person shall include the Indebtedness of any partnership or joint venture in
which such Person is a general partner or joint venturer.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Independent Financial Advisor” shall mean an accounting, appraisal or
investment banking firm of national standing or any third party appraiser or
recognized expert with experience in appraising the terms and conditions of the
type of transaction or series of related transactions for which an opinion is
required, provided that such firm or appraiser is not an Affiliate of the
Borrowers.

 

“Information” shall have the meaning assigned to such term in Section 9.16.

 

“Insolvency Proceeding” shall mean (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, examinership, dissolution, winding-up or
relief of debtors, or (ii) any general assignment for the benefit of creditors,
formal or informal moratorium, composition, marshaling of assets for creditors
or other, similar arrangement in respect of its creditors generally or any
substantial portion of its creditors, in each case, undertaken under United
States federal or state or non-United States legal requirements, including the
Bankruptcy Code.

 

“Installment” shall have the meaning assigned to such term in Section 2.09.

 

“Intellectual Property” shall mean all present and future:  (a) all inventions
and discoveries (whether patentable or unpatentable and whether or not reduced
to practice), all improvements thereto, and all patents, patent applications and
patent disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof, (b) all
trademarks, service marks, trade dress, logos, trade names and corporate names,
together with all translations, adaptations, derivations and combinations
thereof and including all goodwill associated therewith, (c) all copyrightable
works, all copyrights and all applications, registrations and renewals in
connection therewith, (d) all broadcast rights, (e) all mask works and all
applications, registrations and renewals in connection therewith, (f) all
know-how, trade secrets and confidential business information, whether
patentable or unpatentable and whether or not reduced to practice (including
ideas, research and development, know-how, formulas, compositions and
manufacturing and production process and techniques, technical data, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information and business and marketing plans and proposals), (g) all computer
software (including data and related documentation), (h) all other proprietary
rights, (i) all copies and tangible embodiments thereof (in whatever form or
medium) and (j) all licenses and agreements in connection therewith.

 

15

--------------------------------------------------------------------------------


 

“Intellectual Property Security Agreement” shall mean any intellectual property
security agreement entered into between a Loan Party and the Collateral Agent
pursuant to the terms of the U.S. Guarantee and Collateral Agreement, together
with each other intellectual property security agreement and supplement thereto
delivered pursuant to Section 5.12, in each case as amended, restated,
supplemented or otherwise modified from time to time.

 

“Intercreditor Agreement” shall mean a subordination and intercreditor agreement
dated as of the date hereof among the Collateral Agent, the Revolving Loan
Lender and the U.S. Borrower in form and substance reasonably acceptable to the
Collateral Agent.

 

“Interest Payment Date” shall mean September 30, 2014 and on the last day of
each fiscal quarter of the U.S. Borrower thereafter, provided if any such day is
not a Business Day, such Interest Payment Date shall be extended to the next
succeeding Business Day and interest shall accrue for each day of such
extension.

 

“Interest Rate Agreement” shall mean any interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which any Borrower or any of its Subsidiaries is a party.

 

“Interstate Commerce Act” shall mean the Interstate Commerce Act of 1887, as
amended from time to time.

 

“Investment” shall mean (i) any direct or indirect purchase or other acquisition
by the Borrowers or any of their Subsidiaries of, or of a beneficial interest
in, any stocks, bonds, notes, debentures or other obligations or securities of
any other Person; (ii) any direct or indirect loan, advance (other than advances
to employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital
contributions by the Borrowers or any of their Subsidiaries to any other Person,
including all indebtedness and accounts receivable from that other Person that
are not current assets or did not arise from sales to that other Person in the
ordinary course of business and (iii) all investments consisting of any exchange
traded or over the counter derivative transaction, including any Hedging
Agreement, whether entered into for hedging or speculative purposes or
otherwise.  The amount of any Investment of the type described in clauses
(i) and (ii) shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write ups, write downs or write offs with respect to such Investment and
after giving effect to any return of capital, repayment or dividends or
distributions in respect thereof received in cash with respect to such
Investment.

 

“Investment Company Act of 1940” shall mean the Investment Company Act of 1940,
as amended from time to time.

 

“Irish Law Charges” shall mean (a) the security deed (debenture) dated on or
about the date hereof by and between the Collateral Agent and DMIH in respect of
the assets of DMIH and (b) the security deed (debenture) dated on or about the
date hereof by and between the Collateral Agent and Domains in respect of the
assets of Domains.

 

“Irish Law Share Charges” shall mean (a) the security over shares deed dated on
or about the date of this Agreement, entered into between the Collateral Agent
and the U.S. Borrower in respect of 65% of the U.S. Borrower’s shares in DMIH;
(b) the security over shares deed dated on or about the date of this Agreement,
entered into between the Collateral Agent and the U.S. Borrower in respect of
100% of the U.S. Borrower’s shares in DMIH; and (c) the security over shares
deed dated on or about the date of

 

16

--------------------------------------------------------------------------------


 

this Agreement, entered into between the Collateral Agent and DMIH in respect of
100% of DMIH’s shares in Domains.

 

“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any Person that has become a party hereto pursuant to an
Assignment and Acceptance.

 

“Libor Rate” shall mean, for any date of determination, the three-month London
Interbank Offered Rate (rounded upward to the nearest 1/16 of one percent) that
appears on Bloomberg as of approximately 11:00 a.m. (Local Time) on such date of
determination; provided, that if such index ceases to exist or is no longer
published or announced, then the term “Libor Rate” shall mean the three-month
London Interbank Offered Rate (rounded upward to the nearest 1/16 of one
percent) as published in The Wall Street Journal on such date of determination,
and if this latter index ceases to exist or is no longer published or announced,
then the term “Libor Rate” shall mean the Prime Rate (rounded upward to the
nearest 1/16 of one percent) as published in The Wall Street Journal on such
date of determination.  The Libor Rate shall be determined on any date of
determination by the Administrative Agent.  The LIBOR Rate shall in no event be
less than 0.5% per annum.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset, or
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset.

 

“Liquidity” shall mean an amount equal to the sum of (i) the amount of
Unrestricted Cash and Permitted Investments of U.S. Borrower and its
Subsidiaries in the aggregate and (ii) aggregate amount of unused Revolving
Commitments available to be borrowed by any Loan Party (without duplication) as
of the relevant date of determination.

 

“Loan Documents” shall mean this Agreement, the Security Documents, the Term
Notes, the Intercreditor Agreement, the Related Documents and any other document
or agreement executed in connection herewith or therewith; provided that, solely
for purposes of Section 9.08(b), the Related Documents and any side letter
between or among two or more Lenders shall not be a Loan Document.

 

“Loan Parties” shall mean the U.S. Loan Parties and Cayman Loan Parties.

 

“Local Time” shall mean Los Angeles time.

 

“Management Fee Recipient” shall have the meaning assigned to such term in the
definition of “Management Fees”.

 

“Management Fees” shall mean any fees or other amounts (whether structured as a
fee, an underwriting discount or otherwise) payable, directly or indirectly, to
or for the benefit of any direct or indirect holder of Equity Interests of any
Affiliate of any such holder of Equity Interests (each of the foregoing, a
“Management Fee Recipient”) or in respect of management, consulting, financial
advisory, financing, underwriting or placement services or other investment
banking activities provided by or on behalf of any Management Fee Recipient to
or for the benefit, directly or indirectly, of any of the Borrowers or the
Borrowers’ Affiliates, whether payable, earned or otherwise provided for
pursuant to a management agreement (howsoever denominated) or otherwise.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

17

--------------------------------------------------------------------------------


 

“Material Adverse Effect” shall mean (a) a materially adverse effect on and/or
material adverse developments with respect to (i) the value of the Collateral,
(ii) the enterprise value of the Borrowers or (b) a material adverse change in,
or a material adverse effect on, the operations, business, assets, properties,
liabilities (actual or contingent), or condition (financial or otherwise) of the
Borrowers and their Subsidiaries, taken as a whole; (c) a material impairment of
the rights and remedies of either Agent or the Lenders under any Loan Document,
or of the ability of the Borrowers, or the Guarantors taken as a whole, to
perform their respective obligations under any Loan Document to which it is a
party, or to which they are parties, as applicable; or (d) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Borrower or any Guarantor of any Loan Document to which it is a party.

 

“Material Domestic Subsidiary” shall mean any Material Subsidiary which is also
a Domestic Subsidiary.

 

“Material Foreign Subsidiary” shall mean any Material Subsidiary which is also a
Foreign Subsidiary.

 

“Material Inbound License” shall mean an inbound license of any patent, patent
application, trademark, trademark application, trade name, service mark, service
mark application, copyrights or copyright applications (i) involving required
payments in each case in excess of $500,000 by the Loan Parties over the life of
such licenses or (ii) for which the failure to maintain could reasonably be
expected to result in a Material Adverse Effect.

 

“Material Indebtedness” shall mean Indebtedness (other than the Term Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrowers or any Subsidiary in an aggregate principal amount exceeding
$2,500,000, including Indebtedness under the Revolving Loan Documents.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrowers or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements to the extent that such agreements are legally
enforceable in Insolvency Proceedings against the applicable counterparty or
counterparties thereof) that the Borrowers or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.

 

“Material Subsidiary” shall mean any Subsidiary that is not an Immaterial
Subsidiary.

 

“Maturity Date” shall mean August 6, 2019.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgaged Properties” shall mean, initially, the owned real properties of the
Loan Parties specified on Schedule 1.01(b), and shall include each other parcel
of real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 5.12.

 

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents, modifications and other security documents delivered with respect to
Mortgaged Properties pursuant to Section 5.12, each in form and substance
reasonably satisfactory to the Agents.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

18

--------------------------------------------------------------------------------


 

“Net Asset Sale Proceeds” shall mean the cash proceeds received by the Borrowers
or any of their Subsidiaries in respect of an Asset Sale (including cash
proceeds subsequently received (as and when received) in respect of noncash
consideration initially received), net of (a) actual and reasonable documented
selling expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and the Borrowers’ good faith estimate of income
taxes, in each case paid or payable in connection with such sale), (b) amounts
provided as a reserve, in accordance with GAAP, against any liabilities under
any indemnification obligations or purchase price adjustment associated with
such Asset Sale (provided that, to the extent and at the time any such amounts
are released from such reserve, such amounts shall constitute Net Asset Sale
Proceeds) and (c) the principal amount, premium or penalty, if any, interest and
other amounts on any Indebtedness for borrowed money that is secured by the
asset sold in such Asset Sale and that is required to be repaid with such
proceeds (other than any such Indebtedness assumed by the purchaser of such
asset and other than Indebtedness hereunder).

 

“Net Insurance/Condemnation Proceeds” shall mean any cash payments or proceeds
received by the Collateral Agent or by the Borrowers or any of their
Subsidiaries (i) under any business interruption or casualty insurance policy in
respect of a covered loss thereunder or (ii) as a result of the taking of any
assets of the Borrowers or any of their Subsidiaries by any Person pursuant to
the power of eminent domain, condemnation or otherwise, or pursuant to a sale of
any such assets to a purchaser with such power under threat of such a taking, in
each case net of any actual and reasonable documented costs incurred by the
Borrowers or any of their Subsidiaries in connection with the adjustment or
settlement of any claims of the Borrowers or such Subsidiary in respect thereof.

 

“Net Securities Proceeds” shall mean the cash proceeds (net of reasonable
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses) from the
incurrence of Indebtedness by the Borrowers or any of their Subsidiaries.

 

“New Proceeds” shall mean net cash proceeds of issuances of Equity Interests
received by the U.S. Borrower on or after the Closing Date and promptly
designated as “New Proceeds” in writing to the Administrative Agent following
such receipt.  Any such cash proceeds so designated may only be utilized by the
Borrowers and their Subsidiaries solely for the purposes permitted hereunder. 
The aggregate amount of New Proceeds shall be reduced following the application
of any such proceeds (or portion thereof).

 

“Notes” shall mean the Term Notes.

 

“Notice of Borrowing” shall have the meaning assigned to such term in
Section 2.02(c).

 

“Obligations” shall mean the U.S. Obligations and the Cayman Obligations,
collectively.

 

“OFAC” shall have the meaning assigned to such term in Section 3.23.

 

“OID” shall have the meaning assigned to such term in Section 2.21.

 

“Opco” shall mean Rightside Operating Co., a Delaware corporation.

 

“Organizational Documents” shall mean with respect to any Person, its charter,
certificate, memorandum or articles of incorporation, bylaws, articles of
organization, memorandum and articles of association, operating agreement,
members agreement, partnership agreement, voting trust, or similar agreement or
instrument governing the formation or operation of such Person.

 

19

--------------------------------------------------------------------------------


 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(h).

 

“Participating Member State” shall mean any member state of the European
Community that adopts or has adopted the Euro as its lawful currency in
accordance with the legislation of the European Community relating to Economic
and Monetary Union.

 

“Payment Office” shall mean the office of the Administrative Agent located at
2951 28th Street, Suite 1000, Santa Monica, California 90405 or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Permitted Investments” shall mean:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Administrative Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause (a)
above and entered into with a financial institution satisfying the criteria of
clause (c) above;

 

(e)                                  securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s

 

(f)                                   securities with maturities of six months
or less from the date of acquisition backed by standby letters of credit issued
by any commercial bank satisfying the requirements of clause (c) of this
definition;

 

(g)                                  investments in “money market funds” within
the meaning of Rule 2a-7 of the Investment Company Act of 1940, at least 95% of
whose assets are invested in investments of the type described in clauses
(a) through (e) above, and are rated AAA by S&P and Aaa by Moody’s; and

 

20

--------------------------------------------------------------------------------


 

(h)                                 equivalents to the foregoing investments in
any foreign jurisdiction in which the U.S. Borrower or its Subsidiaries conduct
business.

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code,
and in respect of which the U.S. Borrower or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means, for any day, the rate of interest in effect for such day
that is identified and normally published by The Wall Street Journal as the
“Prime Rate” (or, if more than one rate is published as the Prime Rate, then the
highest of such rates), with any change in Prime Rate to become effective as of
the date the rate of interest which is so identified as the “Prime Rate” is
different from that published on the preceding Business Day.  If The Wall Street
Journal no longer reports the Prime Rate, or if the Prime Rate no longer exists,
or the Administrative Agent determines in good faith that the rate so reported
no longer accurately reflects an accurate determination of the prevailing Prime
Rate, then the Administrative Agent may select a reasonably comparable index or
source to use as the basis for the Prime Rate.

 

“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

 

“Recipient” shall mean (a) the Administrative Agent and (b) any Lender, as
applicable.

 

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

“Registration Rights Agreement” shall mean the registration rights agreement
among the U.S. Borrower and the Lenders as of the Closing Date in respect of
Equity Interests issued upon the exercise of the Warrants, dated the date
hereof, in form and substance acceptable to the Lenders.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Documents” shall mean, collectively, the Warrants, the Warrant
Agreement and the Registration Rights Agreement.

 

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

21

--------------------------------------------------------------------------------


 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

“Required Lenders” shall mean, at any time, Lenders having Term Loans
representing more than 50% of the sum of all Term Loans at such time.

 

“Responsible Officer” of any Person shall mean any executive officer, Financial
Officer or any director of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

 

“Restricted Indebtedness” shall mean Indebtedness of the Borrowers or any
Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09.

 

“Restricted Payment” shall mean (i) any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Borrowers or any Subsidiary, (ii) any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in the Borrowers or any Subsidiary, and (iii) any
payment or prepayment of principal of, premium, if any, or interest on, or
redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness.

 

“Revolving Commitments” shall mean “Commitments” as defined in the Revolving
Loan Agreement.

 

“Revolving Loan Agreement” shall mean that certain Credit Agreement dated as of
August 1, 2014 by and among Silicon Valley Bank, the Borrowers and certain other
Subsidiaries of the U.S. Borrowers party thereto.

 

“Revolving Loan Documents” shall mean the loan documents entered into in
connection with the Revolving Loan Agreement as amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
Intercreditor Agreement.

 

“Revolving Loan Lender” shall mean Silicon Valley Bank as the lender under the
Revolving Loan Agreement.

 

“Revolving Loan Payoff Date” shall mean the date that any of the following first
occurs: (i) the maturity date of the Revolving Loan Agreement (as in effect on
the Closing Date), (ii) the termination of the Revolving Loan Agreement,
(iii) the refinancing of the Revolving Loan Agreement and (iv) acceleration of
Revolving Loans and the termination of Revolving Commitments.

 

“Revolving Loans” shall mean the loans made pursuant to the Revolving Loan
Agreement.

 

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

 

“SEC” shall mean the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.

 

“Secured Parties” shall have the meaning assigned to such term in the U.S.
Guarantee and Collateral Agreement.

 

22

--------------------------------------------------------------------------------


 

“Securities Account” is defined in the UCC.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar Federal statute, and the rules and regulations of the SEC thereunder,
all as the same shall be in effect from time to time.

 

“Security Documents” shall mean the Mortgages, the U.S. Guarantee and Collateral
Agreement, the Intercreditor Agreement, Control Agreements, the Intellectual
Property Security Agreements, the Foreign Pledge Documents, the Foreign Security
Documents, and all other security documents hereafter delivered to the
Collateral Agent granting a Lien on any property of any Person to secure the
Obligations of any Loan Party under any Loan Document and all financing
statements, fixture filings, patent, trademark and copyright filings,
assignments, acknowledgments and other filings, documents and agreements made or
delivered pursuant thereto.

 

“SPC” shall have the meaning assigned to such term in Section 9.04(j).

 

“Spin-off” shall have the meaning assigned to such term in the recitals to the
Agreement.

 

“Spin-off Agreement” shall mean that certain Separation and Distribution
Agreement dated as of August 1, 2014, between Demand Media, Inc. and the U.S.
Borrower.

 

“Spot Rate” means, for any currency, on any relevant date of determination, the
rate determined by the Administrative Agent to be the rate quoted by the
Administrative Agent as the spot rate for the purchase by the Administrative
Agent of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on such date; provided that
the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Administrative Agent
does not have as of the date of determination a spot buying rate for any such
currency.

 

“Sterling” shall mean freely transferable lawful money of the United Kingdom
(expressed in pounds sterling).

 

“Subordinated Indebtedness” shall mean any Indebtedness of the Borrowers or any
of their Subsidiaries incurred from time to time and subordinated in right of
payment to the Obligations.

 

“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.  Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the U.S. Borrower.

 

“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.

 

23

--------------------------------------------------------------------------------


 

“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such Person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrowers or any
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a Person other than the Borrowers or any
Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any payment
(other than on account of a permitted purchase by it of any Equity Interest or
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that for the avoidance of doubt, the following shall not be deemed to
be a “Synthetic Purchase Agreement”:  (i) phantom stock or similar plan
(including, any stock compensation plan or similar benefit plan) providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrowers and their Subsidiaries
(ii) any stock option or warrant agreement for the purchase of Equity Interests,
(iii) the purchase of Equity Interests or Indebtedness (including securities
convertible into Equity Interests) pursuant to delayed delivery contracts,
accelerated stock repurchase agreements, forward contracts or other similar
agreements and (iv) any of the foregoing to the extent that it constitutes a
derivative embedded in a convertible security.

 

“Tax Returns” shall mean (i) all returns, declarations, reports, schedules or
information return or statement of, or with respect to, Taxes required to be
filed with any Governmental Authority or depository and (ii) Form TD F 90-22.1.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Term Loans” shall mean the U.S. Term Loans and the Cayman Term Loans,
collectively.

 

“Term Loan Commitment” shall mean, collectively, the U.S. Term Loan Commitments
and the Cayman Term Loan Commitments.

 

“Term Note” shall have the meaning assigned to such term in Section 2.04(d).

 

“Terrorism Order” shall have the meaning assigned to such term in Section 3.25.

 

“Total Debt” shall mean, at any time, the total Indebtedness of the Borrowers
and the Subsidiaries at such time.

 

“Transaction Documents” shall mean the Spin-off Agreement and all material
exhibits and schedules thereto and all agreements expressly contemplated thereby
and the Loan Documents, in each case as amended from time to time in accordance
with the terms hereof and thereof.

 

“Transactions” shall mean, collectively, (a) the transactions to occur pursuant
to the Transaction Documents, including consummation of the Spin-off; (b) the
execution and delivery of the Loan Documents and the borrowings hereunder;
(c) the issuance of Warrants; and (c) the payment of related fees and expenses.

 

24

--------------------------------------------------------------------------------


 

“UCC” shall mean the Uniform Commercial Code, as in effect from time to time, of
the State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests.

 

“Unrestricted Cash and Permitted Investments” of any Person, shall mean cash or
Permitted Investments of such Person, (a) that is not, and is not required to
be, designated as “restricted” on the financial statements of such Person,
(b) that is not contractually required, and has not been contractually committed
by such Person, to be used for a specific purpose, (c) that is not subject to
(i) any provision of law, statute, rule or regulation, (ii) any provision of the
Organizational Documents of such Person, (ii) any order of any Governmental
Authority or (iv) any contractual restriction (including the terms of any Equity
Interests) preventing such cash or Permitted Investments, as applicable, from
being applied to the payment of the Obligations (other than with respect to any
restrictions under the Intercreditor Agreement or the Revolving Loan Agreement),
(d) in which no Person (other than (i) the Collateral Agent, (ii) the Revolving
Loan Lender or (iii) any holder of a Lien that is otherwise permitted pursuant
to Section 6.02(xii)) has a Lien, (e) that is denominated in Dollars, Euros, or
Sterling and (f) that is held in a Deposit Account or Securities Account, as
applicable, in which the Collateral Agent has a valid and enforceable security
interest and, with respect to Deposit Accounts and Securities Accounts
maintained in the U.S., at any time after the date Control Agreements are
required to be delivered under Section 4.02, are perfected by “control” (within
the meaning of the applicable Uniform Commercial Code) (or the Revolving Loan
Lender has “control” for both the Revolving Loan Lender and the Collateral Agent
pursuant to the terms of the Intercreditor Agreement).

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“U.S. Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent relevant date of
determination) for the purchase of Dollars with such other currency.

 

“U.S. Guarantee and Collateral Agreement” shall mean the Guarantee and
Collateral Agreement, in the form of Exhibit F-1, among the U.S. Loan Parties
and the Collateral Agent for the benefit of the Secured Parties.

 

“U.S. Guarantors” shall mean, collectively, on the Closing Date, each Domestic
Subsidiary listed on Schedule 1.01(a), and thereafter each other Domestic
Subsidiary that is or becomes a party to the U.S. Guarantee and Collateral
Agreement or otherwise provides a Guarantee in respect of the U.S. Obligations.

 

“U.S. Loan Parties” shall mean the U.S. Borrower and the U.S. Guarantors.

 

“U.S. Obligations” shall mean all obligations of every nature of each U.S. Loan
Party in respect of the principal, interest (including, without limitation, any
interest accruing after the commencement of any bankruptcy case or insolvency
proceeding involving a U.S. Party, whether or not such interest is an allowed
claim in such case or proceeding) and premium on account of the U.S. Term Loan
from time to time owed to Administrative Agent, Lenders or any of them under the
Loan Documents, and fees, expenses, indemnification or other amounts (other than
principal, interest and premium in respect of the Cayman Term Loan) owed by the
U.S. Loan Parties with respect to the U.S. Term Loans to Administrative Agent,
Lenders or any of them under the Loan Documents.  For the avoidance of doubt,
U.S. Borrower’s obligations under the Related Documents shall not be deemed to
be U.S. Obligations.

 

25

--------------------------------------------------------------------------------


 

“U.S. Term Loan” shall mean the term loan made by the Lenders to the U.S.
Borrower pursuant to paragraph (a) of Section 2.02.

 

“U.S. Term Loan Commitments” with respect to each Lender, the commitment of such
Lender to make U.S. Term Loans hereunder as set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender assumed its U.S.
Term Loan Commitment, as applicable.  The initial aggregate amount of the
Lenders’ U.S. Term Loan Commitments is $10,000,000.

 

“U.S. Guarantors” shall mean, on the Closing Date, each Domestic Subsidiary
listed on Schedule 1.01(a), and thereafter each other Domestic Subsidiary that
is or becomes a party to the U.S. Guarantee and Collateral Agreement or
otherwise provides a Guarantee in respect of the Obligations.

 

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.17(f)(ii)(B)(iii).

 

“Warrant Agreement” shall mean the agreement to purchase Equity Interests of
U.S. Borrower dated the date hereof, executed by the U.S. Borrower in order to
issue the Warrants in the form of Exhibit H.

 

“Warrants” shall mean the warrants, in the form of Exhibit G, issued by U.S.
Borrower in favor of each Lender.

 

“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more Wholly Owned Subsidiaries of such Person or by such Person and one or more
Wholly Owned Subsidiaries of such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

SECTION 1.02.                                   Terms Generally.  The
definitions in Section 1.01 shall apply equally to both the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”; and the words “asset” and
“property” shall be construed as having the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  All references herein to Articles,
Sections, and Exhibits shall be deemed references to Articles and Sections of,
and Exhibits to, this Agreement unless the context shall otherwise require.  All
references herein to Schedules shall be deemed references to Schedules to the
Disclosure Letter unless the context shall otherwise require.  Except as
otherwise expressly provided herein, (a) any reference in this Agreement to any
Loan Document or any other documents shall mean such document as amended,
restated, supplemented or otherwise modified from time to time to the extent not
prohibited or restricted hereunder and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time

 

26

--------------------------------------------------------------------------------


 

to time; provided, however, that (x) any obligations of a Person under a lease
(whether existing now or entered into in the future) that is not (or would not
be) a Capital Lease Obligation under GAAP as in effect on the Closing Date shall
not be treated as a Capital Lease Obligation solely as a result of the adoption
of changes in GAAP and (y) if the Borrowers notify the Administrative Agent that
the Borrowers wish to amend any covenant in Article VI or any related definition
to eliminate the effect of any change in GAAP occurring after the date of this
Agreement on the operation of such covenant and the Administrative Agent
consents in writing (or if the Administrative Agent notifies the Borrowers that
the Required Lenders wish to amend Article VI or any related definition for such
purpose), then the Borrowers’ compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective and the Borrowers shall provide to the Administrative Agent and
the Lenders the reconciliation statements provided for in Section 5.04, until
either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrowers and the Required Lenders.

 

SECTION 1.03.                                   Independence of Covenants.  All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted as an exception to, or would otherwise be within the
limitations of, another covenants shall not avoid the occurrence of an Event of
Default or Default if such action is taken or condition exists.

 

SECTION 1.04.                                   Construction.  Each of the
parties hereto acknowledges that (i) it has been represented by counsel in the
negotiation and documentation of the terms of this Agreement, (ii) it has had
full and fair opportunity to review and revise the terms of this Agreement,
(iii) this Agreement has been drafted jointly by all of the parties hereto, and
(iv) no Lender has any fiduciary relationship with or duty to the Borrowers or
any of their Subsidiaries arising out of or in connection with this Agreement or
any of the other Loan Documents, and the relationship between the Lenders, on
the one hand, and the Borrowers and their Subsidiaries, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor in
respect of the Indebtedness represented hereby.  Accordingly, each of the
parties hereto acknowledges and agrees that the terms of this Agreement shall
not be construed against or in favor of another party.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.                                   Commitments.  Subject to the
terms and conditions and relying upon the representations and warranties herein
set forth:

 

(a)                                 Each Lender with a U.S. Term Loan Commitment
agrees, severally and not jointly, to make the U.S. Term Loans to the U.S.
Borrower on the Closing Date in a principal amount equal to its U.S. Term Loan
Commitment at a purchase price of 100.0% of par.

 

(b)                                 Each Lender with a Cayman Term Loan
Commitment agrees, severally and not jointly, to make the Cayman Term Loans to
the Cayman Borrower on the Closing Date in a principal amount equal to its
Cayman Term Loan Commitment at a purchase price of 100.0% of par.

 

(c)                                  The U.S. Borrower may make only one
borrowing of U.S. Term Loans.  The Cayman Borrower may make only one borrowing
of Cayman Term Loans.  Amounts paid or prepaid in respect of Term Loans may not
be reborrowed.

 

27

--------------------------------------------------------------------------------


 

SECTION 2.02.                                   Loans; Notice of Borrowing.

 

(a)                                 The failure of any Lender to make any Term
Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Term Loan required to be made by
such other Lender).

 

(b)                                 Each Lender shall make the Term Loan to be
made by it hereunder on the Closing Date by wire transfer of immediately
available funds to such account in New York City as the Borrowers may designate
not later than 1:00 p.m., Local Time.

 

(c)                                  The Borrowers shall give the Administrative
Agent at least 1 Business Day’s prior notice of its request to incur Term Loans
hereunder, provided that any such notice shall be deemed to have been given on a
certain day only if given before 1:00 p.m. Local Time on such day.  Such notice
(the “Notice of Borrowing”) shall be irrevocable and shall be in writing, or by
telephone promptly confirmed in writing, in the form of Exhibit A, appropriately
completed to specify: (i) the applicable Borrower, (ii) the aggregate principal
amount of the Term Loan to be incurred and (iii) the date of such borrowing
(which shall be (x) a Business Day and (y) the Closing Date).  The
Administrative Agent shall promptly give each Lender, notice of such proposed
borrowing, of such Lender’s proportionate share thereof and of the other matters
required by the immediately preceding sentence to be specified in the Notice of
Borrowing.

 

(d)                                 Without in any way limiting the obligation
of the Borrowers to confirm in writing any telephonic notice of any borrowing or
prepayment of Term Loans, the Administrative Agent may act without liability
upon the basis of telephonic notice of such borrowing or prepayment, as the case
may be, believed by the Administrative Agent in good faith to be from the
Borrowers, prior to receipt of written confirmation.  In each such case, each
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of such telephonic notice of such borrowing or prepayment of Term
Loans, as the case may be, absent manifest error.

 

SECTION 2.03.                                   Disbursement of Funds.  No later
than 1:00 P.M. (Local Time) on the Closing Date, each Lender will make available
its pro rata portion (determined based upon its applicable Term Loan Commitment)
of the borrowing requested to be made.  All such amounts will be made available
in Dollars and in immediately available funds at the Payment Office, and the
Administrative Agent will make available to the Borrowers at the Payment Office
the aggregate of the amounts so made available by the Lenders.  Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of the borrowing to be made on the
Closing Date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on the Closing Date of borrowing
and the Administrative Agent may (but shall not be obligated to), in reliance
upon such assumption, make available to the Borrowers a corresponding amount. 
If such corresponding amount is not in fact made available to the Administrative
Agent by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender.  If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrowers and the
Borrowers shall immediately pay such corresponding amount to the Administrative
Agent.  The Administrative Agent also shall be entitled to recover on demand
from such Lender or the Borrowers, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrowers until the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (i) if recovered from such Lender, the overnight Federal
Funds Effective Rate for the first three days and at the interest rate otherwise
applicable to such Term Loans for each day thereafter and (ii) if recovered from
the Borrowers, the rate of interest

 

28

--------------------------------------------------------------------------------


 

applicable to the respective borrowing, as determined pursuant to Section 2.06. 
Nothing in this Section 2.03 shall be deemed to relieve any Lender from its
obligation to make Term Loans hereunder or to prejudice any rights which the
Borrowers may have against any Lender as a result of any failure by such Lender
to make Term Loans hereunder.  This Section 2.03 is subject to Section 2.20.

 

SECTION 2.04.                                   Evidence of Debt; Repayment of
Loans.

 

(a)                                 The U.S. Borrower hereby unconditionally
promises to pay to each Lender the principal amount of each U.S. Term Loan of
such Lender as provided in Section 2.09.  The Cayman Borrower hereby
unconditionally promises to pay to each Lender the principal amount of each
Cayman Term Loan of such Lender as provided in Section 2.09.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrowers to such Lender resulting from the Term Loans made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time under this Agreement.

 

(c)                                  The entries made in the accounts maintained
pursuant to paragraph (b) above shall be prima facie evidence of the existence
and amounts of the obligations therein recorded; provided, however, that the
failure of any Lender to maintain such accounts or any error therein shall not
in any manner affect the obligations of the Borrowers to repay the Term Loans in
accordance with their terms.

 

(d)                                 The Borrowers’ obligation to pay the
principal of, and interest on, the Term Loans made by each Lender shall be
evidenced in the Register maintained by the Borrowers pursuant to
Section 9.04(d) and shall, if requested by such Lender, also be evidenced by a
promissory note duly executed and delivered by (i) in the case of the U.S.
Borrower in the form of Exhibit B-1 and (ii) in the case of the Cayman Borrower
in the form of Exhibit B-2, in each case, with blanks appropriately completed in
conformity herewith (each a “Term Note” and, collectively, the “Term Notes”). 
To the extent of any conflict between the Register and the entries made in the
accounts maintained pursuant to paragraph (b) above, the entries made in the
Register shall control.

 

(e)                                  Notwithstanding anything to the contrary
contained above in this Section 2.04 or elsewhere in this Agreement, Notes shall
only be delivered to Lenders that at any time specifically request the delivery
of such Notes.  No failure of any Lender to request or obtain a Note evidencing
its Term Loans to the Borrowers shall affect or in any manner impair the
obligations of the Borrowers to pay the Term Loans (and all related Obligations)
incurred by the Borrowers that would otherwise be evidenced thereby in
accordance with the requirements of this Agreement, and shall not in any way
affect the security or guaranties therefor provided pursuant to the Loan
Documents.  Any Lender that does not have a Note evidencing its outstanding Term
Loans shall in no event be required to make the notations otherwise described in
preceding clause (b).  At any time when any Lender requests the delivery of a
Note to evidence any of its Term Loans, the Borrowers shall promptly execute and
deliver to the respective Lender the requested Note in the appropriate amount or
amounts to evidence such Term Loans.

 

SECTION 2.05.                                   Fees.

 

(a)                                 All fees payable by the Borrowers to the
Administrative Agent or the Lenders shall be paid on the dates due, in
immediately available funds, to the Administrative Agent or the Lenders, as
applicable.  Once paid, no such fees shall be refundable under any circumstances
or subject to any right of setoff, counterclaim or any similar right (each of
which is hereby waived by the Borrowers).

 

29

--------------------------------------------------------------------------------


 

SECTION 2.06.                                   Interest on Loans.

 

(a)                                 Subject to the provisions of Section 2.07,
the Term Loans shall bear interest (computed on the basis of the actual number
of days elapsed over a year of 360 days) at a rate per annum equal to the the
sum of the Libor Rate plus 8.75% (or, to the extent the Administrative Agent
shall have delivered a LIBOR Unavailability Notice to the Borrower and the
Lenders pursuant to Section 2.12(e), the Alternate Base Rate plus 7.75% per
annum).

 

(b)                                 Interest on each Term Loan shall be payable
on the Interest Payment Dates except as otherwise provided in this Agreement.

 

SECTION 2.07.                                   Default Interest.  Upon the
occurrence and during the continuation of (x) any Event of Default under clauses
(a), (b), (g) and (h) of Section 7.01 or (y) any other Event of Default (in the
case of this clause (y), following the request of the Required Lenders (it being
understood that any default interest payable under this Section 2.07 may apply
retroactively to the date on which the relevant Event of Default occurred)), the
outstanding principal amount of all Term Loans and, to the extent permitted by
applicable law, any interest payments thereon not paid when due and any fees and
other amounts then due and payable hereunder (including to the extent permitted
by applicable law, accrued and unpaid interest), shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable upon demand at the rate otherwise
applicable to a Term Loan pursuant to Section 2.06 plus 2.0% per annum.  Payment
or acceptance of the increased rates of interest provided for in this
Section 2.07 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent, the Collateral Agent or any
Lender.

 

SECTION 2.08.                                   Termination of Commitments.  The
Term Loan Commitments shall automatically terminate upon the making of the Term
Loans on the Closing Date.  Notwithstanding the foregoing, all the Term Loan
Commitments shall automatically terminate at 5:00 p.m., Local Time, on August 6,
2014, if the Closing Date shall not have occurred by such time.

 

SECTION 2.09.                                   Repayment of Loans.

 

(a)                                 The principal amount of the Term Loans shall
be repaid at par in consecutive quarterly installments (each, an “Installment”)
on the last day of each calendar quarter (or if such day is not a Business Day,
on the next preceding Business Day) commencing March 31, 2015 in an amount, per
Installment, equal to (i) in the case of U.S. Term Loans, $125,000 and (ii) in
the case of Cayman Term Loans, $250,000.

 

(b)                                 To the extent not previously paid, all Term
Loans shall be due and payable on the Maturity Date (or, if such day is not a
Business Day, on the next preceding Business Day) together with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
payment.

 

SECTION 2.10.                                   Optional Prepayment.

 

(a)                                 The Borrowers shall have the right at any
time and from time to time to prepay any of the Term Loans, in whole or in part,
at 100% of the principal amount so prepaid, plus the prepayment premium
(expressed as percentages of principal amount) set forth below (the “Applicable
Prepayment Premium”) determined for the prepayment date with respect to such
principal amount, plus accrued and unpaid interest thereon, if any, to the
applicable prepayment date (provided, however, that each partial prepayment
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000):

 

30

--------------------------------------------------------------------------------


 

If Prepaid:

 

Percentage

 

 

 

 

 

From and after the Closing Date but prior to the first anniversary of the
Closing Date

 

4

%

 

 

 

 

From and after the first anniversary of the Closing Date but prior to the second
anniversary of the Closing Date

 

2.5

%

 

 

 

 

From and after the second anniversary of the Closing Date but prior to the third
anniversary of the Closing Date

 

1

%

 

 

 

 

Thereafter

 

0

%

 

(b)                                 The Borrowers will give at least 10 Business
Days’ prior written notice of each optional prepayment under this Section 2.10
to the Administrative Agent and the Lenders.  Each such notice shall specify the
prepayment date, the aggregate principal amount of the Term Loans to be prepaid
on such date, the principal amount of each Term Loan owned by such Lender to be
prepaid (determined in accordance with Section 2.14), and the interest to be
paid on the prepayment date with respect to such principal amount being prepaid,
and shall be accompanied by a certificate of a Financial Officer of the
Borrowers as to the estimated Applicable Prepayment Premium due in connection
with such prepayment (calculated as if the date of such notice were the date of
the prepayment), setting forth the details of such computation.  Such notice
shall be irrevocable and shall commit the Borrowers to prepay the Term Loans by
the amount stated therein on the date stated therein.  All prepayments under
this Section 2.10 shall be subject to Section 2.13.  All prepayments under this
Section 2.10 shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.  Each
prepayment pursuant to this Section 2.10 in respect of the Term Loans shall be
(i) applied pro rata among the Term Loans and (ii) applied to prepay the
outstanding principal amount of the Term Loans pro rata against the remaining
Installments of principal due in respect of the Term Loans pursuant to
Section 2.09.

 

SECTION 2.11.                                   Mandatory Prepayments.

 

(a)                                 Excess Cash Flow.  (i) On the Revolving Loan
Payoff Date, the Borrowers shall be required to make a mandatory prepayment of
the Obligations in an amount equal to the Cumulative Excess Cash Flow Amount and
(ii) commencing with the fiscal year following the last fiscal year for which
Excess Cash Flow is included in the calculation of Cumulative Excess Cash Flow,
on or prior to the fifth Business Day following the earlier of (A) the date on
which the annual audited financial statements for such fiscal year are delivered
pursuant to Section 5.04(a) or (B) the date on which such annual audited
financial statements were required to be delivered pursuant to Section 5.04(a),
the Borrowers shall be required to make a mandatory prepayment of the Term Loans
in an amount equal to product of the Excess Cash Flow for such fiscal year and
the ECF Percentage for such fiscal year.  Each mandatory prepayment required to
be made from Excess Cash Flow shall be reduced dollar-for-dollar by any
voluntary prepayment made in accordance with Section 2.10 in the period as to
which such Excess

 

31

--------------------------------------------------------------------------------


 

Cash Flow payment has been calculated.  Each such prepayment shall be made in
accordance with Section 2.11(g) and Section 2.11(h) and be accompanied by a
certificate signed by the Borrowers’ chief financial officer certifying the
manner in which Excess Cash Flow and the resulting prepayment were calculated
(including the deduction of any voluntary prepayments that reduce such Excess
Cash Flow prepayment), which certificate shall be in form and substance
reasonably satisfactory to the Administrative Agent.

 

(b)                                 Net Asset Sale Proceeds.  Not later than the
tenth Business Day following the receipt of Net Asset Sale Proceeds by the
Borrowers or any other Loan Party, the Borrowers shall either (1) apply an
amount equal to 100% of the Net Asset Sale Proceeds received with respect
thereto to prepay outstanding Loans in accordance with Section 2.11(g) and
Section 2.11(h) or (2), so long as no Default or Event of Default shall have
occurred and be continuing and to the extent that aggregate Net Asset Sale
Proceeds from the Closing Date through the date of determination that have not
been applied to repay the Term Loans do not exceed $500,000, deliver to the
Administrative Agent a certificate of a Responsible Officer setting forth
(x) the portion of such Net Asset Sale Proceeds that such Borrower or such
Subsidiary intends to reinvest in long term productive assets of the general
type used in the business of the Borrowers and their Subsidiaries within 180
days of such date of receipt (which may be extended by an additional 90 days if
the a binding contract for the purchase of such assets has been entered into
within the initial 90-day period) and (y) the proposed use of such portion of
the Net Asset Sale Proceeds and such other information with respect to such
reinvestment as the Administrative Agent may reasonably request, and the
Borrowers shall, or shall cause one or more of their Subsidiaries to, promptly
and diligently apply such portion to such reinvestment purposes; provided,
however, that, pending such reinvestment, such portion of the Net Asset Sale
Proceeds shall be applied to prepay outstanding Revolving Loans (without a
reduction in Revolving Commitments) to the full extent thereof.  In addition,
the Borrowers shall, no later than 180 days (as extended pursuant to the
parenthetical above if a binding contract has been entered into) after receipt
of such Net Asset Sale Proceeds that have not theretofore been applied to the
Obligations or that have not been so reinvested as provided above, make an
additional prepayment of the Term Loans (and/or the Revolving Commitments shall
be permanently reduced) in the full amount of all such Net Asset Sale Proceeds. 
Notwithstanding anything to the contrary herein, the Borrowers’ obligation to
prepay the Term Loans under this Section 2.11(b) shall be deemed satisfied to
the extent that the amount that would otherwise be required to be used to prepay
the Term Loans under this Section 2.11(b) is required to be applied and is in
fact applied to prepay the Revolving Loans (with a permanent reduction of the
Revolving Commitments) within the time period required by the terms of the
Revolving Loan Agreement.

 

(c)                                  Net Insurance/Condemnation Proceeds.  No
later than the first Business Day following the date of receipt by the
Collateral Agent or by the Borrowers or any of their respective Subsidiaries of
any Net Insurance/Condemnation Proceeds in excess of $150,000 for any Casualty
Event and in excess of $300,000 for all Casualty Events in any fiscal year of
the Borrowers, the Borrowers shall prepay outstanding Term Loans in an aggregate
amount equal to such excess; provided, so long as no Default or Event of Default
shall have occurred and be continuing, the Borrowers shall have the option,
directly or through one or more of their Subsidiaries to invest such excess
amount within 180 days of receipt thereof (which may be extended by an
additional 90 days if the a binding contract for the purchase of such assets has
been entered into within the initial 90-day period) (i) in long term productive
assets of the general type used in the business of the Borrowers and their
respective Subsidiaries or (ii) to repair, restore or replace the assets subject
to the applicable Casualty Event; and provided, further, that, pending such
reinvestment, such portion of the Net Insurance/Condemnation Proceeds shall be
applied to prepay outstanding Revolving Loans (without a reduction in Revolving
Commitments) to the full extent thereof.  In addition, the Borrowers shall, no
later than 180 days (as extended pursuant to the parenthetical above if a
binding contract has been entered into) after receipt of such Net
Insurance/Condemnation Proceeds that have not theretofore been applied to the
Obligations or that have not been so reinvested as provided

 

32

--------------------------------------------------------------------------------


 

above, make an additional prepayment of the Term Loans (and/or the Revolving
Commitments shall be permanently reduced) in the full amount of all such Net
Insurance/Condemnation Proceeds.  Notwithstanding anything to the contrary
herein, the Borrowers’ obligation to prepay the Term Loans under this
Section 2.11(c) shall be deemed satisfied to the extent that the amount that
would otherwise be required to be used to prepay the Term Loans under this
Section 2.11(c) is required to be applied and is in fact applied to prepay the
Revolving Loans (with a permanent reduction of the Revolving Commitments) within
the time period required by the terms of the Revolving Loan Agreement.

 

(d)                                 [Reserved]

 

(e)                                  Issuance of Indebtedness.  On the date of
receipt of the Net Securities Proceeds from the issuance of any Indebtedness of
the Borrowers or any of their Subsidiaries after the Closing Date, other than
Indebtedness permitted under Section 6.01) the Borrowers shall prepay the Term
Loans in accordance with Section 2.11(g) and Section 2.11(h) in an aggregate
amount equal to such Net Securities Proceeds.

 

(f)                                   [Reserved].

 

(g)                                  The Borrowers shall deliver to the
Administrative Agent, at the time of each prepayment required under this Section
2.11(i) a certificate signed by a Financial Officer of the Borrowers setting
forth in reasonable detail the calculation of the amount of such prepayment and
(ii) to the extent practicable, at least three days’ prior written notice of
such prepayment.  Each notice of prepayment shall specify the prepayment date,
the principal amount of each Term Loan (or portion thereof) to be prepaid and
the Applicable Prepayment Premium to be paid according to Section 2.11(h).  All
prepayments of Term Loans under this Section 2.11 shall be subject to
Section 2.11(g), Section 2.11(h), Section 2.11(i) and Section 2.13 and shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

 

(h)                                 Notwithstanding anything to the contrary
herein, any Lender may elect, by notice to the Borrowers prior to any prepayment
of Term Loans required to be made by the Borrowers pursuant to paragraph (b),
(c) or (e) of this Section 2.11, to decline all (but not a portion) of its pro
rata share of such prepayment (such declined amounts, the “Declined Proceeds”). 
Any Declined Proceeds shall be offered on a pro rata basis to the Lenders not so
declining such prepayment.  To the extent such non-declining Lenders elect to
decline their pro rata shares of such Declined Proceeds, such Declined Proceeds
may be retained by the Borrowers.

 

(i)                                     With respect to any prepayment of Term
Loans required to be made by the Borrowers pursuant to paragraph (b) or (e) of
this Section 2.11 or pursuant to Article VII, the Borrowers shall pay the
Applicable Prepayment Premium determined for the prepayment date with respect to
such principal amount paid, plus accrued and unpaid interest thereon, if any,
and in accordance with Section 2.11(g). No Applicable Prepayment Premium shall
be payable with respect to prepayment of Term Loans required to be made by the
Borrowers pursuant to paragraph (b) or (c) of this Section 2.11.

 

(j)                                    Each amount required to be applied
pursuant to paragraph (a), (b), (c) or (e) of this Section 2.11 shall be
(i) applied pro rata among the Term Loans and (ii) applied to prepay the
outstanding principal amount of the Term Loans in inverse order of maturity
against the remaining Installments of principal due in respect of the Term Loans
pursuant to Section 2.09.

 

(k)                                 Notwithstanding anything to the contrary in
the foregoing, to the extent that any amounts required to prepay the Term Loans
were generated by a Cayman Loan Party (other than a U.S. Loan Party), any such
amounts shall be applied only to the repayment of the Cayman Term Loan.

 

33

--------------------------------------------------------------------------------


 

SECTION 2.12.                                   Reserve Requirements; Change in
Circumstances.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of or credit extended by any Lender or shall impose on such
Lender any other condition affecting this Agreement or Term Loans made by such
Lender; or

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Term Loan or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then the Borrowers will pay to
such Lender, upon demand, such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

 

(b)                                 If any Lender shall have determined that any
Change in Law regarding capital adequacy or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Term Loan Commitments of such Lender or the Term Loans made by
such Lender pursuant hereto to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrowers shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
applicable, as specified in paragraph (a) or (b) of this Section 2.12 shall be
delivered to the Borrowers and shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender the amount shown as due on any such certificate
delivered by it within 10 days after its receipt of the same.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation for any increased costs or reduction in amounts received
or receivable or reduction in return on capital pursuant to this Section 2.12
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrowers shall not be under any obligation to
compensate any Lender under paragraph (a) or (b) of this Section 2.12 with
respect to increased costs incurred or reductions suffered more than nine months
prior to the date that such Lender notifies the Borrowers of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).  The protection of this Section 2.12(d) shall be available to each
Lender and regardless of any possible contention of the invalidity or
inapplicability of the Change in Law that shall have occurred or been imposed.

 

(e)                                  Notwithstanding anything to the contrary,
in the event that the Administrative Agent shall have determined that dollar
deposits in the principal amounts of the Term Loans are not generally available
in the London interbank market, or that the rates at which such dollar deposits
are being offered

 

34

--------------------------------------------------------------------------------


 

will not adequately and fairly reflect the cost to the majority of Lenders of
making or maintaining loans at the three-month London Interbank Offered Rate, or
that reasonable means do not exist for ascertaining the Libor Rate, the
Administrative Agent shall, as soon as practicable thereafter, give written or
fax notice of such determination to the Borrowers and the Lenders (a “LIBOR
Unavailability Notice”).  In the event of any such determination, until the
Administrative Agent shall have advised the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, interest on the Term
Loans shall accrue by reference to the Alternate Base Rate.  Each determination
by the Administrative Agent under this Section 2.12(e) shall be conclusive
absent manifest error.

 

SECTION 2.13.                                   Indemnity.  The Borrowers shall
indemnify each Lender against any loss or expense that such Lender may sustain
or incur as a consequence of any default in the making of any payment or
prepayment required to be made hereunder.  A certificate of any Lender setting
forth any amount or amounts which such Lender is entitled to receive pursuant to
this Section 2.13 shall be delivered to the Borrowers and shall be conclusive
absent manifest error.

 

SECTION 2.14.                                   Pro Rata Treatment.  Except as
otherwise provided in this Agreement the Administrative Agent agrees that
promptly after its receipt of each payment from or on behalf of the Borrowers in
respect of any Obligations hereunder, the Administrative Agent shall distribute
such payment to the Lenders entitled thereto (other than any Lender that has
consented in writing to waive its pro rata share of any such payment) pro rata
based upon their respective shares, if any, of the Obligations with respect to
which such payment was received.  This Section 2.14 is subject to Section 2.20.

 

SECTION 2.15.                                   Ratable Sharing.  Each Lender
agrees that if it shall, through the exercise of a right of banker’s lien,
setoff or counterclaim against the Borrowers or any other Loan Party, or
pursuant to a secured claim under Section 506 of the Bankruptcy Code or other
security or interest arising from, or in lieu of, such secured claim, received
by such Lender under any applicable bankruptcy, insolvency or other similar law
or otherwise, or by any other means (but excluding any sale or participation of
its Term Loans to a Person other than the Borrowers or an Affiliate thereof,
which shall be included), obtain payment (voluntary or involuntary) in respect
of any principal of or interest on any Term Loan as a result of which the unpaid
principal portion of its Term Loans shall be proportionately less than the
unpaid principal portion of the Term Loans of any other Lender, it shall
(a) notify the Administrative Agent of such fact and (b) be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Term Loans of such other Lender, so that the aggregate unpaid principal amount
of the Term Loans and participations in Term Loans held by each Lender shall be
in the same proportion to the aggregate unpaid principal amount of all Term
Loans then outstanding as the principal amount of its Term Loans prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all Term Loans outstanding prior to such exercise of
banker’s lien, setoff or counterclaim or other event; provided, however, that if
any such purchase or purchases or adjustments shall be made pursuant to this
Section 2.15 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest.  The Borrowers expressly consent to the foregoing arrangements and
agree that any Lender holding a participation in a Term Loan deemed to have been
so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim or other event with respect to any and all moneys owing by the
Borrowers to such Lender by reason thereof as fully as if such Lender had made a
Term Loan directly to the Borrowers in the amount of such participation.

 

35

--------------------------------------------------------------------------------


 

SECTION 2.16.                                   Payments.

 

(a)                                 The Borrowers shall make each payment
(including principal of or interest on any Term Loan or any fees or other
amounts) hereunder and under any other Loan Document not later than 12:00
(noon), Local Time, on the date when due in immediately available Dollars,
without setoff, defense or counterclaim.  Subject to Section 2.20, each such
payment shall be made to the Administrative Agent for distribution to the
Lenders or other appropriate Person.  Each such payment that is payable to a
Lender shall be paid directly to such Lender at the office identified on
Schedule 2.01 for such Lender or as otherwise directed by such Lender in writing
from time to time, and each such payment that is payable to the Administrative
Agent or the Collateral Agent shall be paid directly to the Administrative Agent
or Collateral Agent, as applicable, at their respective offices identified on
Schedule 2.01 or as otherwise directed by the Administrative Agent or Collateral
Agent, as applicable, in writing from time to time.  This Section 2.16 is
subject to Section 2.19.

 

(b)                                 Except as otherwise expressly provided
herein, whenever any payment (including principal of or interest on any Term
Loan or any fees or other amounts) hereunder or under any other Loan Document
shall become due, or otherwise would occur, on a day that is not a Business Day,
such payment may be made on the next succeeding Business Day, and such extension
of time shall in such case be included in the computation of interest or fees,
if applicable.

 

SECTION 2.17.                                   Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

(b)                                 The Borrowers shall, or shall cause each of
the Loan Parties to, timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(c)                                  The U.S. Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient with respect to U.S. Obligations or required to be
withheld or deducted from a payment to such Recipient with respect to U.S.
Obligations and any reasonable expenses arising therefrom or with respect
thereto and the Cayman Loan Parties shall jointly and severally indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient with respect to Cayman Obligations or required to be withheld or
deducted from a payment to such Recipient with respect to Cayman Obligations and
any reasonable expenses arising therefrom or with respect thereto, in each case
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrowers by a Lender (with a copy
to the Administrative Agent), or

 

36

--------------------------------------------------------------------------------


 

by the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(d)                                 Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Administrative Agent has not already been indemnified by any of the Loan Parties
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(h) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)                                  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.17, the Borrowers shall, or shall cause the relevant Loan Party to,
deliver to the Administrative Agent or the applicable Lender, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent or the applicable Lender, as the case may be.

 

(f)                                   (i)                                    
Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments under any Loan Document shall deliver to the Borrowers
and the Administrative Agent, at the time or times prescribed by applicable law,
or reasonably requested by the applicable Withholding Agent such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrowers or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate.  In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

 

(ii)                                  Without limiting the generality of the
foregoing, any Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrowers or the Administrative Agent), whichever of the
following is applicable:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrowers and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

37

--------------------------------------------------------------------------------


 

(B)                               any Foreign Lender shall deliver to the
Borrowers and the Administrative Agent on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement whichever of the following
is applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income Tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN-E, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such Tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such Tax treaty;

 

(ii)                                  executed originals of IRS Form W-8ECI;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate to the effect that (A) such Foreign Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrowers within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (B) the interest payments in question are not effectively connected
with a U.S. trade or business conducted by such Foreign Lender (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN;

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner (for example, where the Foreign Lender is a partnership or
participating Lender granting a typical participation), executed originals of
IRS Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN-E, U.S. Tax Compliance
Certificate, Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership (and
not a participating Lender) and one or more direct or indirect partners of such
Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate on behalf of each such
direct and indirect partner; or

 

(v)                                 executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made.

 

(iii)                               If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such

 

38

--------------------------------------------------------------------------------


 

additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (iii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  If the Administrative Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid.

 

(h)                                 Nothing contained in this Section 2.17 shall
require any Lender (or any transferee or assignee) or either Agent to make
available any of its Tax Returns or any other information that it deems to be
confidential or proprietary.

 

SECTION 2.18.                                   Assignment of Loans Under
Certain Circumstances; Duty to Mitigate.

 

(a)                                 In the event (i) any Lender delivers a
certificate requesting compensation pursuant to Section 2.12, (ii) a Borrower is
required to pay any Indemnified Taxes or any additional amount to any Lender or
any Governmental Authority on account of any Lender pursuant to Section 2.17 or
(iii) any Lender refuses to consent to any amendment, waiver or other
modification of any Loan Document requested by the Borrowers that requires the
consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders, and, in the case of clause (i) or (ii), such Lender has declined or is
unable to designate a different lending office in accordance with
Section 2.18(b), the Borrowers, at their sole expense and effort (including with
respect to the processing and recordation fee referred to in Section 9.04(b)),
upon notice to such Lender and the Administrative Agent, may require such Lender
to transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all of its interests, rights (other
than its existing rights to payments pursuant to Section 2.12 or Section 2.17)
and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such assigned obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that (x) such
assignment shall not conflict with any law, rule or regulation or order of any
court or other Governmental Authority having jurisdiction, (y) the Borrowers
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld or delayed, and

 

39

--------------------------------------------------------------------------------


 

(z) the Borrowers or such assignee shall have paid to the affected Lender in
immediately available funds an amount equal to the sum of the principal of and
interest accrued to the date of such payment on the outstanding Term Loans of
such Lender, plus all fees and other amounts accrued for the account of such
Lender hereunder with respect thereto (including any amounts under Section 2.12
and Section 2.13); provided further that, if prior to any such transfer and
assignment the circumstances or event that resulted in such Lender’s claim for
compensation under Section 2.12 or the amounts paid pursuant to Section 2.17, as
the case may be, cease to cause such Lender to suffer increased costs or
reductions in amounts received or receivable or reduction in return on capital
or cease to result in amounts being payable under Section 2.17, as the case may
be (including as a result of any action taken by such Lender pursuant to
paragraph (b) of this Section 2.18), or if such Lender shall waive its right to
claim further compensation under Section 2.12 in respect of such circumstances
or event or shall waive its right to further payments under Section 2.17 in
respect of such circumstances or event or shall consent to the proposed
amendment, waiver, consent or other modification, as the case may be, then such
Lender shall not thereafter be required to make any such transfer and assignment
hereunder.  Each Lender hereby grants to the Administrative Agent an irrevocable
power of attorney (which power is coupled with an interest) to execute and
deliver, on behalf of such Lender as assignor, any Assignment and Acceptance
necessary to effectuate any assignment of such Lender’s interests hereunder in
the circumstances contemplated by this Section 2.18.

 

(b)                                 If (i) any Lender shall request compensation
under Section 2.12 or (ii) the Borrowers are required to pay any Indemnified
Taxes or any additional amount to any Lender or any Governmental Authority on
account of any Lender pursuant to Section 2.17, then such Lender shall (at the
request of the Borrowers) use reasonable efforts (which shall not require such
Lender to incur an unreimbursed loss or unreimbursed cost or expense or
otherwise take any action inconsistent with its internal policies or legal or
regulatory restrictions or suffer any disadvantage or burden deemed by it to be
significant) to assign (at the request of the Borrowers) its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.12 or would reduce amounts payable pursuant to
Section 2.17, as the case may be, in the future.  The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such filing or assignment, delegation and transfer.

 

SECTION 2.19.                                   [Reserved]

 

SECTION 2.20.                                   Obsidian Agency Services as
Administrative Agent.  Notwithstanding anything to the contrary set forth in
this Agreement or any other Loan Document, at any time that Obsidian Agency
Services, Inc. serves as the Administrative Agent hereunder, (a) the Lenders
shall directly fund the Term Loans to the Borrowers, (b) each Lender shall
provide wire instructions to the Borrowers with respect to payments to be
received from the Borrowers hereunder and the Borrowers shall directly make any
payments required or permitted hereunder to the Lenders and (c) neither the
Lenders nor the Borrowers shall remit any funds to the Administrative Agent to
forward to another party hereunder.

 

SECTION 2.21.                                   Original Issue Discount.  The
Borrowers and each of the Lenders agree, and the Borrowers shall cause the other
Loan Parties to agree, (i) that the Term Loans are debt for U.S. federal income
tax purposes, (ii) that the Term Loans are issued with original issue discount
(“OID”) on account of the Warrants, (iii) that the Term Loans are not governed
by the rules set out in Treasury Regulations Section 1.1275-4, (iv) not to file
any Tax Return, report or declaration inconsistent with the foregoing, and
(v) any such OID shall constitute principal for all purposes under this
Agreement.  The inclusion of this Section 2.21 is not an admission by any Lender
that it is subject to United States taxation.

 

40

--------------------------------------------------------------------------------


 

SECTION 2.22.                                   Investment Unit.  In connection
with the Term Loans, each of the Lenders is receiving a Warrant on the Closing
Date.  The Term Loans and Warrants are considered to be the issuance of an
“investment unit” under Section 1273(c)(2) of the Code, and the parties agree
that the aggregate fair market value of the Warrants shall be, for purposes of
the investment unit allocation rules under Section 1273(c)(2) of the Code, such
amount as separately agreed to among the Borrowers and the Administrative
Agent.  The Borrowers and each of the Lenders agree, and the Borrowers shall
cause the other Loan Parties to agree, to report in a manner that is consistent
with this allocation for all tax purposes.

 

SECTION 2.23.                                   Special Provisions Relating to
Collateral.  Notwithstanding anything to the contrary contained in this
Agreement or the other Loan Documents to the contrary, (i) no Cayman Loan Party
(other than a U.S. Loan Party) shall be liable for any U.S. Obligations, (ii) no
security interest granted by any Cayman Loan Party (other than a U.S. Loan
Party) under any of the Loan Documents shall secure any U.S. Obligations, and
(iii) all amounts received by any Agent or any Lender on account of the Cayman
Obligations from any Cayman Loan Party (other than a U.S. Loan Party) shall be
applied or credited solely to the Cayman Obligations.

 

ARTICLE III

 

Representations and Warranties

 

In order to induce the Lenders to enter into this Agreement and to make the Term
Loans, the Borrowers represent and warrant to the Administrative Agent, the
Collateral Agent and each of the Lenders that the following statements are true
and correct (it being understood and agreed that the representations and
warranties made on the Closing Date are deemed to be made concurrently with the
consummation of the Transactions):

 

SECTION 3.01.                                   Organization; Powers.  Each of
the Loan Parties (a) is duly organized or incorporated, validly existing and in
good standing under the laws of the jurisdiction of its organization or
incorporation, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be
conducted, (c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to result in a Material Adverse
Effect, and (d) has the power and authority to execute, deliver and perform its
obligations under each of the Loan Documents to which it is or will be a party
and, in the case of the Borrowers, to borrow hereunder.

 

SECTION 3.02.                                   Authorization.  The Transactions
(a) have been duly authorized by all requisite corporate, including, where
applicable, board and, if required, stockholder or shareholder action and
(b) will not (i) violate (A) any provision of law, statute, rule or regulation,
(B) any provision of the Organizational Documents of the Borrowers or any
Subsidiary, (C) any order of any Governmental Authority or (D) any provision of
any material Contractual Obligation of the Borrowers or any Subsidiary, (ii) be
in conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such Contractual Obligation, (iii) result in the creation or imposition of
any Lien upon or with respect to any property or assets now owned or hereafter
acquired by the Borrowers or any Subsidiary (other than any Lien created
hereunder or under the Security Documents or under the Revolving Loan
Documents), or (iv) require any approval of holders of Equity Interests of the
Borrowers or any of their respective Subsidiaries or any approval or consent of
any Person under any Contractual Obligation of the Borrowers or any of their
respective Subsidiaries, except for such approvals or consents which will be
obtained on or before the Closing Date and disclosed in writing to the Lenders.

 

41

--------------------------------------------------------------------------------


 

SECTION 3.03.                                   Enforceability.  This Agreement
has been duly executed and delivered by the Borrowers and constitutes, and each
other Loan Document when executed and delivered by each Loan Party party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.04.                                   Governmental Approvals.  No
action, consent or approval of, registration or filing with or any other action
by any Governmental Authority is or will be required in connection with the
Transactions, except for (a) the filing of UCC financing statements and filings
with the United States Patent and Trademark Office and the United States
Copyright Office, (b) recordation of the Mortgages and (c) such as have been
made or obtained and are in full force and effect.

 

SECTION 3.05.                                   Financial Statements.

 

(a)                                 The U.S. Borrower has heretofore furnished
to the Lenders (i) GAAP audited consolidated or combined, as applicable, balance
sheets and related statements of income, stockholders’ equity and cash flows of
the U.S. Borrower and its Subsidiaries for the fiscal years ended on
December 31, 2013 and December 31, 2012, audited by and accompanied by the
opinion of PricewaterhouseCoopers LLP, independent public accountants and
(ii) GAAP unaudited consolidated or combined, as applicable, balance sheets and
related statements of income, stockholders’ equity and cash flows of the U.S.
Borrower and its Subsidiaries for (A) each subsequent fiscal quarter ended 45
days before the Closing Date and (B) to the extent available, each fiscal month
after the most recent fiscal quarter for which financial statements were
received by the Lenders as described above and ended 30 days before the Closing
Date and, in each case, certified by the chief financial officer of the U.S.
Borrower.  Such financial statements present fairly, in all material respects,
the financial condition and results of operations and cash flows of the U.S.
Borrower and its Subsidiaries as of such dates and for such periods.  Such
balance sheets and the notes thereto disclose all material liabilities, direct
or contingent, of the U.S. Borrower and its Subsidiaries as of the dates
thereof.  Such financial statements were prepared in accordance with GAAP
applied on a consistent basis, subject, in the case of unaudited financial
statements, to normal and audit year-end audit adjustments and the absence of
footnotes.

 

(b)                                 The U.S. Borrower has heretofore furnished
to the Lenders unaudited pro forma consolidated balance sheets and related pro
forma consolidated statements of income and cash flows of the U.S. Borrower as
of and for the twelve-month period ending on the last day of the most recently
completed four-fiscal quarter period ended at least 45 days prior to the Closing
Date, in each case prepared after giving effect to the Transactions as if they
had occurred as of such date (in the case of such balance sheet) or at the
beginning of such period (in the case of such other financial statements).  Such
pro forma financial statements have been prepared in good faith by the U.S.
Borrower, based on assumptions believed by the U.S. Borrower on the date hereof
and on the Closing Date to be reasonable, are based on the best information
available to the U.S. Borrower as of the date of delivery thereof, accurately
reflect all adjustments required to be made to give effect to the Transactions
and present fairly, in all material respects, on a pro forma basis the estimated
consolidated financial position of the U.S. Borrower as of such date and for
such period, assuming that the Transactions had actually occurred at such date
or at the beginning of such period, as the case may be, and such financial
statements are based on actual results of the U.S. Borrower and its
Subsidiaries, without giving effect to projected synergies or cost savings.  All
such adjustments shall be set forth in a reasonably detailed certificate of a
Responsible Officer of the U.S. Borrower.

 

42

--------------------------------------------------------------------------------


 

SECTION 3.06.                                   Title to Properties; Possession
Under Leases.

 

(a)                                 Each of the Loan Parties has good and
marketable title to, or valid leasehold interests in, all its properties and
assets (including all Mortgaged Property), except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes. 
All such properties and assets are free and clear of Liens, other than Liens
expressly permitted by Section 6.02.

 

(b)                                 Each of the Loan Parties has complied with
all obligations under all leases to which it is a party and all such leases are
in full force and effect, except to the extent non-compliance could not
reasonably be expected to result in a Material Adverse Effect.  Each of the Loan
Parties enjoys peaceful and undisturbed possession under all such leases, except
to the extent failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  As of the Closing Date, none of the Loan
Parties has received any notice of, nor has any knowledge of, any pending or
contemplated condemnation proceeding affecting the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation.

 

(d)                                 As of the Closing Date, none of the Loan
Parties is obligated under any right of first refusal, option or other
contractual right to Dispose of any Mortgaged Property or any interest therein.

 

(e)                                  There are no pending or, to the best of the
knowledge of the Loan Parties, after reasonable investigation, threatened (in
writing) proceedings or litigation, nor any presented claims that could
reasonably be expected to result in a Material Adverse Effect on the
Intellectual Property held by any Loan Party or any of its Subsidiaries, and, to
the best of the knowledge of the Loan Parties, after reasonable investigation,
no Person is infringing, misusing, violating or breaching such Intellectual
Property in a manner that could reasonably be expected to result in a Material
Adverse Effect.  Each Loan Party and its Subsidiaries owns or has a valid
license to all material Intellectual Property necessary to operate their
business as currently conducted.  Neither any Loan Party nor any of its
Subsidiaries has received written notice of any claim of infringement, misuse,
violation or breach by such Loan Party or any of its Subsidiaries of any
Intellectual Property owned or controlled by another Person that could
reasonably be expected to result in a Material Adverse Effect.  Neither any Loan
Party nor any of its Subsidiaries are infringing, misusing, violating or
breaching any Intellectual Property owned or controlled by any other Person in a
manner that could reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.07.                                   Subsidiaries.

 

(a)                                 Schedule 3.07 sets forth as of the Closing
Date a list of all Subsidiaries of the Borrowers and the percentage ownership
interest of the Borrowers and their Subsidiaries.

 

(b)                                 As of the Closing Date, the authorized
capital stock of the U.S. Borrower consists of 100,000,000 common shares,
18,412,985 of which are issued and outstanding, and 20,000,000 preferred
shares.  Except as set forth in Schedule 3.07(b), neither U.S. Borrower nor any
of its Subsidiaries has and is bound by any outstanding subscriptions, options,
warrants, calls, commitments or agreement of any character calling for the
purchase or issuance of any Equity Interests of such Person or any securities
representing the right to purchase or otherwise receive any Equity Interests of
such Person.

 

(c)                                  As of the Closing Date, except as set forth
on Schedule 3.07, each Subsidiary of the Borrowers is a Wholly Owned Subsidiary,
and all of the issued and outstanding Equity Interests of Subsidiaries of each
Loan Parties constituting Collateral are legally and beneficially owned and
Controlled directly by such Loan Party, free and clear of any Liens, rights,
options, warrants or similar

 

43

--------------------------------------------------------------------------------


 

agreements or understandings, other than Liens in favor of the Collateral Agent
created pursuant to the Security Documents and Liens in favor of the Revolving
Loan Lender (subject to the Intercreditor Agreement).

 

(d)                                 [Reserved]

 

(e)                                  All the outstanding shares of Equity
Interests of U.S. Borrower are duly authorized, validly issued, fully paid,
nonassessable and have been issued in compliance with applicable law.  The
Warrants and Warrant Shares (as defined in the Warrant Agreement), upon issuance
and payment therefor in accordance with the terms of the Warrant Agreement and
the Warrants, as applicable, will be duly authorized, validly issued, fully paid
and nonassessable.  The Warrant Shares (as defined in the Warrant Agreement)
have been duly and validly reserved for issuance on the exercise of the
Warrants.  As of the Closing Date, none of the shares of the Equity Interests of
the U.S. Borrower are held in the U.S. Borrower’s treasury.  The U.S. Borrower
has duly reserved a sufficient number of shares of Warrant Shares (as defined in
the Warrant Agreement) for issuance upon exercise of the Warrants and other
outstanding warrants at the initial exercise rate thereof.  As of the Closing
Date, no Equity Interest of the U.S. Borrower is entitled to cumulative voting
rights, preemptive rights, anti-dilution rights or so-called registration rights
under the Securities Act, except as otherwise provided in Registration Rights
Agreement.

 

(f)                                   Set forth on Schedule 3.07(f) (as may be
updated from time to time pursuant to Section 5.04(f)) is a full list of the
Immaterial Subsidiaries and their respective jurisdiction of organization. None
of the Immaterial Subsidiaries (a) had, as of the last day of the fiscal quarter
of the U.S. Borrower most recently ended and as to which financial statements
have been delivered pursuant to Section 5.04, assets with a value in excess of
5.0% of the Consolidated Total Assets or revenues representing in excess of 5.0%
of total revenues of U.S. Borrower and its Subsidiaries on a consolidated basis
as of such date, and (b) taken together with all Immaterial Subsidiaries as of
the last day of the fiscal quarter of the U.S. Borrower most recently ended and
as to which financial statements have been delivered pursuant to Section 5.04,
had assets with a value in excess of 10.0% of Consolidated Total Assets or
revenues representing in excess of 10.0% of total revenues of the U.S. Borrower
and its Subsidiaries on a consolidated basis as of such date, except to the
extent any such Immaterial Subsidiary has become a “Loan Party” since such date
(and the Loan Parties shall have complied with the applicable requirements of
Section 5.12 with respect to such Immaterial Subsidiary).

 

SECTION 3.08.                                   Litigation; Compliance with
Laws.

 

(a)                                 There are no actions, suits or proceedings
at law or in equity or by or before any Governmental Authority now pending or,
to the knowledge of the Borrowers, threatened against or affecting any of the
Loan Parties, any of their respective Subsidiaries or any business, property or
rights of any such Person that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

 

(b)                                 None of the Loan Parties, any of their
respective Subsidiaries or any material properties or assets of any such Person
is in violation of, nor will the continued operation of their material
properties and assets as currently conducted violate, any law, rule or
regulation (including any zoning, building, Environmental Law, ordinance, code
or approval or any building permits) or any restrictions of record or agreements
affecting the Mortgaged Property, or is in default with respect to any judgment,
writ, injunction, decree or order of any Governmental Authority, where such
violation or default could reasonably be expected to result in a Material
Adverse Effect.

 

44

--------------------------------------------------------------------------------


 

(c)                                  Certificates of occupancy and permits are
in effect for each Mortgaged Property as currently constructed, and true and
complete copies of such certificates of occupancy have been delivered to the
Collateral Agent as mortgagee with respect to each Mortgaged Property.

 

(d)                                 None of the Loan Parties or their respective
Subsidiaries is or has been, in any material respect, in conflict or default
with respect to or in violation of any applicable laws, regulations, orders or
judgments.  Each Loan Party and each of its Subsidiaries have timely filed with
the appropriate authorities all federal and other material Tax Returns and other
material filings required to be filed by them with respect to Taxes for any
period ending on or before the Closing Date, and all federal and other material
Taxes that are due prior to the Closing Date have been duly paid.

 

SECTION 3.09.                                   Contractual Obligations.

 

(a)                                 None of the Loan Parties or their respective
Subsidiaries is a party to any Contractual Obligation or subject to any
organizational restriction that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

 

(b)                                 None of the Loan Parties or their respective
Subsidiaries is or has been in any material respect in default under or in
violation of the performance of any of its obligations under any material
Contractual Obligation, and, to the knowledge of the Loan Parties, no other
party thereto is in default under or in violation of the performance of any of
its obligations under any such material Contractual Obligation, in each case in
a manner that could reasonably be expected to result in a Material Adverse
Effect.

 

(c)                                  None of the Loan Parties or their
respective Subsidiaries is a party or subject to any Contractual Obligation
pursuant to which any Loan Party is required to pay any Management Fees.

 

SECTION 3.10.                                   Federal Reserve Regulations.

 

(a)                                 None of the Loan Parties or their respective
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock.

 

(b)                                 No part of the proceeds of any Term Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the Regulations of the Board, including
Regulation T, Regulation U or Regulation X.

 

SECTION 3.11.                                   Government Regulation.  None of
the Loan Parties or their respective Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940. 
None of the Loan Parties or their respective Subsidiaries is subject to
regulation under the Federal Power Act, the Interstate Commerce Act, the ICC
Termination Act, as amended, or under any other federal or state statute or
regulation that may limit its ability to incur Indebtedness or Contingent
Obligations or which may otherwise render all or any portion of the Obligations
unenforceable.

 

SECTION 3.12.                                   Use of Proceeds.  The Borrowers
will use the proceeds of the Term Loans only for the purposes specified in
Section 5.08.

 

45

--------------------------------------------------------------------------------


 

SECTION 3.13.                                   Tax Returns; Passive Foreign
Investment Company; Controlled Foreign Corporation.

 

(a)                                 Each of the Loan Parties and each of their
respective Subsidiaries have filed or caused to be filed all Federal, material
state, material local and material foreign Tax Returns required to have been
filed by it and has paid or caused to be paid all Taxes due and payable by it,
except Taxes that are being contested in good faith by appropriate proceedings
and for which the applicable Loan Party or Subsidiary shall have set aside on
its financial statements adequate reserves with respect thereto in accordance
with GAAP and such contest operates to suspend collection of the contested Tax
and the imposition or enforcement of any Lien.

 

(b)                                 Neither the Borrowers nor any of their
Subsidiaries ever has been, is, or, upon the consummation of the transactions
contemplated hereby, by any other Transaction Document or any related
agreements, will be (i) a “passive foreign investment company” within the
meaning of Section 1297 of the Code or (ii) except as set forth on Schedule
3.13(b), a CFC.

 

SECTION 3.14.                                   No Material Misstatements.

 

(a)                                 Except with respect to the Closing Date
Projections, the information that the Loan Parties have provided, directly or
indirectly, to the Administrative Agent, taken together with the U.S. Borrower’s
filings with the Securities and Exchange Commission, is not misleading and does
not contain any material misstatement of fact or omit to state any material fact
that (i) is necessary to make the statements therein, in the light of the
circumstances under which they were, not misleading as of the date such
information is dated or certified, or (ii) could reasonably be expected to have
a material negative effect on the business, assets or valuation of the Loan
Parties and their Subsidiaries, taken as a whole.

 

(b)                                 The Closing Date Projections have been
diligently prepared on a basis consistent with the financial statements
delivered to the Lenders and the Administrative Agent pursuant to Section 3.05,
and are based on good faith estimates and assumptions believed by management of
the Borrowers to be reasonable as of the date of the Closing Date Projections,
and there are no statements or conclusions in any of the Closing Date
Projections that are based upon or include information known to any Loan Party
or any of its Subsidiaries to be misleading in any material respect on the
Closing Date or which fail on the Closing Date to take into account material
information regarding the matters reported therein.  On the Closing Date, the
Borrowers believe that the Closing Date Projections are reasonable, it being
recognized by the Lenders and the Administrative Agent, however, that
projections as to future events are not to be viewed as facts and that the
actual results during the period or periods covered by the Closing Date
Projections may differ from the projected results and such differences may be
material.

 

SECTION 3.15.                                   Employee Benefit Plans.

 

(a)                                 Each Employee Benefit Plan of the Borrowers
and their ERISA Affiliates is in compliance in all material respects with the
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of the Borrowers or
any of their ERISA Affiliates.  The present value of all benefit liabilities
under each Plan (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the last annual valuation
date applicable thereto, exceed by more than $200,000 the fair market value of
the assets of such Plan, and the present value of all benefit liabilities of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the last annual valuation
dates applicable thereto, exceed by more than $200,000 the fair market value of
the assets of all such underfunded Plans.  There

 

46

--------------------------------------------------------------------------------


 

are no pending or threatened claims, sanctions, actions or lawsuits, asserted or
instituted against any Employee Benefit Plan or any Person as fiduciary or
sponsor of any such Employee Benefit Plan.  There are no pending or threatened
claims, sanctions, actions or lawsuits, asserted or instituted against any
Employee Benefit Plan or any Person as fiduciary or sponsor of any such Employee
Benefit Plan.

 

(b)                                 With respect to each employee benefit scheme
or arrangement mandated by a government other than the United States of America
providing for post-employment benefits (each, a “Foreign Government Scheme or
Arrangement”) and with respect to each employee benefit plan maintained or
contributed to by any Loan Party or any Subsidiary or Affiliate of the Loan
Parties that is not subject to United States law providing for post-employment
benefits (each, a “Foreign Plan”):  (i) all employer and employee contributions
required by law or by the terms of any Foreign Government Scheme or Arrangement
or any Foreign Plan have been made, or, if applicable, accrued, in accordance
with normal accounting practices; (ii) the liability of the Loan Parties or any
Subsidiary or Affiliate of the Loan Parties with respect to a Foreign Plan is
reflected in accordance with normal accounting practices on the financial
statements of such Loan Party or such Subsidiary or Affiliate, as the case may
be; and (iii) each Foreign Plan required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities.

 

SECTION 3.16.                                   Environmental Matters.

 

(a)                                 Except as set forth in Schedule 3.16, and
except for matters that could not reasonably be expected to result in a Material
Adverse Effect, none of the Loan Parties or their respective Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

(b)                                 Since the date of this Agreement, there has
been no change in the status of the matters disclosed on Schedule 3.16 that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.

 

SECTION 3.17.                                   Insurance.  Schedule 3.17 sets
forth a true, complete and correct description of all insurance maintained by
the Loan Parties or their respective Subsidiaries as of the Closing Date.  As of
such date, such insurance is in full force and effect and all premiums have been
duly paid.  The Loan Parties and their respective Subsidiaries have insurance in
such amounts and covering such risks and liabilities as are in accordance with
normal industry practice.

 

SECTION 3.18.                                   Security Documents.

 

(a)                                 The U.S. Guarantee and Collateral Agreement
is effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and the proceeds thereof.  In the case of the
pledged Equity Interests described in the U.S. Guarantee and Collateral
Agreement that are securities represented by stock certificates or otherwise
constituting certificated securities within the meaning of Section 8-102(a)(15)
of the UCC or the corresponding code or statute of any other applicable
jurisdiction (“Certificated Securities”), when certificates representing such
pledged Equity Interests are delivered to the Collateral Agent (or, if the
Revolving Credit Agreement is outstanding, the Revolving Loan Lender as bailee
for the Secured Parties pursuant to the Intercreditor Agreement), and in the
case of the other Collateral constituting personal property described in the
U.S. Guarantee and Collateral Agreement that can be perfected by the filing of a
financing statement, when financing statements and other filings specified on
Schedule 3.18(a) in appropriate form are filed in the offices specified on
Schedule 3.18(a), the Collateral

 

47

--------------------------------------------------------------------------------


 

Agent shall have a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof, as security for the Obligations, in each case prior and superior in
right to any other Person (except Liens permitted by Section 6.02).  As of the
Closing Date, none of the Borrowers or any Guarantor that is a limited liability
company or partnership has any Equity Interest that is a Certificated Security.

 

(b)                                 Each of the Mortgages delivered after the
Closing Date will be, upon execution, effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are filed in the offices for the applicable
jurisdictions in which the Mortgaged Properties are located, each such Mortgage
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Mortgaged Properties and the
proceeds thereof, as security for the Obligations (as defined in the relevant
Mortgage), in each case prior and superior in right to any other Person (except
the Revolving Loan Lender and as noted in the relevant title reports).

 

(c)                                  Each of the Cayman Law Share Charge and
Cayman Law Charge is effective to create in favor of the Collateral Agent, for
the benefit of the Secured Parties, a legal, valid and enforceable first (or, if
the Revolving Loan Agreement is outstanding, second) priority Lien on the
Collateral described therein and proceeds thereof.

 

SECTION 3.19.                                   Location of Real Property and
Leased Premises.

 

(a)                                 Schedule 3.19(a) lists completely and
correctly as of the Closing Date all real property owned by the Borrowers and
the Subsidiaries and the addresses thereof.  As of the Closing Date, the
Borrowers and the Subsidiaries own in fee all the real property set forth on
Schedule 3.19(a).

 

(b)                                 Schedule 3.19(b) lists completely and
correctly as of the Closing Date all real property leased by the Borrowers and
the Subsidiaries and the addresses thereof.  As of the Closing Date, the
Borrowers and the Subsidiaries have valid leases in all the real property set
forth on Schedule 3.19(b).

 

SECTION 3.20.                                   Labor Matters.  As of the
Closing Date, there are no strikes, lockouts or slowdowns against any of the
Loan Parties or their respective Subsidiaries pending or, to the knowledge of
the Borrowers, threatened.  The hours worked by and payments made to employees
of the Loan Parties have not been in violation of the Fair Labor Standards Act
or any other applicable Federal, state, local or foreign law dealing with such
matters in any manner that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect.  All payments due from any
of the Loan Parties and their respective Subsidiaries, or for which any claim
may be made against any of the Loan Parties or their respective Subsidiaries, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Loan Parties or
their respective Subsidiaries.  The consummation of the Transactions will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any of the Loan
Parties and their respective Subsidiaries is bound.

 

SECTION 3.21.                                   Solvency.  Immediately after the
consummation of the Transactions to occur on the Closing Date and immediately
following the making of the Term Loans and after giving effect to the
application of the proceeds of the Term Loans, (a) the fair value of the assets
of the Loan Parties and their Subsidiaries, taken as a whole, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of the Loan
Parties and their Subsidiaries, taken as a whole, will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become due, absolute and matured; (c) the Loan Parties and
their Subsidiaries,

 

48

--------------------------------------------------------------------------------


 

taken as a whole, will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) the Loan Parties and their Subsidiaries, taken as a whole, will
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.  Such foregoing determination has been made by the
chief executive officer and chief financial officer, if any, of the Borrowers
after having conducted a diligent inquiry on a good faith basis, is based on
such officers’ actual knowledge and such officers have not conveyed any
information to the contrary to any other Person at any time on or prior to the
date that this representation and warranty is being made or deemed made.

 

SECTION 3.22.                                   Transaction Documents; Revolving
Loan Documents.

 

As of the Closing Date:

 

(a)                                 The Borrowers have delivered to the
Administrative Agent a complete and correct copy of the Spin-off Agreement
(including all schedules, exhibits, amendments, supplements and modifications
thereto).  No Loan Party or, to the knowledge of the Borrowers, any other Person
party thereto is in default in the performance or compliance with any material
provisions thereof.  The Spin-off was consummated in accordance with all
applicable laws.  All representations and warranties set forth in the Spin-off
Agreement were true and correct in all material respects at the time as of which
such representations and warranties were made (or deemed made).

 

(b)                                 The Borrowers have delivered to the
Administrative Agent a complete and correct copy of the Revolving Loan Documents
(including all schedules, exhibits, amendments, supplements and modifications
thereto).  No Loan Party or, to the knowledge of the Borrowers, any other Person
party thereto is in default in the performance or compliance with any material
provisions thereof.  The Revolving Loan Documents complies in all material
respects with all applicable laws.  All representations and warranties set forth
in the Revolving Loan Documents made by the Loan Parties were true and correct
in all material respects at the time as of which such representations and
warranties were made (or deemed made).

 

SECTION 3.23.                                   Sanctioned Persons.  None of the
Loan Parties and their respective Subsidiaries nor, to the knowledge of the
Borrowers, any director, officer, agent, employee or Affiliate of any of the
Loan Parties and their respective Subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); the Borrowers and their respective Subsidiaries
will not directly or indirectly use the proceeds of the Term Loans or otherwise
make available such proceeds to any Person, for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC; except, in each case under this Section 3.23, as set forth on Schedule
3.25 with respect to prior activities only (which matters set forth on such
Schedule could not reasonably be expected to have a Material Adverse Effect).

 

SECTION 3.24.                                   Financial Advisors.  Except as
set forth in Schedule 3.24, no agent, broker, investment banker, finder,
financial advisor or other Person is or will be entitled to any broker’s or
finder’s fee or any other commission or similar fee from any Loan Party with
respect to this Agreement or any of the other Loan Documents or any of the
transactions contemplated hereby, and the Borrowers hereby indemnify the Lenders
and the Administrative Agent against, and agrees that it will hold the Lenders
and the Administrative Agent harmless from, any claim, demand or liability for
any such broker’s or finder’s fees alleged to have been incurred in connection
herewith or therewith and any expenses (including reasonable fees, expenses and
disbursements of counsel) arising in connection with any such claim, demand or
liability.

 

49

--------------------------------------------------------------------------------


 

SECTION 3.25.                                   Foreign Assets Control
Regulations, Etc.

 

(a)                                 Neither the borrowing of the Term Loans by
the Borrowers hereunder nor their use of the proceeds thereof will violate
(i) the United States Trading with the Enemy Act, as amended, (ii) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto, (iii) Executive Order No. 13,224, 66 Fed Reg 49,079
(2001), issued by the President of the United States (Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit or Support Terrorism) (the “Terrorism Order”) or (iv) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, Public Law 107-56 (October 26,
2001).  No part of the proceeds from the Term Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

(b)                                 No Loan Party or its Subsidiary (i) is or
will become a “blocked person” as described in Section 1.01 of the Terrorism
Order or (ii) except as set forth on Schedule 3.25 with respect to prior
engagements only (which matters set forth on such Schedule could not reasonably
be expected to have a Material Adverse Effect), engages or will engage in any
dealings or transactions, or is otherwise associated, with any such blocked
person.

 

(c)                                  Each of the Loan Parties and its Affiliates
are in compliance, in all material respects, with the Uniting And Strengthening
America By Providing Appropriate Tools Required To Intercept And Obstruct
Terrorism (USA PATRIOT ACT) Act of 2001, Public Law 107-56 (October 26, 2001)
and the other laws and regulations referenced in paragraph (a) above.

 

SECTION 3.26.                                   Representations and Warranties. 
The representations and warranties of each Guarantor contained in the Loan
Documents to which it is a party are true and correct as the date made or deemed
made (after giving effect to any materiality standards set forth therein).

 

SECTION 3.27.                                   Deposit Accounts; Securities
Accounts.  Set forth on Schedule 3.27 is a listing of all of the Loan Parties’
Deposit Accounts and Securities Accounts as of the Closing Date, including, with
respect to each bank or securities intermediary (a) the name and address of such
Person, (b) the account numbers of the Deposit Accounts or Securities Accounts
maintained with such Person, and (c) the relevant Loan Party or Loan Parties.

 

SECTION 3.28.                                   Loans to Officers and
Directors.  There are no outstanding loans made by the Borrowers or any of their
Subsidiaries to any of their officers, directors or shareholders (directly or
indirectly) or any of such Persons’ Affiliates (excluding the Borrowers and any
of their Subsidiaries and excluding any advances for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business, in each case, to the extent permitted hereunder).

 

SECTION 3.29.                                   [Reserved]

 

SECTION 3.30.                                   Accounts and Notes Receivable;
Accounts and Notes Payable.

 

(a)                                 All the accounts receivable and notes
receivable owing to the Borrowers or any of their Subsidiaries as of the Closing
Date constitute valid and enforceable claims arising from bona fide transactions
in the ordinary course of business, consistent with past practice, and there are
no known or asserted claims, refusals to pay or other rights of set-off against
any thereof except those arising in the

 

50

--------------------------------------------------------------------------------


 

ordinary course of business and which could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 All accounts payable and notes payable by
the Borrowers or any of their Subsidiaries to third parties as of the Closing
Date arise from bona fide transactions in the ordinary course of business,
consistent with past practice and, except as set forth on Schedule 3.30(b),
there is no such account payable or note payable delinquent in its payment,
except those contested in good faith or payments made consistent with prior
practice and which could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.31.                                   Internal Controls.  The
Borrowers and their Subsidiaries maintain a system of internal control over
financial reporting.  Such internal controls over financial reporting provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP.

 

SECTION 3.32.                                   Intellectual Property; Copyright
Matters.

 

(a)                                 Except as set forth on Schedule 3.32(a) or
as thereafter otherwise disclosed in writing to the Administrative Agent by the
Borrowers as required by Section 5.04(e), no Loan Party (A) owns any registered
patents, patent applications, registered trademarks, trademark applications,
registered trade names, registered service marks, service mark applications,
registered copyrights or copyright applications, licenses or (B) Material
Inbound Licenses.  Each Loan Party owns directly, or is entitled to use by
license or otherwise, all Intellectual Property necessary for or material to the
conduct of such Loan Party’s businesses, except (solely with respect to any
occasion on which this representation and warranty is made or deemed made after
the Closing Date) to the extent that the failure to so own or be entitled to use
could not reasonably be expected to result in, individually or in the aggregate,
a Material Adverse Effect.  All items listed on Schedule 3.32(a) and the further
items disclosed pursuant to Section 5.04(e) are and, at all times (except to the
extent no longer deemed necessary for or material to the conduct of the business
of the Loan Parties in the good faith business judgment of the Loan Parties)
will be:  (a) subsisting and have not been adjudged invalid or unenforceable, in
whole or part; and (b) valid, in full force and effect and not in known conflict
with the rights of any Person, in each case except (solely with respect to any
occasion on which this representation and warranty is made or deemed made after
the Closing Date) as could not reasonably be expected to result in, individually
or in the aggregate, a Material Adverse Effect.  Each Loan Party has made all
filings and recordings such Loan Party deems necessary in the exercise of
reasonable and prudent business judgment to protect its interest in the
Intellectual Property of such Loan Party necessary for or material to the
conduct of such Loan Party’s businesses in the United States Patent and
Trademark Office, and the Copyright Office and in corresponding offices
throughout the world, as appropriate, in each case except (solely with respect
to any occasion on which this representation and warranty is made or deemed made
after the Closing Date) as could not reasonably be expected to result in,
individually or in the aggregate, a Material Adverse Effect.  Except for not
making filings or recordings in its exercise of such judgment, each Loan Party
has performed all acts and has paid all required fees and taxes to maintain each
and every item of the Intellectual Property of such Loan Party in full force and
effect, except such items of Intellectual Property as are no longer deemed
necessary for or material to the conduct of the businesses of the Loan Parties
in the reasonable business judgment of the Loan Parties and except (solely with
respect to any occasion on which this representation and warranty is made or
deemed made after the Closing Date) as could not reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Effect.  There
are no pending or, to the knowledge of the Loan Parties, threatened in writing
(including by email or other electronic means) applications, proceedings or
litigation, nor any presented claims which could reasonably be expected to
materially and adversely affect any Intellectual Property of any Loan Party or
any of its Subsidiaries necessary for or material to the conduct of such Loan
Party’s or such Subsidiaries’

 

51

--------------------------------------------------------------------------------


 

businesses, and, to the knowledge of the Loan Parties, no Person is infringing,
misusing, violating or breaching such Intellectual Property in any material
respect.  Neither any Loan Party nor any of its Subsidiaries has received
written notice of any claim of infringement, misuse, violation or breach by such
Loan Party or any of its Subsidiaries of any Intellectual Property owned or
controlled by another Person which infringement, misuse, violation or breach
could reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.  No Loan Party is in breach of or default under the
provisions of any of the foregoing, nor is there any event, fact, condition or
circumstance which, with notice or passage of time or both, would constitute, or
result in a conflict, breach, default or event of default under, any of the
foregoing that reasonably could be expected to result in, either individually or
in the aggregate, a Material Adverse Effect.

 

(b)                                 Each Loan Party (a) has duly and timely
filed all reports and other filings which are required to be filed under the
Copyright Act, the non-filing of which could reasonably be expected to have a
Material Adverse Effect, and (b) is in compliance in all material respects with
the Copyright Act.  All information provided by or on behalf of any Loan Party
in any material filing with the Copyright Office was, at the time of filing,
true, complete and correct in all material respects when made, and the Copyright
Office has been notified of any substantial or significant changes in such
information as may be required by the Copyright Act.

 

SECTION 3.33.                                   Change of Control Provisions. 
As of the Closing Date, no inbound license or agreement (other than as set forth
on Schedule 3.33, the Revolving Loan Agreement and registry agreements with
ICANN (and other agreements entered into in connection therewith)), the
termination, expiration or suspension of which could reasonably be expected to
result in a Material Adverse Effect entered into by or binding upon the
Borrowers or any of their Subsidiaries, contains any “change of control”
provision, howsoever denominated, or any other provision the inclusion of which
in such agreement would automatically, or at the option of any party thereto,
result in (i) the termination of or right to terminate such agreement, (ii) the
suspension of or right to suspend any obligations of any parties thereto, or
(iii) any change in the rights, duties or obligations of any party thereto (in
the case of each of clause (i), clause (ii) or clause (iii), whether immediately
or upon the passage of time or otherwise).

 

ARTICLE IV

 

Conditions of Lending

 

SECTION 4.01.                                   Conditions Precedent to Closing.

 

The obligations of the Lenders to make Term Loans hereunder are subject to the
satisfaction of the following conditions on the Closing Date:

 

(a)                                 Loan Party Documents.  The Administrative
Agent shall have received the following from or with respect to each Loan Party:

 

(i)                                     Except to the extent such Loan Party is
organized or incorporated in a jurisdiction where the applicable Governmental
Authority does not provide such certificates, a copy of the certificate or
articles of incorporation or other such Organizational Documents, including all
amendments thereto, certified as of a recent date by either the Secretary of
State of the state of its organization or such Governmental Authority, and a
certificate certifying that, where applicable, such Loan Party has paid all
franchise Taxes due and payable on or prior to the date of such certificate and
such Loan Party is duly organized and in good standing (which may, where
applicable, be satisfied by means of a separate certificate), under the laws of
such jurisdiction;

 

52

--------------------------------------------------------------------------------


 

(ii)                                  A certificate of the Secretary or a
director of each Loan Party dated the Closing Date and certifying (A) that
attached thereto are true and complete copies of the Organizational Documents of
such Loan Party as in effect on the Closing Date and at all times since a date
prior to the date of the resolutions described in clause (B) below, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Governing Body of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents and the Transaction Documents, to which such
Person is a party and, in the case of the Borrowers, the borrowings hereunder,
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect, (C) that the Organizational Documents of such Loan
Party have not been amended since the date of the last amendment thereto shown
on the certificate of good standing or certification of the relevant
Governmental Authority furnished pursuant to clause (i) above, and (D) as to the
incumbency and specimen signature of each director or officer executing any Loan
Documents or any other document delivered in connection herewith on behalf of
such Loan Party including the Transaction Documents;

 

(iii)                               a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above;

 

(iv)                              executed originals of the Loan Documents to
which such Person is a party;

 

(v)                                 executed copies of the Related Documents;

 

(vi)                              the Collateral Information Certificate of each
Loan Party, executed by a Responsible Officer of the U.S. Borrower; and

 

(vii)                           such other documents as the Lenders or the
Administrative Agent may reasonably request.

 

(b)                                 Fees.  The Administrative Agent and the
Lenders shall have received all fees and other amounts due and payable on or
prior to the Closing Date, including, to the extent invoiced, reimbursement or
payment of all out of pocket expenses required to be reimbursed or paid by the
Borrowers hereunder or under any other Loan Document.

 

(c)                                  Corporate and Capital Structure.  The
capitalization, structure and equity ownership of the Borrowers and their
Subsidiaries shall be as set forth in Schedule 3.07.

 

(d)                                 Financial Statements; Pro Forma Financial
Statements.  The Lenders shall have received the financial statements, pro forma
financial statements, and audit opinion referred to in Section 3.05.

 

(e)                                  Closing Date Projections.  The Lenders and
the Administrative Agent shall have received the forecasted financial statements
of the Borrowers and their Subsidiaries, consisting of balance sheets, income
statements and cash flow statements for the Borrowers and their Subsidiaries
giving effect to the consummation of the transactions contemplated by this
Agreement and the other Transaction Documents, dated July 18, 2014 (the “Closing
Date Projections”), in form and substance satisfactory to the Lenders and the
Administrative Agent, together with an officers’ certificate from the U.S.
Borrower’s chief executive officer and chief financial officer regarding the
Closing Date Projections containing the certifications set forth in
Section 3.14(b).

 

(f)                                   Solvency Assurances.  The Administrative
Agent shall have received an officers’ certificate from the chief executive
officer and chief financial officer of the U.S. Borrower, in form and

 

53

--------------------------------------------------------------------------------


 

substance satisfactory to the Administrative Agent, to the effect that,
immediately after the consummation of the Transactions to occur on the Closing
Date and immediately following the making of the Term Loans and after giving
effect to the application of the proceeds of the Term Loans, (a) the fair value
of the assets of the Loan Parties and their Subsidiaries, taken as a whole, at a
fair valuation, will exceed its debts and liabilities, subordinated, contingent
or otherwise; (b) the present fair saleable value of the property of the Loan
Parties and their Subsidiaries, taken as a whole, will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Loan Parties and their
Subsidiaries, taken as a whole, will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Loan Parties and their Subsidiaries, taken as
a whole, will not have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted following the Closing Date.  Such chief executive
officer and chief financial officer shall certify that the foregoing
determination has been made after conducting diligent inquiry by such officer on
a good faith basis, is based on such officer’s actual knowledge and that such
officer has not conveyed any information to the contrary to any other Person at
any time on or prior to the Closing Date.

 

(g)                                  Opinions of Counsel to the Loan Parties. 
The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders, a favorable written opinion of (i) Wilson Sonsini
Goodrich & Rosati, transaction counsel for the Loan Parties, (ii) Lionel
Sawyer & Collins, Nevada counsel for the Loan Parties, (iii) Maples & Calder,
Cayman Islands counsel for the Cayman Borrower, and (iv) Arthur Cox, Irish
counsel for the Loan Parties, in each case (A) dated the Closing Date,
(B) addressed to the Administrative Agent, the Collateral Agent and the Lenders,
and (C) covering such other matters relating to the Loan Documents and the
Transactions as the Administrative Agent shall reasonably request, and the
Borrowers hereby request such counsel to deliver such opinions.

 

(h)                                 Evidence of Insurance.  The Administrative
Agent shall have received a copy of, or a certificate as to coverage under, the
insurance policies required by Section 5.02 and the applicable provisions of the
Security Documents, each of which shall be endorsed or otherwise amended to
include a customary lender’s loss payable endorsement and to name the Collateral
Agent as additional insured, in form and substance satisfactory to the
Administrative Agent.

 

(i)                                     Necessary Governmental Authorizations
and Consents; Expiration of Waiting Periods, etc.  All requisite Governmental
Authorities and other material third parties shall have approved or consented to
the Transactions and the other transactions contemplated hereby to the extent
required, all applicable appeal periods shall have expired and there shall not
be any pending or threatened litigation, governmental, administrative or
judicial action, actual or threatened, that could reasonably be expected to
restrain, prevent or impose materially burdensome conditions on the
Transactions.

 

(j)                                    [Reserved]

 

(k)                                 Collateral Matters

 

(i)                                     Lien Searches.  The Administrative Agent
shall have received the results of recent lien searches in each of the
jurisdictions where any of the Loan Parties is formed or organized, and such
searches shall reveal no liens on any of the assets of the Loan Parties except
for Liens permitted by Section 6.02, or other Liens which shall be discharged
prior to the Closing Date.

 

(ii)                                  Pledged Stock; Stock Powers; Pledged
Notes.  The Administrative Agent (or, in the case of original certificates,
original promissory notes or other possessory collateral, the Revolving Loan
Lender, as the bailee for the Secured Parties pursuant to the Intercreditor
Agreement)

 

54

--------------------------------------------------------------------------------


 

shall have received (A) pursuant to the U.S. Guarantee and Collateral Agreement:
(1) original certificates (if any) representing the shares of Equity Interests
pledged to the Collateral Agent, for the benefit of the Secured Parties,
pursuant thereto, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(2) the original promissory note(s) (if any) pledged to the Collateral Agent,
for the benefit of the Secured Parties, pursuant thereto, endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof; (B) pursuant to the Irish Law Share Charges: (1) original
certificates (if any) and other documents of title representing the Shares and
Related Assets (as such terms are defined therein) charged in favor of the
Collateral Agent, for the benefit of the Secured Parties, pursuant thereto,
together with undated stock transfer forms or other instruments of transfer for
each such certificate executed in blank by a duly authorized officer of the
chargor thereof, (2) the dividend mandate in the form set out in Schedule 2
thereto executed by the chargor thereof, and (3) a letter of authority in the
form set out in Schedule 3 thereto executed by the chargor thereof; (C) pursuant
to the Irish Law Charges: (1) notices of assignment of insurances in the form
set out on Part 2 of Schedule 3 thereto executed by DMIH, (2) notices to
contract parties in the form set out on Part 2 of Schedule 3 thereto executed by
DMIH and (3) acknowledgments from the applicable parties pursuant to items
(1) and (2) each in the form set out on Part 3 of Schedule 3 executed by the
applicable parties; and (D) pursuant to the Cayman Law Share Charge:
(1) original certificates (if any) representing the shares charged pursuant
thereto, along with an undated share transfer form in respect of such shares in
the form set out in Schedule 1 thereto executed by DMIH, (2) (a) undated letters
of resignation and release and (b) dated letters of authority with respect
thereto, each in the form set out in Schedule 2 thereto executed by each
director and officer of the Cayman Borrower, (3) a dated proxy in respect of the
shares charged thereunder in the form set out in Schedule 3 thereto executed by
DMIH, (4) a dated undertaking in the form set out in Schedule 4 thereto executed
by the Cayman Borrower, (5) a dated notice of charge to the Cayman Borrower in
the form set out in Schedule 5 thereto executed by DMIH, (6) a certified copy of
the annotated register of members of the Cayman Borrower in a form acceptable to
the Administrative Agent, noting the charge over the shares of the Cayman
Borrower created pursuant thereto and (7) evidence satisfactory to the
Administrative Agent that the memorandum and articles of association of the
Cayman Borrower shall have, where applicable, been amended to remove any
restriction on the transfer of shares subject to the security created thereby.

 

(iii)                               Filings, Registrations, Recordings,
Agreements, Etc.  Each document (including any UCC financing
statements, Intellectual Property Security Agreements, Control Agreements and
landlord access agreements and/or bailee waivers) required by the Loan Documents
or under law or reasonably requested by the Collateral Agent to be filed,
executed, registered or recorded to create in favor of Collateral Agent (for the
ratable benefit of the Secured Parties), a perfected Lien on the Collateral
described therein, prior and superior in right and priority to any Lien in the
Collateral held by any other Person (other than with respect to Liens expressly
permitted by Section 6.02), shall have been executed (if applicable) and
delivered to the Collateral Agent in proper form for filing, registration or
recordation.

 

(l)                                     Existing Debt.  The Borrowers shall have
delivered to the Administrative Agent all documents or instruments necessary to
release all Liens granted by any of the Borrowers and their respective
Subsidiaries securing Indebtedness of Demand Media, Inc. and its Subsidiaries
(after giving effect to the Transactions), and to release each of the Borrowers
and their respective Subsidiaries from any obligations or liabilities in respect
of Indebtedness of Demand Media, Inc. and its Subsidiaries (after giving effect
to the Transactions).

 

55

--------------------------------------------------------------------------------


 

(m)                             Matters Relating to Spin-off and other
Transactions.

 

(i)                                     (A) The Spin-off shall have been
consummated; (B) the Spin-off Agreement and related documents shall be in full
force and effect (without any amendments, waivers or alterations thereof unless
consented to by the Administrative Agent) and (C) the Administrative Agent shall
have received copies of each Transaction Document, the private letter ruling
issued by the Internal Revenue Service in respect of the Spin-off and all other
agreements relating to the Spin-off Agreement, certified by an officer of the
U.S. Borrower to be true, correct and complete;

 

(ii)                                  (A) the “Closing Date” under the Revolving
Loan Agreement shall have occurred, (B) the Administrative Agent shall have
received duly executed copies of each Revolving Loan Document (each of which
shall be in form and substance satisfactory to the Administrative Agent),
certified by an officer of the U.S. Borrower to be true, correct and complete
and (C) other than issuances of letters of credit thereunder, there shall be no
Revolving Loans or other extensions of credit made under the Revolving Loan
Documents on the Closing Date; and

 

(iii)                               The Spin-off and the other Transactions
shall have been consummated in accordance with applicable law and on the terms
described in the Spin-off Agreement and all other material related
documentation, in the form filed with the Securities and Exchange Commission
with respect to the U.S. Borrower’s Form 10 filing, and as of the date of the
Spin-off, (A) the Borrowers shall have not less than $25,000,000 of cash and
Permitted Investments and (B) the U.S. Borrower shall have an equity market
capitalization of not less than $70,000,000.

 

(n)                                 The Administrative Agent shall have received
a certificate, dated the Closing Date and signed by a Financial Officer of the
U.S. Borrower, confirming compliance with the conditions precedent set forth in
Section 4.01(m).

 

(o)                                 Other Legal Matters.

 

(i)                                     All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and the other
Transaction Documents and all other agreements, documents and instruments
incident to such transactions shall be satisfactory to the Lenders and the
Administrative Agent, and the Lenders and the Administrative Agent shall have
received all such counterpart originals or certified or other copies of such
documents as the Lenders or Agent may reasonably request.

 

(ii)                                  The Administrative Agent and the Lenders
shall have received all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.

 

(iii)                               All legal matters incident to this
Agreement, the extensions of credit hereunder and the other Loan Documents shall
be satisfactory to the Lenders and to the Administrative Agent.

 

(p)                                 Funds Flow Memorandum.  The Administrative
Agent shall have received a funds flow memorandum duly executed by a Responsible
Officer of the U.S. Borrower, in form and substance reasonably satisfactory to
the Administrative Agent.

 

56

--------------------------------------------------------------------------------


 

(q)                                 Material Adverse Effect.  No Material
Adverse Effect shall have occurred and no disruption, adverse change or
condition in the financial, lending or capital markets generally in each case,
in the Administrative Agent’s sole judgment, at any time prior to the Closing
Date.

 

(r)                                    No Material Adverse Facts.  The
Administrative Agent does not become aware of any new or inconsistent
information or other matter not previously disclosed to the Administrative Agent
relating to the Loan Parties or the Transactions which the Administrative Agent,
in its reasonable judgment, deems material and adverse relative to the
information or other matters disclosed to the Administrative Agent prior to the
date hereof.

 

(s)                                   No Litigation.  There shall not exist any
action, suit, investigation, litigation, proceeding, hearing or other legal or
regulatory developments, pending or threatened in any court or before any
arbitrator or Governmental Authority that, in the reasonable opinion of
Administrative Agent, singly or in the aggregate, could reasonably be expected
to materially impair any of the transactions contemplated by the Loan Documents,
or that could reasonably be expected to have a Material Adverse Effect.

 

(t)                                    Due Diligence.  The Administrative Agent
shall have completed a due diligence investigation of the Loan Parties in scope,
and with results, satisfactory to the Administrative Agent, including without
limitation, as to general affairs, environmental concerns, management, corporate
structure, capital structure, other debt instruments, material contracts,
governing documents, prospects, financial position, stockholders’ or
shareholders’ equity and results of operations, and the tax, accounting, legal,
regulatory, environmental and other issues relevant to the Loan Parties, and
shall have been given access to the external independent auditors, management,
records, books of account, contracts and properties of the Loan Parties and
shall have received such financial, business and other information regarding the
Loan Parties as it shall have requested.

 

(u)                                 Closing Date.  The Closing Date shall in no
event occur later than August 6, 2014.

 

(v)                                 Representations and Warranties.  (i) The
representations and warranties in Article III and in the other Loan Documents
shall be true and correct in all material respects on and as of the Closing Date
(or, to the extent such representations and warranties specifically relate to an
earlier date, that such representations and warranties were true and correct in
all material respects on and as of such earlier date), (ii) the Borrowers and
the other Loan Parties shall have performed in all material respects all
agreements and satisfied all conditions which this Agreement provides shall be
performed or satisfied by it on or before the Closing Date except as otherwise
disclosed to and agreed to in writing by the Administrative Agent, and (iii) the
Borrowers shall have delivered to the Administrative Agent an officer’s
certificate, in form and substance reasonably satisfactory to the Administrative
Agent, certifying as to the accuracy of each of clause (i) and clause (ii);
provided that, if a representation and warranty, covenant or condition is
qualified as to materiality, the applicable materiality qualifier set forth
above shall be disregarded with respect to such representation and warranty,
covenant or condition for purposes of this condition.

 

(w)                            No Default.  At the time of each borrowing
hereunder and also after giving effect thereto there shall exist no Default or
Event of Default;

 

(x)                                 Notice of Borrowing.  Prior to the making of
the Term Loans, the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.02(c).

 

SECTION 4.02.                                   Post Closing Obligations.  As an
accommodation to the Borrowers, the Administrative Agent and the Lenders have
agreed to execute this Agreement and to make Term Loans on the Closing Date
notwithstanding the failure by the Borrowers to satisfy the conditions set forth
below

 

57

--------------------------------------------------------------------------------


 

on or before the Closing Date.  In consideration of such accommodation, the
Lenders agree that, in addition to all other terms, conditions and provisions
set forth in this Agreement and the other Loan Documents, including those
conditions set forth in Section 4.01, the Borrowers shall satisfy each of the
conditions subsequent set forth below on or before the date applicable thereto
(it being understood that (i) the failure by the Borrowers to perform or cause
to be performed any such condition subsequent on or before the date applicable
thereto shall constitute an immediate Event of Default and (ii) to the extent
that the existence of any such condition subsequent would otherwise cause any
representation, warranty or covenant in this Agreement or any other Loan
Document to be breached, the Required Lenders hereby waive such breach for the
period from the Closing Date until the date on which such condition subsequent
is required to be fulfilled pursuant to this Section 4.02):

 

(i)                                     deliver to the Administrative Agent
Control Agreements with financial institutions, securities intermediaries and
other Persons in order to perfect Liens by “control” (within the meaning of the
applicable Uniform Commercial Code) in respect of Deposit Accounts and
Securities Accounts maintained by the Loan Parties in the U.S. in form and
substance reasonably satisfactory to the Administrative Agent no later than
sixty (60) days after the Closing Date (or such later date as the Administrative
Agent may agree to in its sole discretion);

 

(ii)                                  not later than sixty (60) days following
the Closing Date (or such later date as the Administrative Agent may agree to in
its sole discretion), the Borrowers shall deliver all necessary endorsements to
the insurance certificates delivered on the Closing Date (a) providing that no
cancellation or material change in coverage shall be effective until at least
thirty (30) days after receipt by the Administrative Agent of written notice
thereof, or such shorter period agreed by the Administrative Agent in its sole
discretion, and (b) naming the Collateral Agent as either “additional insured”
or “lender loss payee”, as applicable, in each case, in such form as are
reasonably acceptable to the Administrative Agent;

 

(iii)                               not later than five (5) days following the
Closing Date (or such later date as the Administrative Agent may agree to in its
sole discretion), the Borrowers shall deliver to the Collateral Agent (or, if
the Intercreditor Agreement is in effect, the Revolving Loan Lender) each of the
following: (a) the original certificate or certificates representing 100% of the
Equity Interests of Opco together with undated stock powers, in blank, executed
and delivered by a duly authorized officer of U.S. Borrower; (b) 100% of the
Equity Interests of Hot Media, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of Opco; (c) 100% of the
Equity Interests of eNom together with undated stock powers, in blank, executed
and delivered by a duly authorized officer of Opco; and (d) a certified copy of
the board minutes of Bradwell Limited appointing John O’ Donoghue as an
authorized signatory of Bradwell Limited with respect to the Loan Documents;

 

(iv)                              not later than twenty (20) days following the
Closing Date (or such later date as the Administrative Agent may agree to in its
sole discretion), the Borrowers shall deliver to the Collateral Agent (or, if
the Intercreditor Agreement is in effect, the Revolving Loan Lender):
(a) undated letters of resignation and release, executed as deeds by each
director, alternate direct and secretary of each of DMIH and Domains
respectively, each in the form set out in Schedule 4 to the Irish Share Charges;
(b) the original certificate or certificates representing 65% and 35% of the
Equity Intersts of DMIH, along with such executed transfer powers as are
required by the applicable Irish Share Charge executed and delivered by U.S.
Borrower; (c) the original certificate or certificates representing 65% of the
Equity Interests of DMD Media Services, Inc., a corporation organized under the
laws of Canada, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of Hot Media; and (d) the original
certificate or certificates representing 65% of the Equity Interests of eNom
Canada Corp., a corporation

 

58

--------------------------------------------------------------------------------


 

organized under the laws of the Province of Nova Scotia, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
eNom; and

 

(v)                                 The Borrowers shall use commercially
reasonable efforts to deliver consents to removal of personal property from the
landlords of the real property located at the following addresses, in form and
substance satisfactory to the Administrative Agent, not later than sixty (60)
days following the Closing Date (or such later date as the Administrative Agent
may agree to in its sole discretion):

 

(a)                                 5808 Lake Washington Blvd., NE, Ste. 300,
Kirkland, WA 98033;

 

(b)                                 200 Academy Drive, Suite 100, Austin, TX
78704; and

 

(c)                                  2500 East Second Avenue, Second Floor,
Denver CO 80206.

 

ARTICLE V

 

Affirmative Covenants

 

The Borrowers covenant and agree with each Lender that so long as this Agreement
shall remain in effect and until the principal of and interest on each Term
Loan, all fees and all other expenses or amounts payable under any Loan Document
shall have been paid in full, the Borrowers will, and will cause each of the
Subsidiaries to:

 

SECTION 5.01.                                   Existence; Compliance with Laws;
Businesses and Properties.

 

(a)                                 Do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence, except
as otherwise expressly permitted under Section 6.05.

 

(b)                                 Do or cause to be done all things necessary
to obtain, preserve, renew, extend and keep in full force and effect the rights,
licenses, permits, franchises, authorizations, patents, copyrights, trademarks
and trade names material to the conduct of its business except to the extent the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect; maintain and operate such business in substantially the manner
in which it is presently conducted and operated; comply in all material respects
with all applicable laws, rules, regulations and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted; and at all
times maintain and preserve all property material to the conduct of such
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times.

 

SECTION 5.02.                                   Insurance.

 

(a)                                 Keep its insurable properties adequately
insured at all times by financially sound and reputable insurers; maintain such
other insurance, to such extent and against such risks, including fire and other
risks insured against by extended coverage, as is customary with companies in
the same or similar businesses operating in the same or similar locations,
including business interruption insurance, public liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any properties owned, occupied or controlled by
it; and maintain such other insurance as may be required by law.

 

59

--------------------------------------------------------------------------------


 

(b)                                 Cause all such policies (if any) covering
any Collateral to be endorsed or otherwise amended to include a customary
lender’s loss payable endorsement, in form and substance satisfactory to the
Administrative Agent and the Collateral Agent, which endorsement shall provide
that, from and after the Closing Date, if the insurance carrier shall have
received written notice from the Administrative Agent or the Collateral Agent of
the occurrence of an Event of Default, the insurance carrier shall pay all
proceeds otherwise payable to the Borrowers or the Loan Parties under such
policies directly to the Collateral Agent or the Revolving Loan Lender, as
applicable, in accordance with the terms in the Intercreditor Agreement; cause
all such policies to provide that none of the Borrowers, the Administrative
Agent, the Collateral Agent nor any other party shall be a coinsurer thereunder
and to contain a “Replacement Cost Endorsement”, without any deduction for
depreciation, and such other provisions as the Administrative Agent or the
Collateral Agent may reasonably require from time to time to protect their
interests; deliver original or certified copies of all such policies to the
Collateral Agent; cause each such policy to provide that it shall not be
canceled, modified or not renewed except (i) by reason of nonpayment of premium
upon not less than 10 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent (giving the Administrative Agent
and Collateral Agent the right to cure defaults in the payment of premiums) or
(ii) for any other reason upon not less than 30 days’ prior written notice
thereof by the insurer to the Administrative Agent and the Collateral Agent;
deliver to the Administrative Agent and the Collateral Agent, prior to the
cancellation, modification or nonrenewal of any such policy of insurance, a copy
of a renewal or replacement policy (or other evidence of renewal of a policy
previously delivered to the Administrative Agent and the Collateral Agent)
together with evidence satisfactory to the Administrative Agent and the
Collateral Agent of payment of the premium therefor.

 

(c)                                  If at any time the area in which any
properties subject to the Mortgages (if any) are located is designated (i) a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), obtain flood insurance in
such total amount as the Administrative Agent, the Collateral Agent or the
Required Lenders may from time to time require, and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as it may be amended from time to time, or (ii) a “Zone 1” area,
obtain earthquake insurance in such total amount as the Administrative Agent,
the Collateral Agent or the Required Lenders may from time to time require.

 

(d)                                 With respect to any Mortgaged Property,
carry and maintain comprehensive general liability insurance including the
“broad form CGL endorsement” and coverage on an occurrence basis against claims
made for personal injury (including bodily injury, death and property damage)
and umbrella or liability insurance against any and all claims, in an amount
reasonably satisfactory to the Administrative Agent, naming the Collateral Agent
as an additional insured, on forms satisfactory to the Collateral Agent.

 

(e)                                  Notify the Administrative Agent and the
Collateral Agent promptly whenever any separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 5.02 is taken out by any Loan Party; and promptly deliver to the
Administrative Agent and the Collateral Agent a duplicate original copy of such
policy or policies.

 

SECTION 5.03.                                   Obligations and Taxes.  Pay its
Indebtedness and other obligations promptly and in accordance with their terms
and pay and discharge promptly when due all Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default, as well as
all lawful claims for labor, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such Tax, assessment, charge, levy or claim so long as the
validity or amount thereof shall be contested in good faith

 

60

--------------------------------------------------------------------------------


 

by appropriate proceedings and the Borrowers shall have set aside on its
financial statements adequate reserves with respect thereto in accordance with
GAAP and such contest operates to suspend collection of the contested
obligation, Tax, assessment or charge and enforcement of a Lien and, in the case
of a Mortgaged Property, there is no risk of forfeiture of such property.

 

SECTION 5.04.                                   Financial Statements,
Reports, etc.  In the case of Borrowers, furnish to the Administrative Agent and
each Lender:

 

(a)                                 within 90 days after the end of each fiscal
year of the U.S. Borrower, its consolidated balance sheet and related statements
of income, stockholders’ equity and cash flows showing the financial condition
of the U.S. Borrower and its consolidated Subsidiaries as of the close of such
fiscal year and the results of its operations and the operations of such
Subsidiaries during such year, together with comparative figures for the
immediately preceding fiscal year of the U.S. Borrower, all audited by
PricewaterHouseCoopers LLP or other independent public accountants of recognized
national standing reasonably acceptable to the Administrative Agent and
accompanied by an opinion of such accountants (which opinion shall be without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements fairly present in all material respects the financial
condition and results of operations of U.S. Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the U.S. Borrower (or, with
respect to the fiscal quarter ended June 30, 2014, within 45 days of the date
the U.S. Borrower’s Form 10 Registration Statement becomes effective), its
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows showing the financial condition of the U.S. Borrower and
its consolidated Subsidiaries as of the close of such fiscal quarter and the
results of its operations and the operations of such Subsidiaries during such
fiscal quarter and the then elapsed portion of the fiscal year of the U.S.
Borrower, together with comparative figures for the same periods in the
immediately preceding fiscal year, all certified by one of the Financial
Officers of the U.S. Borrower, as fairly presenting in all material respects the
financial condition and results of operations of the U.S. Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments;

 

(c)                                  concurrently with any delivery of financial
statements under paragraph (a), a certificate of the accounting firm opining on
or certifying such statements (which opinion or certificate may be limited to
accounting matters and disclaim responsibility for legal interpretations)
certifying that no knowledge was obtained of any Event of Default relating to
any of the financial covenants set forth in this Agreement, except as specified
in such certificate;

 

(d)                                 concurrently with any delivery of financial
statements under paragraph (a) or (b) above, a certificate of the Financial
Officer of the U.S. Borrower (i) certifying that no Event of Default or Default
has occurred or, if such an Event of Default or Default has occurred, specifying
the nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto and (ii) setting forth computations in reasonable
detail, together with supporting calculations, in each case satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
Section 6.11, Section 6.12 and Section 6.13;

 

(e)                                  concurrently with any delivery of financial
statements and paragraph (a) or (b) above, an officer’s certificate of a
Responsible Officer of the U.S. Borrower, certifying that, except as expressly
set forth therein, the representations and warranties in Article III are true
and correct in all material respects on and as of the date of the certificate to
the same extent as though made on and as of that date (or, to the

 

61

--------------------------------------------------------------------------------


 

extent such representations and warranties specifically relate to an earlier
date, certifying that such representations and warranties were true and correct
in all material respects on and as of such earlier date); provided that, if a
representation and warranty is qualified as to materiality, for purposes of such
certification, the applicable materiality qualifier set forth above shall be
disregarded with respect to such representation and warranty;

 

(f)                                   concurrently with any delivery of
financial statements under paragraph (b) above (or, in the case of the fourth
fiscal quarter of the U.S. Borrower, within 45 days after the end of such fourth
fiscal quarter of the U.S. Borrower), (i) a list of any registered Intellectual
Property, related rights thereto, and Material Inbound Licenses acquired since
the last such list delivered pursuant to this Section 5.04(f) (or since the
Closing Date, in the case of the first such list delivered after the Closing
Date) and (ii) to the extent necessary to cause the representation and warranty
set forth in Section 3.07(f) to be true and correct, an updated Schedule
3.07(f);

 

(g)                                  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the U.S. Borrower or any Subsidiary with any Governmental
Authority or securities exchange, or distributed to its shareholders, as the
case may be;

 

(h)                                 promptly after the receipt thereof by the
Borrowers or any of their Subsidiaries, a copy of any “management letter”
received by any such Person from its certified public accountants and the
management’s response thereto;

 

(i)                                     promptly after the request by any
Lender, all documentation and other information that such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act;

 

(j)                                    promptly upon receipt or delivery by the
Borrowers or any of their Subsidiaries of any material notice (including,
without limitation, any notice of default) to or from the Revolving Loan Lender,
the Borrowers shall deliver a copy of such notice to the Administrative Agent;
and

 

(k)                                 promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of the Borrowers or any Subsidiary, or compliance with the terms of any Loan
Document, as the Administrative Agent or any Lender may reasonably request.

 

If, as a result of any change in accounting principles and policies from those
used in the preparation of the audited financial statements referred to in
Section 5.04(a), the consolidated financial statements of the U.S. Borrower and
its Subsidiaries delivered pursuant to clause (b) of this Section 5.04 will
differ in any material respect from the consolidated financial statements that
would have been delivered pursuant to such clauses had no such change in
accounting principles and policies been made, then, at the reasonable request of
the Administrative Agent, (i) together with the first delivery of financial
statements pursuant to clause (b) of this Section 5.04 following such change,
consolidated financial statements of the U.S. Borrower and its Subsidiaries for
the current fiscal year of the U.S. Borrower to the effective date of such
change prepared on a pro forma basis as if such change had been in effect during
such period and (ii) together with each delivery of financial statements
pursuant to clause (b) of this Section 5.04 following such change, a written
statement of the Financial Officer of the U.S. Borrower setting forth the
differences (including any differences that would affect any calculations
relating to the financial covenants in Section 6.11, Section 6.12 and
Section 6.13) which would have resulted if such financial statements had been
prepared without giving effect to such change.

 

62

--------------------------------------------------------------------------------


 

SECTION 5.05.                                   Litigation and Other Notices.

 

(a)                                 Furnish to the Administrative Agent and each
Lender prompt written notice of the following:

 

(b)                                 the occurrence of any Event of Default or
Default, specifying the nature and extent thereof, the date of occurrence
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;

 

(c)                                  the filing or commencement of, or any
written threat or notice of intention of any Person to file or commence, any
action, suit or proceeding, whether at law or in equity or by or before any
Governmental Authority, against the Borrowers or any Affiliate thereof that
could reasonably be expected to result in a Material Adverse Effect;

 

(d)                                 the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrowers and their
Subsidiaries in an aggregate amount exceeding $500,000; and

 

(e)                                  any development that has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

SECTION 5.06.                                   Information Regarding
Collateral.

 

(a)                                 Furnish to the Administrative Agent prompt
written notice of any change (i) in any Loan Party’s corporate name, (ii) in the
jurisdiction of organization or formation of any Loan Party, (iii) in any Loan
Party’s identity or corporate structure or (iv) in any Loan Party’s Federal
Taxpayer Identification Number or similar organizational number issued by the
relevant foreign Governmental Authority.  The Borrowers agree not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the UCC or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral, with the priority
required hereunder and under the Security Documents.  The Borrowers also agree
promptly to notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed or if the value of the Collateral is impaired
in an amount in excess of $250,000.

 

(b)                                 Each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.04(a), deliver to the Administrative Agent an officer’s certificate
of a Financial Officer of the U.S. Borrower setting forth the information
required pursuant to Section 5.3 of the U.S. Guarantee and Collateral Agreement
or confirming that there has been no change in such information since the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.06(b).

 

SECTION 5.07.                                   Maintaining Records; Access to
Properties and Inspections.  Keep proper books of record and account in which
full, true and correct entries in conformity with GAAP and all requirements of
law are made of all dealings and transactions in relation to its business and
activities.  The Borrowers shall, and shall cause each of the Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender
to visit and inspect the financial records and the properties of such Person at
reasonable times and as often as reasonably requested and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent or any Lender to discuss the affairs, finances and
condition of such Person with the officers thereof and independent accountants
therefor.  Such visit and inspection shall be at the sole cost and expense of
the

 

63

--------------------------------------------------------------------------------


 

Borrowers on a semi-annually basis so long as no Event of Default has occurred
and is continuing or on a more frequent basis if an Event of Default has
occurred and is continuing.

 

SECTION 5.08.                                   Use of Proceeds.  Use the
proceeds of the Term Loans solely (i) to finance, in part, the acquisition of
new gTLDs, (ii) to pay fees and expenses incurred in connection with the
Transactions and (iii) for general corporate purposes.

 

SECTION 5.09.                                   Employee Benefits.

 

(a)                                 With respect to each Employee Benefit Plan,
comply in all material respects with the applicable provisions of ERISA and the
Code and furnish to the Administrative Agent as soon as possible after, and in
any event within 10 days after any responsible officer of the Borrowers or any
ERISA Affiliate knows or has reason to know that, any ERISA Event has occurred
that, alone or together with any other ERISA Event could reasonably be expected
to result in liability of the Borrowers or any ERISA Affiliate in an aggregate
amount exceeding $250,000, a statement of a Financial Officer of the U.S.
Borrower setting forth details as to such ERISA Event and the action, if any,
that the U.S. Borrower proposes to take with respect thereto.

 

(b)                                 Upon reasonable request by the
Administrative Agent, furnish copies of (i) annual report (Form 5500 Series)
filed by any Loan Party or any Subsidiary thereof or any of its ERISA Affiliates
with respect to each Employee Benefit Plan; (ii) the most recent actuarial
valuation report for each Plan, to the extent such exists; (iii) all notices
received by any Loan Party or any of its ERISA Affiliates from a Multiemployer
Plan sponsor or any governmental agency concerning an ERISA Event; and (iv) such
other information, documents or governmental reports or filings relating to any
Employee Benefit Plan as the Administrative Agent shall reasonably request.

 

SECTION 5.10.                                   Compliance with Environmental
Laws.  Comply, and cause all lessees and other Persons occupying its properties
to comply, in all material respects with all Environmental Laws applicable to
its operations and properties; obtain and renew all material environmental
permits necessary for its operations and properties; and conduct any remedial
action in accordance with Environmental Laws; provided, however, that none of
the Borrowers or any Subsidiary shall be required to undertake any remedial
action required by Environmental Laws to the extent that its obligation to do so
is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

 

SECTION 5.11.                                   Preparation of Environmental
Reports.  If a Default caused by reason of a breach of Section 3.16 or
Section 5.10 shall have occurred and be continuing for more than 20 days without
the Borrowers or any Subsidiary commencing activities reasonably likely to cure
such Default, at the written request of the Required Lenders through the
Administrative Agent, provide to the Lenders within 45 days after such request,
at the expense of the Loan Parties, an environmental site assessment report
regarding the matters that are the subject of such Default prepared by an
environmental consulting firm reasonably acceptable to the Administrative Agent
and indicating the presence or absence of Hazardous Materials and the estimated
cost of any compliance or remedial action in connection with such Default.

 

SECTION 5.12.                                   Further Assurances.

 

(a)                                 Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing UCC and other financing statements, mortgages and deeds of
trust) that may be required under applicable law, or that the Required Lenders,
the Administrative Agent or the Collateral Agent may reasonably request, in
order to effectuate the

 

64

--------------------------------------------------------------------------------


 

transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority (or if the Revolving Loan
Agreement is outstanding, second priority), subject to Liens permitted under
Section 6.02, of the security interests created or intended to be created by the
Security Documents.  In addition, from time to time, the Borrowers will, at
their cost and expense, promptly secure the Obligations by pledging or creating,
or causing to be pledged or created, perfected security interests with respect
to such of its assets and properties and the assets and property of their
Subsidiaries as the Administrative Agent or the Required Lenders shall
designate, subject to the limitations set forth in the Loan Documents.  Such
security interests and Liens will be created under the Security Documents and
other security agreements, mortgages, deeds of trust and other instruments and
documents in form and substance satisfactory to the Collateral Agent, and the
Borrowers shall deliver or cause to be delivered to the Lenders all such
instruments and documents (including legal opinions, title insurance policies
and lien searches) as the Collateral Agent shall reasonably request to evidence
compliance with this Section 5.12.  The Borrowers agree to provide such evidence
as the Collateral Agent shall reasonably request as to the perfection and
priority status of each such security interest and Lien.  In furtherance of the
foregoing, the Borrowers will give prompt notice to the Administrative Agent of
the acquisition by it or any of the Subsidiaries of any real property (or any
interest in real property) having a value in excess of $500,000.

 

(b)                                 Upon the consummation of any acquisition of
any Person by any of the Loan Parties, or upon the formation by any of the Loan
Parties of any Subsidiary, the Borrowers shall cause the Person so acquired or
formed, to the extent constituting a Material Subsidiary, to be designated as a
Guarantor of the applicable Obligations.  Such Person shall become a Loan Party
by executing the U.S. Guarantee and Collateral Agreement or the Guarantee
(Non-U.S. Entities), as applicable, and each applicable Security Document in
favor of the Collateral Agent.  In addition, (i) such Person shall execute and
deliver such Security Documents, agreements and documents as the Administrative
Agent, the Collateral Agent or the Required Lenders may reasonably request to
grant a first priority (or, if the Revolving Loan Agreement is outstanding,
second priority) perfected Lien in respect of substantially all of its real and
personal property in favor of the Collateral Agent and the Lenders, and (ii) the
Loan Parties owning Equity Interests in such Person shall pledge all such Equity
Interests in such Person (subject to clause (c) below).

 

(c)                                  Notwithstanding anything to the contrary in
paragraph (a) or (b) of this Section 5.12, (a) no Foreign Subsidiary that is a
CFC shall be required to (i) grant a security interest in its assets to secure
the U.S. Obligations or (ii) to guarantee the U.S. Obligations and (b) no Equity
Interests of any Foreign Subsidiary (other than a First Tier Foreign Subsidiary
of the U.S. Borrower or a U.S. Loan Party) shall be required to be pledged, in
each of clauses (a) and (b) to the extent the foregoing would cause an inclusion
of income under Section 951(a)(1)(B) of the Code to a Loan Party, and any pledge
of Equity Interests of a First Tier Foreign Subsidiary of the U.S. Borrower or a
U.S. Loan Party to secure U.S. Obligations shall be limited to 65% of the voting
Equity Interests of such entity to the extent the pledge of a greater percentage
would cause an inclusion of income under Section 951(a)(1)(B) of the Code to a
Loan Party.

 

(d)                                 In the event that any Person becomes a First
Tier Foreign Subsidiary of a Loan Party after the date hereof, the Borrowers
will promptly notify the Lenders and the Collateral Agent of that fact and cause
such First Tier Foreign Subsidiary, such Loan Party or both to execute and
deliver to the Lenders and the Collateral Agent such documents and instruments
and take such further actions as may be necessary, or in the reasonable opinion
of the Collateral Agent, desirable to create in favor of the Collateral Agent,
for the benefit of the Secured Parties, a valid and perfected first priority (or
if the Revolving Loan Agreement is outstanding, second priority) Lien on the
total outstanding Equity Interests in such First Tier Foreign Subsidiary that is
a CFC, including execution and delivery of a Foreign Law Pledge Agreement;
provided that no more than 65% of the voting Equity Interests of a First Tier
Foreign Subsidiary that is a CFC within the meaning of Section 957(a) of the
Code and that is directly held by the U.S. Borrower or U.S. Loan Party shall be
required to be pledged to secure the U.S. Obligations and no

 

65

--------------------------------------------------------------------------------


 

Equity Interests of any Foreign Subsidiary (other than a First Tier Foreign
Subsidiary of the U.S. Borrower or U.S. Loan Party) shall be required to be
pledged to secure the U.S. Obligations.

 

(e)                                  Notwithstanding anything to the contrary in
this Section 5.12, the Loan Parties shall not be required to provide a Foreign
Pledge Agreement with respect to the Equity Interests of a First Tier Foreign
Subsidiary that is a CFC and an Immaterial Subsidiary governed by the laws in
which such First Tier Foreign Subsidiary is organized; provided that the
foregoing shall not limit a pledge of such Equity Interests pursuant to the U.S.
Guarantee and Collateral Agreement or such other Security Document to which the
relevant Loan Party owning such Equity Interests is a party prior to the
formation or acquisition of such First Tier Foreign Subsidiary.

 

(f)                                   Notwithstanding anything to the contrary
in this Section 5.12 or any other Loan Document, (i) no Cayman Loan Party (other
than a U.S. Loan Party) shall, or shall be required to, guarantee the U.S.
Obligations or to grant a Lien on any of its assets to secure the U.S.
Obligations and (ii) no Cayman Loan Party (other than a U.S. Loan Party) is, or
shall be, obligated or liable for any Obligations other than Cayman Obligations.

 

SECTION 5.13.                                   Change of Control Provisions. 
Other than registry agreements with ICANN, the Revolving Loan Agreement and
extensions, replacements or other modifications of the agreements set forth on
Schedule 3.33 (and other agreements entered into in connection therewith)), use
commercially reasonable efforts to exclude from any inbound license and any
agreement the termination, expiration or suspension of which could reasonably be
expected to result in a Material Adverse Effect entered into by or becoming
binding upon the Borrowers or any of their Subsidiaries after the Closing Date,
any “change of control” provision, howsoever denominated, or any other provision
the inclusion of which in such agreement would automatically, or at the option
of any party thereto, result in (i) the termination of or right to terminate
such agreement, (ii) the suspension of or right to suspend any obligations of
any parties thereto, or (iii) any change in the rights, duties or obligations of
any party thereto (in the case of each of clause (i), clause (ii) or clause
(iii), whether immediately or upon the passage of time or otherwise).

 

ARTICLE VI

 

Negative Covenants

 

The Borrowers covenant and agree with each Lender that, so long as this
Agreement shall remain in effect and until the principal of and interest on each
Term Loan, all fees and all other expenses or amounts payable under any Loan
Document have been paid in full, the Borrowers will not, nor cause or permit any
of the Subsidiaries to:

 

SECTION 6.01.                                   Indebtedness.  Incur, create,
assume or permit to exist any Indebtedness, except:

 

(i)                                     Indebtedness existing on the date hereof
and set forth in Schedule 6.01 and any refinancings, refundings, extensions,
renewals or replacements of such Indebtedness; provided that (i) the principal
amount of such Indebtedness is not increased, (ii) neither the final maturity
nor the weighted average life to maturity of such Indebtedness is decreased,
(iii) such Indebtedness, if subordinated to the Obligations, remains so
subordinated on terms no less favorable to the Lenders, and (iv) the original
obligors in respect of such Indebtedness remain the only obligors thereon;

 

(ii)                                  Indebtedness created hereunder and under
the other Loan Documents;

 

66

--------------------------------------------------------------------------------


 

(iii)                               intercompany Indebtedness of the Borrowers
and the Subsidiaries to the extent permitted by Section 6.04(iii);

 

(iv)                              Indebtedness of the Borrowers or any
Subsidiary incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, and refinancings, refundings, extensions, renewals
and replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this Section 6.01(iv), when combined with the
aggregate principal amount of all Capital Lease Obligations and Synthetic Lease
Obligations incurred pursuant to Section 6.01(v) shall not exceed $5,000,000 at
any time outstanding;

 

(v)                                 Capital Lease Obligations and Synthetic
Lease Obligations in an aggregate principal amount, when combined with the
aggregate principal amount of all Indebtedness incurred pursuant to
Section 6.01(iv), not in excess of $5,000,000 at any time outstanding;

 

(vi)                              Indebtedness under performance bonds or with
respect to workers’ compensation claims, and Indebtedness secured by deposits to
secure the performance of bids, trade contracts (other than for borrowed money),
leases, statutory obligations, surety and appeal bonds, and other obligations of
a like nature incurred in the ordinary course of business (other than for
indebtedness or any Liens arising under ERISA) in each case incurred in the
ordinary course of business (other than for indebtedness or any Liens arising
under ERISA);

 

(vii)                           Indebtedness incurred under the Revolving Loan
Agreement and the Revolving Loan Documents (including, without limitation,
guarantees of the Loan Parties in respect of such Indebtedness and cash
management and swap obligations), subject to the Intercreditor Agreement, on
terms and conditions reasonably satisfactory to the Administrative Agent;

 

(viii)                        Indebtedness under any Hedging Agreement; provided
that if such Hedging Agreement relates to interest rates, (i) such Hedging
Agreement relates to payment obligations on Indebtedness otherwise permitted to
be incurred by the Loan Documents and (ii) the notional principal amount of such
Hedging Agreement at the time incurred does not exceed the principal amount of
the Indebtedness to which such Hedging Agreement relate;

 

(ix)                              guaranties by the Borrowers of Indebtedness of
a Guarantor or guaranties by a Guarantor of Indebtedness of the Borrowers or
another Guarantor with respect, in each case, to Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.01 (other than clause (a) of
this Section 6.01); provided, that if the Indebtedness that is being guarantied
is unsecured and/or subordinated to the Obligations, the guaranty shall also be
unsecured and/or subordinated to the Obligations, in each case on terms no less
favorable to the Lenders than the subordination terms of the Indebtedness so
guarantied;

 

(x)                                 (A) Indebtedness of any Person that becomes
a Guarantor after the date hereof, which Indebtedness is existing at the time
such Person becomes a Subsidiary of the Borrowers (other than Indebtedness
incurred in contemplation of or in connection with such Person becoming a
Subsidiary) and (B) Indebtedness secured by assets purchased by a Loan Party
that is assumed by such Loan Party (other than Indebtedness incurred in
contemplation of or in connection with such purchase) in an aggregate principal
amount under this clause (x) not to exceed $1,000,000;

 

67

--------------------------------------------------------------------------------


 

(xi)                              Indebtedness incurred in the ordinary course
of business in connection with cash pooling arrangements, cash management and
other similar arrangements consisting of netting arrangements and overdraft
protections incurred in the ordinary course of business and not in excess of
$250, 000 in the aggregate at any time outstanding;

 

(xii)                           Indebtedness arising from agreements of the
Borrowers or any Subsidiary providing for indemnification, contribution,
earn-out, adjustment of purchase price or similar obligations, in each case
incurred or assumed in connection with dispositions or acquisitions permitted
under this Agreement; provided that the amount of all Indebtedness in respect of
earn-outs shall not exceed $1,000,000 in the aggregate from the Closing Date to
the Maturity Date;

 

(xiii)                        Indebtedness representing any Taxes, assessments
or governmental charges to the extent such Taxes are being contested in good
faith and adequate reserves have been provided therefor in conformity with GAAP;

 

(xiv)                       Subordinated Indebtedness in an aggregate principal
amount not to exceed $2,500,000;

 

(xv)                          Surety Indebtedness and any other Indebtedness in
respect of letters of credit, banker’s acceptances or similar arrangements,
provided that the aggregate amount of any such Indebtedness outstanding at any
time shall not exceed $5,000,000; provided, that any such letter of credit shall
only be permitted pursuant to this clause (xv) if such letter of credit is of a
type that cannot be issued pursuant to the terms of the Revolving Loan
Agreement;

 

(xvi)                       Guarantees by a Loan Party or any of its
Subsidiaries of the obligations of any Subsidiary under accreditation agreements
(but not for borrowed money) entered into in the ordinary course of business
with a registry accredited by ICANN; and

 

(xvii)                    other Indebtedness of Borrowers or their Subsidiaries
in an aggregate principal amount not exceeding $1,000,000 (of which $500,000 may
be secured) at any time outstanding.

 

SECTION 6.02.                                   Liens.  Create, incur, assume or
permit to exist any Lien on any property or assets (including Equity Interests
or other securities of any Person, including the Borrowers or any Subsidiary)
now owned or hereafter acquired by it or on any income or revenues or rights in
respect of any thereof, except:

 

(i)                                     Liens on property or assets of the
Borrowers and the Subsidiaries existing on the date hereof and set forth in
Schedule 6.02; provided that such Liens shall secure only those obligations that
they secure on the date hereof and refinancings, refundings, extensions,
renewals and replacements thereof permitted hereunder;

 

(ii)                                  any Lien created under the Security
Documents;

 

(iii)                               any Lien existing on any property or asset
prior to the acquisition thereof by the Borrowers or any Subsidiary or existing
on any property or assets of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary, as the case may be;
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary, (ii) such Lien does
not apply to any other property or assets of the Borrowers or any Subsidiary,
(iii) such Lien secures only those obligations that it secures on the date of
such acquisition or the date such Person becomes a Subsidiary, as the case may
be; and (iv) such obligations shall be permitted under this Agreement;

 

68

--------------------------------------------------------------------------------


 

(iv)                              the replacement, extension or renewal of any
Lien permitted by clause (iii) above upon or in the same property theretofore
subject thereto or the replacement, extension or renewal (without increase in
the amount or change in any direct or contingent obligor) of the Indebtedness or
obligation secured thereby;

 

(v)                                 Liens for Taxes not yet due or that are
being contested in compliance with Section 5.03;

 

(vi)                              carriers’, warehousemen’s, landlord’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business and securing obligations that are not overdue for a
period of more than 30 days or that are being contested in compliance with
Section 5.03;

 

(vii)                           pledges and deposits made in the ordinary course
of business in compliance with workmen’s compensation, unemployment insurance
and other social security laws or regulations;

 

(viii)                        deposits to secure the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations or Synthetic Lease Obligations), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

 

(ix)                              zoning restrictions, easements, rights-of-way,
restrictions on use of real property and other similar encumbrances incurred in
the ordinary course of business that, in the aggregate, are not substantial in
amount and do not materially detract from the value of the property subject
thereto or interfere with the ordinary conduct of the business of the Borrowers
or any of their Subsidiaries;

 

(x)                                 purchase money security interests in real
property, improvements thereto or equipment hereafter acquired (or, in the case
of improvements, constructed) by the Borrowers or any Subsidiary; provided that
(i) such security interests secure Indebtedness permitted by Section 6.01(iv),
(ii) such security interests are incurred, and the Indebtedness secured thereby
is created, within 90 days after such acquisition (or construction), (iii) the
Indebtedness secured thereby does not exceed 100% of the lesser of the cost or
the fair market value of such real property, improvements or equipment at the
time of such acquisition (or construction) and (iv) such security interests do
not apply to any other property or assets of the Borrowers or any Subsidiary;

 

(xi)                              Liens on property or assets of a Person (other
than any Equity Interests in any Person) existing at the time the assets of such
Person are acquired or such Person is merged into or consolidated with the
Borrowers or any Subsidiary or becomes a Subsidiary of the Borrowers or any
Subsidiary; provided that any such Lien (i) was not created in contemplation of
or in connection with such asset purchase, merger, consolidation or investment
and (ii) does not extend to any assets other than those acquired in such asset
purchase and those assets of the Person merged into or consolidated with the
Borrowers or such Subsidiary or acquired by the Borrowers or such Subsidiary;

 

(xii)                           bankers’ Liens, rights of setoff and other
similar Liens existing solely with respect to (i) cash and Permitted Investments
on deposit in one or more accounts maintained by any Loan Party, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank or banks
with respect to cash management and operating account arrangements, and
(ii) financial assets on deposit in one or more securities accounts maintained
by any Loan Party, in each case granted in

 

69

--------------------------------------------------------------------------------


 

the ordinary course of business in favor of the securities intermediaries with
which such accounts are maintained, securing amounts owing to such securities
intermediaries with respect to services rendered in connection with such
securities accounts;

 

(xiii)                        precautionary filings of financing statements
under the Uniform Commercial Code of any applicable jurisdictions in respect of
operating leases or consignments entered into by the Borrowers or the
Subsidiaries in the ordinary course of business;

 

(xiv)                       Liens arising out of judgments or awards not
constituting an Event of Default in respect of which the Borrowers or any of the
Subsidiaries shall in good faith be prosecuting an appeal or proceedings for
review in respect of which there shall be secured a subsisting stay of execution
pending such appeal or proceedings; provided that the aggregate amount of all
such judgments or awards (and any cash and the fair market value of any property
subject to such Liens) does not exceed $250,000 at any time outstanding;

 

(xv)                          Liens securing the Indebtedness under the
Revolving Loan Agreement and the other Revolving Loan Documents, subject to the
Intercreditor Agreement; provided that the aggregate amount of cash collateral
securing indebtedness under the letter of credit sub-facility under the
Revolving Loan Agreement shall not exceed 105% of the aggregate face amount of
all such issued and outstanding letters of credit;

 

(xvi)                       (A) any interest or title of a lessor or licensor
under any lease or license entered into by a Borrower or any of its Subsidiaries
in the ordinary course of its business and covering only the assets so leased or
licensed or (B) leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business that do not interfere in any material respect
with the business of the Borrowers and their Subsidiaries taken as a whole;

 

(xvii)                    (A) cash deposits and liens on cash and Permitted
Investments pledged to secure Indebtedness permitted under
Section 6.01(xv) (such cash and Permitted Investments not to exceed 105% of the
face amount of all relevant letters of credit), (B) Liens securing reimbursement
obligations with respect to letters of credit permitted by Section 6.01(xv) that
encumber documents and other property relating to such letters of credit, and
(C) Liens on cash and Permitted Investments securing Hedging Agreements that are
permitted by Section 6.01(viii);

 

(xviii)                 Liens of sellers of goods to the Borrowers and any of
their Subsidiaries arising under Article 2 of the Uniform Commercial Code or
similar provisions of applicable law in the ordinary course of business,
covering only the goods sold and securing only the unpaid purchase price for
such goods and related expenses;

 

(xix)                       Liens in favor of VeriSign or another ICANN
accredited registry on cash deposits made pursuant to accreditation agreements
entered into in the ordinary course of business not in excess of $1,000,000 in
the aggregate at any time outstanding; and

 

(xx)                          other Liens securing Indebtedness not to exceed
$500,000 in the aggregate at any time outstanding.

 

Notwithstanding anything to contrary hereunder or under any other Loan Document,
no Liens (other than Liens permitted under clauses (ii), (iv) and (xiv) above)
shall be permitted on Equity Interests issued by the Cayman Borrower or any
Subsidiaries of the Borrowers which constitute Collateral.

 

70

--------------------------------------------------------------------------------


 

SECTION 6.03.                                   Sale and Lease-Back
Transactions.  Enter into any arrangement, directly or indirectly, with any
Person whereby it shall sell or transfer any property, real or personal, used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property which it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred unless (a) the sale or transfer of such property is permitted by
Section 6.05 and (b) any Capital Lease Obligations, Synthetic Lease Obligations
or Liens arising in connection therewith are permitted by Section 6.01 and
Section 6.02, as the case may be.

 

SECTION 6.04.                                   Investments.  Purchase, hold,
make or acquire any Investments, except:

 

(i)                                     (x) Investments by the Borrowers and the
Subsidiaries existing on the date hereof in the Equity Interests of the
Subsidiaries and (y) additional Investments by the Borrowers and the
Subsidiaries in the Equity Interests of the Borrowers and the Subsidiaries;
provided that (A) any such Equity Interests held by a Loan Party shall be
pledged or charged pursuant to the U.S. Guarantee and Collateral Agreement or a
Foreign Law Pledge Agreement (subject to the limitations applicable to voting
capital stock or shares of a Foreign Subsidiary referred to therein with respect
to the U.S. Obligations), (B) the aggregate amount of Investments made by Loan
Parties after the date hereof in Subsidiaries that are not Loan Parties
(determined without regard to any write downs or write-offs of such Investments)
shall not exceed, when taken together with loans and advances made pursuant to
clause (iii) below, $500,000 at any time outstanding and (C) U.S. Loan Parties
shall not be permitted to make any Investments in Cayman Loan Parties (excluding
U.S. Loan Parties) pursuant to this clause (i), in an aggregate amount not to
exceed, when taken together with loans and advances made to Cayman Loan Parties
(excluding U.S. Loan Parties) by U.S. Loan Parties pursuant to clause
(iii) below, $4,000,000 at any time outstanding plus New Proceeds;

 

(ii)                                  Permitted Investments;

 

(iii)                               loans or advances made by the Borrowers to
any Subsidiary and made by any Subsidiary to the Borrowers or any other
Subsidiary; provided that (x) any such loans and advances made by a Loan Party
shall be evidenced by a promissory note pledged to the Collateral Agent for the
ratable benefit of the Secured Parties pursuant to the U.S. Guarantee and
Collateral Agreement or a Foreign Law Pledge Agreement, (y) the aggregate amount
of such loans and advances made by Loan Parties to Subsidiaries that are not
Loan Parties (determined without regard to any write-downs or write-offs of such
loans and advances) shall not exceed, when taken together with Investments made
pursuant to clause (i) above, $500,000 at any time outstanding and (z) U.S. Loan
Parties shall not be permitted to make any loans or advances to Cayman Loan
Parties (excluding U.S. Loan Parties) pursuant to this clause (iii), in an
aggregate amount not to exceed, when taken together Investments in Cayman Loan
Parties (excluding U.S. Loan Parties) by U.S. Loan Parties pursuant to clause
(i) above, $4,000,000 at any time outstanding plus New Proceeds;

 

(iv)                              Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;

 

(v)                                 the Borrowers and their Subsidiaries may
make loans and advances in the ordinary course of business to their respective
employees so long as the aggregate principal amount thereof at any time
outstanding (determined without regard to any write-downs or write-offs of such
loans and advances) shall not exceed $150,000;

 

71

--------------------------------------------------------------------------------


 

(vi)                              the Borrowers and their Subsidiaries may enter
into Hedging Agreements in the ordinary course of business that are not
speculative in nature;

 

(vii)                           [Reserved];

 

(viii)                        Guarantees permitted by Section 6.01;

 

(ix)                              Investments consisting of intercompany debt
permitted hereunder;

 

(x)                                 prepaid expenses or lease, utility and other
similar deposits, in each case made in the ordinary course of business;

 

(xi)                              Investments consisting of any deferred portion
(including promissory notes and non cash consideration) of the sales price
received by the Borrowers or any Subsidiary in connection with any Disposition
permitted hereunder;

 

(xii)                           Investments resulting from the reinvestment of
net cash proceeds of a Disposition as permitted under Section 2.11 of this
Agreement;

 

(xiii)                        Investments existing on the Closing Date and set
forth on Schedule 6.04;

 

(xiv)                       Investments in the ordinary course of business
consisting of endorsements of negotiable instruments for collection or deposit;

 

(xv)                          Investments representing non-cash consideration
received in connection with any Dispositions permitted hereunder not in excess
of $5,000,000 at any time outstanding;

 

(xvi)                       To the extent constituting an Investment, Capital
Expenditures permitted under Section 6.10;

 

(xvii)                    cash Investments not to exceed $2,500,000 in
Namecheap, Inc., a Delaware corporation; and

 

(xviii)                 in addition to Investments permitted by paragraphs
(i) through (xvii) above, additional Investments by the Borrowers and the
Subsidiaries so long as the aggregate amount invested pursuant to this paragraph
(xviii) (determined without regard to any write-downs or write-offs of such
Investments) does not exceed $5,000,000 in the aggregate, of which not less than
$2,500,000 shall constitute Collateral.

 

SECTION 6.05.                                   Acquisitions, Consolidations,
Dispositions of Assets and Acquisitions.  Consummate any transaction of merger
or consolidation or amalgamation, or liquidate, wind-up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of, in one transaction or a
series of transactions, all or any part of its business, property or assets
(including its notes or receivables and Equity Interests of a Subsidiary,
whether newly issued or outstanding), whether now owned or hereafter acquired,
except:

 

(i)                                     (x) any Subsidiary of the Borrowers may
be merged with or into any of the Borrowers or any Wholly Owned Subsidiary of
the Borrowers that is a Guarantor, or be liquidated, wound up or dissolved, or
all or any part of its business, property or assets may be Disposed of, in one
transaction or a series of transactions, to the Borrowers or any Wholly Owned
Subsidiary of the Borrowers that is a Guarantor; provided that, in the case of
such a merger, such

 

72

--------------------------------------------------------------------------------


 

Borrower or Wholly Owned Subsidiary shall be the continuing or surviving Person
and (y) mergers or consolidations in connection with Capital Expenditures
permitted under Section 6.10; provided that, if a Loan Party is a party to such
merger or consolidation, such Loan Party shall be the surviving entity; provided
further that, if the the U.S. Borrower or Cayman Borrower is a party to such
merger or consolidation, the U.S. Borrower or Cayman Borrower, as applicable,
shall be the surviving entity.

 

(ii)                                  the Borrowers and their Subsidiaries may
Dispose of assets in transactions that do not constitute Asset Sales; provided
that (a) the consideration received for such assets shall be in an amount at
least equal to the fair market value thereof, and (b) at least 75% of such
consideration consists of cash;

 

(iii)                               the Borrowers and their Subsidiaries may
Dispose of obsolete, worn out or surplus property in the ordinary course of
business;

 

(iv)                              the Borrowers and their Subsidiaries may make
Asset Sales of assets having a fair market value not in excess of $5,000,000
between the Closing Date and the Maturity Date; provided that (a) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof; (b) not less than 75% of the consideration
received shall be cash; (c) no Default or Event of Default shall have occurred
or be continuing after giving effect thereto; and (d) the proceeds of such Asset
Sales shall be applied as required by Section 2.11(b);

 

(v)                                 in order to resolve disputes that occur in
the ordinary course of business, the Borrowers and their Subsidiaries may
discount or otherwise compromise for less than the face value thereof, notes or
accounts receivable;

 

(vi)                              non-exclusive licenses and sublicenses in the
ordinary course of business and licenses of Intellectual Property that may be
exclusive as to geographic location, limited time duration, field of use,
exclusive use of domain names under a particular gTLD, or customized products
for specific customers, that do not result in a legal transfer of title of the
licensed property;

 

(vii)                           Dispositions of Inventory or domain names or any
property incidental to the ownership of Inventory or domain names, in each case,
in the ordinary course of business;

 

(viii)                        Dispositions between Loan Parties or between
Subsidiaries that are not Loan Parties; provided that, the aggregate amount of
all Dispositions by U.S. Loan Parties to the Cayman Loan Parties (excluding U.S.
Loan Parties) shall not exceed $1,000,000;

 

(ix)                              (i) the sale of the Equity Interests of any
Subsidiary that is not a Guarantor and the Equity Interests of which are not
pledged to Collateral Agent to any other Subsidiary of the Borrowers, and
(ii) the sale of the Equity Interests of any Wholly Owned Subsidiary that is not
a Guarantor, but which Equity Interests are pledged to Collateral Agent, to any
Loan Party so long as such Equity Interests remain pledged to Collateral Agent;

 

(x)                                 the sale of the Equity Interests of any
Subsidiary of a Borrower to another Borrower or to any Guarantor that is a
Wholly Owned Subsidiary, provided, that the Equity Interests of any U.S. Loan
Party or Domestic Subsidiary shall not be transferred to any Foreign Subsidiary;

 

73

--------------------------------------------------------------------------------


 

(xi)                              the use or transfer of money or Permitted
Investments in a manner that is not prohibited by the terms of this Agreement or
the other Loan Documents;

 

(xii)                           Dispositions of property subject to a Casualty
Event;

 

(xiii)                        leases or subleases of real property;

 

(xiv)                       any abandonment, cancellation, non-renewal or
discontinuance of use or maintenance of Intellectual Property (or rights
relating thereto) of any Borrower or any of its Subsidiaries that the Borrowers
determine in good faith is desirable in the conduct of their business and not
materially disadvantageous to the interests of the Secured Parties or the value
of the Collateral;

 

(xv)                          Dispositions of applications for or operator
rights to new gTLD registries prior to the first date that domain names are
registered to such registries;

 

(xvi)                       [reserved]; and

 

(xvii)                    the Borrowers or a Subsidiary may Dispose of Equity
Interests of any of its Subsidiaries solely to qualify directors of the
Governing Body of the Subsidiary if required by applicable law.

 

SECTION 6.06.                                   Restricted Payments; Restrictive
Agreements.

 

(a)                                 Declare or make, or agree to declare or
make, directly or indirectly, any Restricted Payment (including pursuant to any
Synthetic Purchase Agreement), or incur any obligation (contingent or otherwise)
to do so; provided, however, that (i) any Subsidiary of the Borrowers may
declare and pay dividends or make other distributions ratably to its equity
holders; (ii) the Borrowers and the Subsidiaries may make Restricted Payments in
the form of distributions payable solely in the common stock or other common
Equity Interests of such Person; (iii) the Borrowers may redeem, repurchase, or
otherwise acquire Equity Interests from employees, consultants, officers and
directors in connection with employee agreements and plans in the amount of
$1,000,000 in the aggregate each fiscal year; and (iv) the U.S. Borrower or any
of its Subsidiaries may (x) pay cash in lieu of fractional shares in connection
with any dividend, split or combination thereof, (y) effect non-cash conversions
of convertible securities and make cash payments in lieu of fractional shares in
connection with any such conversion and (z) make Restricted Payments in
connection with the retention of Equity Interests in payment of withholding
taxes in connection with equity-based compensation plans to the extent that net
share settlement arrangements are deemed to be repurchases.

 

(b)                                 Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (i) the ability of the Borrowers or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets to secure
its Obligations under the Loan Documents, or (ii) the ability of any Subsidiary
to pay dividends or other distributions with respect to any of its Equity
Interests or to make or repay loans or advances to the Borrowers or any other
Subsidiary or to Guarantee Indebtedness of the Borrowers or any other
Subsidiary; provided that (A) the foregoing clauses (i) and (ii) shall not apply
to restrictions and conditions imposed by law or by any Loan Document (other
than a Related Document) or the Revolving Loan Documents, (B) the foregoing
clauses (i) and (ii) shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (C) clause (i) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted

 

74

--------------------------------------------------------------------------------


 

by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (D) clause (i) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof, (E) the foregoing clauses (i) and (ii) shall not apply to
any agreement in effect at the time any Subsidiary becomes a Subsidiary of a
Loan Party, so long as (i) any such prohibition contained in any such agreement
applies solely with respect to the creation, incurrence, assumption or
sufferance by such Subsidiary of a Lien upon assets that are not Collateral, and
(ii) such agreement was not entered into in contemplation of such Person
becoming a Subsidiary or, in any such case, that is set forth in any agreement
evidencing any amendments, restatements, supplements, modifications, extensions,
renewals and replacements of the foregoing, so long as such amendment,
restatement, supplement, modification, extension, renewal or replacement applies
only to such Subsidiary and does not otherwise expand in any material respect
the scope of any restriction or condition contained therein, and (e) the
foregoing clauses (i) and (ii) shall not apply to any restriction pursuant to
any document, agreement or instrument governing or relating to any Lien
permitted under Sections 6.02(viii), (xii), (xvii) or (xix) or any agreement or
option to Dispose any asset of the Borrowers or any of their Subsidiaries, the
Disposition of which is permitted by any other provision of this Agreement (in
each case, provided that any such restriction relates only to the assets or
property subject to such Lien or being Disposed).

 

SECTION 6.07.                                   Transactions with Affiliates. 
Except for (i) transactions between or among Loan Parties, (ii) mergers,
consolidations and dissolutions permitted by Section 6.05(i), (iii) the
transactions set forth on Schedule 6.07, and (iv) transactions between a Loan
Party and a Subsidiary that is not a Loan party involving total payments in an
amount not to exceed (A) $50,000 in a single transaction (or series of related
transactions) and (B) $300,000 in the aggregate, sell or transfer any property
or assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except that the
Borrowers or any Subsidiary may engage in any of the foregoing transactions in
the ordinary course of business at prices and on terms and conditions not less
favorable to the Borrowers or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties.

 

SECTION 6.08.                                   Business of Borrowers and
Subsidiaries.  With respect to the Borrowers and each of their respective
Subsidiaries, engage at any time in any business or business activity other than
the business conducted by it on the date hereof and business activities
reasonably related, ancillary or incidental thereto.

 

SECTION 6.09.                                   Other Indebtedness and
Agreements, etc.  ((i) Make any distribution, whether in cash, property,
securities or a combination thereof, other than regularly scheduled payments of
principal and interest as and when due to the extent not prohibited by, and may
make other payments permitted by, applicable subordination provisions, in
respect of, or pay, or commit to pay, or directly or indirectly redeem,
repurchase, retire or otherwise acquire for consideration, or set apart any sum
for any of the foregoing purposes, any Subordinated Indebtedness or Disqualified
Stock, or (ii) pay any Management Fee.

 

SECTION 6.10.                                   Capital Expenditures.  Permit
the aggregate amount of Capital Expenditures made during the term of this
Agreement with respect to gTLDs (including, but not limited to, any application
fees in connection therewith but net of all refunds and receipts from
Dispositions permitted under Section 6.05(xv)) to exceed, at any time, the total
of (i) $70,000,000 and (ii) an amount, if any, equal to 50% of New Proceeds.

 

75

--------------------------------------------------------------------------------


 

SECTION 6.11.                                   [Reserved]

 

SECTION 6.12.                                   Maximum Consolidated Net
Leverage Ratio.  Permit the Consolidated Net Leverage Ratio, determined as of
the last date for any period of four consecutive fiscal quarters of the U.S.
Borrower ending on any date during any period set forth below, to be greater
than the ratio set forth opposite such period below:

 

June 30, 2015

 

3.75:1.00

September 30, 2015 – June 30, 2016

 

3.25:1.00

September 30, 2016 – June 30, 2017

 

2.75:1.00

September 30, 2017 – Maturity Date

 

2.25:1.00

 

SECTION 6.13.                                   Minimum Liquidity.  Permit
Liquidity at the end of any fiscal quarter (calculated based on average
Liquidity for the last five business days of such fiscal quarter), to be less
than $15,000,000.

 

SECTION 6.14.                                   Fiscal Year.  Permit any of the
Borrowers or their Subsidiaries to change their fiscal year end to a date other
than December 31.

 

SECTION 6.15.                                   Certain Equity Securities. 
Issue any Equity Interest that is not Qualified Capital Stock.

 

SECTION 6.16.                                   Amendments or Waivers of
Documents Relating to Subordinated Indebtedness, Organizational Documents and
Equity Interests.

 

(a)                                 Amendments of Documents Relating to
Subordinated Indebtedness.  Amend, waive, supplement, modify or otherwise change
the terms of any Subordinated Indebtedness or terminate or release any
Subordinated Indebtedness (other than any termination or release as a result of
any repayment in full thereof in accordance with Section 6.09), or make any
payment consistent with an amendment, waiver, modification, termination or
release thereof or supplement or change thereto, if the effect of such
amendment, waiver, supplement, modification, change, termination or release is
to increase the interest rate on such Subordinated Indebtedness, accelerate any
dates upon which payments of principal or interest are due thereon, change any
event of default or condition with respect thereto (other than to eliminate any
such event of default or increase any grace period related thereto), change the
redemption, prepayment or defeasance provisions thereof (other than changes that
waive, reduce or delay redemption or other payments), change the subordination
provisions thereof (or of any guaranty thereof), or change any collateral
therefor (other than to release such collateral), or if the effect of such
amendment, waiver, supplement, modification, change, termination or release,
together with all other amendments, waivers, supplements, modifications,
changes, terminations or releases made, is to increase materially the
obligations of the obligor thereunder or to confer any additional rights on the
holders of such Subordinated Indebtedness (or a trustee or other representative
on their behalf) that would be adverse to the Borrower, any of the Subsidiaries,
the Lenders or the Administrative Agent.

 

(b)                                 Amendments of Revolving Loan Documents. 
Amend, waive, supplement, modify or otherwise change the terms of the Revolving
Loan Documents except pursuant to the terms of the Intercreditor Agreement;
provided that the Revolving Loan Documents shall not be amended, refinanced,

 

76

--------------------------------------------------------------------------------


 

replaced or otherwise modified to (i) cause the extensions of credit thereunder
to take the form of term loans or other long term indebtedness (other than
revolving credit), or (ii) cause the maturity or termination date (or similar
term) to be later than August 1, 2017.

 

(c)                                  Amendments of Organizational Documents. 
Make any amendment, waiver, restatement, supplement or other modification to any
Borrower’s or any Subsidiary’s Organizational Documents in any manner materially
adverse to the Lenders or the Administrative Agent without in each case
obtaining the prior written consent of the Required Lenders to such amendment,
waiver, restatement, supplement or other modification.

 

(d)                                 Amendments of Equity Interests.  Make any
amendment, waiver, restatement, supplement or other modification to the terms of
any Equity Interests of the Borrowers or any of their respective Subsidiaries,
(i) if the effect thereof would be to bring forward (to an earlier date) the
dates on which any put right or other right of the holder thereof to require any
mandatory prepayment can be exercised, (ii) if the effect thereof would cause
such Equity Interests to constitute Disqualified Stock, or (iii) in any manner
materially adverse to the Lenders or the Administrative Agent.

 

SECTION 6.17.                                   Antilayering.  Except to the
extent expressly permitted under the Intercreditor Agreement (for all cases
under this Section 6.17), create or incur any Indebtedness (other than the
Obligations) which is contractually subordinated or made junior in right of
payment to the Revolving Loans, unless such Indebtedness is also contractually
subordinated or made junior in right of payment, in the same manner and to the
same extent, to the Obligations, and no Loan Party shall have outstanding,
create or incur any Indebtedness owing to any Affiliate except to the extent
expressly permitted under Section 6.01.

 

SECTION 6.18.                                   [Reserved].

 

SECTION 6.19.                                   Wholly Owned Subsidiaries. 
Except for non-Wholly-Owned Subsidiaries existing as of the Closing Date,
neither the Borrowers nor any Subsidiary of the Borrowers will own, form or
acquire any Subsidiary other than Subsidiaries that are, or will become, Wholly
Owned Subsidiaries of the U.S. Borrower.

 

ARTICLE VII

 

Events of Default

 

Section 7.01                             Events of Default.  In case of the
happening of any of the following events (“Events of Default”):

 

(a)                                 default shall be made in the payment of any
principal of, or premium on, any Term Loan when and as the same shall become due
and payable, whether at the due date thereof or at a date fixed for prepayment
thereof or by acceleration thereof or otherwise;

 

(b)                                 default shall be made in the payment of any
interest on any Term Loan or any fee or any other amount (other than an amount
referred to in (a) above) due under any Loan Document, when and as the same
shall become due and payable, and such default shall continue unremedied for a
period of 5 Business Days;

 

(c)                                  any representation or warranty made or
deemed made to any Agent or Lender in or in connection with or pursuant to any
Loan Document or the Term Loans made hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement

 

77

--------------------------------------------------------------------------------


 

or other instrument furnished in connection with or pursuant to any Loan
Document, shall be false or misleading in any material respect when so made,
deemed made or furnished (except to the extent already qualified by materiality,
in which case it shall not be false or misleading in any respect);

 

(d)                                 default shall be made in the due observance
or performance by the Borrowers or any Subsidiary of any covenant, condition or
agreement contained in Section 4.02, Section 5.01(a), Section 5.04,
Section 5.05, Section 5.08, Section 5.12, Section 5.13  or in Article VI;

 

(e)                                  default shall be made in the due observance
or performance by the Borrowers or any Subsidiary of any covenant, condition or
agreement contained in any Loan Document (other than those specified elsewhere
in this Article VII 7.01) and such default shall continue unremedied for a
period of 30 days after the earlier of (i) notice thereof from the
Administrative Agent or any Lender to the Borrowers and (ii) knowledge thereof
by the Borrowers;

 

(f)                                   (i) the Borrowers or any Subsidiary shall
fail to pay any principal or interest, regardless of amount, due in respect of
any Material Indebtedness (other than Indebtedness under the Revolving Loan
Agreement), when and as the same shall become due and payable after giving
effect to any applicable grace period; or (ii) unless otherwise cured or waived,
any other event or condition occurs that results in any Material Indebtedness
(other than Indebtedness under the Revolving Loan Agreement) becoming due prior
to its scheduled maturity or that enables or permits (with or without the giving
of notice, the lapse of time or both) the holder or holders of any Material
Indebtedness (other than Indebtedness under the Revolving Loan Agreement) or any
trustee or agent on its or their behalf to cause any Material Indebtedness
(other than Indebtedness under the Revolving Loan Agreement) to become due, or
to require the prepayment, repurchase, redemption or defeasance thereof, prior
to its scheduled maturity; provided that this clause (ii) shall not apply to
secured Indebtedness that becomes due solely as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness; or (iii) an
“Event of Default” shall occur under, and as defined in, the Revolving Loan
Agreement;

 

(g)                                  an involuntary proceeding shall be
commenced or an involuntary petition shall be filed in a court of competent
jurisdiction seeking (i) relief in respect of any Borrower or any Subsidiary, or
of a substantial part of the property or assets of any Borrower or any
Subsidiary, under the Bankruptcy Code, as now constituted or hereafter amended,
or any other Federal, state or foreign bankruptcy, insolvency, receivership,
examinership or similar law, (ii) the appointment of a receiver, examiner,
trustee, custodian, sequestrator, conservator or similar official for any
Borrower or any Subsidiary or for a substantial part of the property or assets
of any Borrower or any Subsidiary or (iii) the winding-up or liquidation of any
Borrower or any Subsidiary; and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(h)                                 any Borrower or any Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under the Bankruptcy Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership, examinership or
similar law, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in (g) above, (iii) apply for or consent to the appointment of a receiver,
examiner, trustee, custodian, sequestrator, conservator or similar official for
any Borrower or any Subsidiary or for a substantial part of the property or
assets of any Borrower or any Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any action for the purpose of effecting any of the foregoing;

 

78

--------------------------------------------------------------------------------


 

(i)                                     one or more final judgments shall be
rendered against any Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 45 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of any Borrower or any
Subsidiary to enforce any such judgment and such judgment either (i) is for the
payment of money in an aggregate amount in excess of $2,000,000 (after giving
effect to insurance as to which any Borrower or any Subsidiary has promptly
submitted a written claim in respect thereof to the applicable insurance carrier
and the insurance carrier has accepted liability and is solvent and not an
Affiliate of any Borrower or any of its Subsidiaries) or (ii) is for injunctive
relief and could reasonably be expected to result in a Material Adverse Effect;

 

(j)                                    an ERISA Event shall have occurred that,
in the opinion of the Required Lenders, when taken together with all other such
ERISA Events, could reasonably be expected to result in liability of the
Borrowers and their ERISA Affiliates in an aggregate amount exceeding
$1,000,000;

 

(k)                                 any Guarantee under the U.S. Guarantee and
Collateral Agreement or the Guarantee (Non-U.S. Entities) for any reason shall
cease to be in full force and effect (other than in accordance with its terms),
or any Guarantor shall deny in writing that it has any further liability under
the U.S. Guarantee and Collateral Agreement to which it is a party (other than
as a result of the discharge of such Guarantor in accordance with the terms of
the Loan Documents);

 

(l)                                     any security interest purported to be
created by any Security Document shall cease to be, or shall be asserted by any
Borrower or any other Loan Party not to be, a valid, perfected, first priority
(or if the Revolving Loan Agreement is outstanding, second priority) (except as
otherwise expressly provided in this Agreement or such Security Document)
security interest in the securities, assets or properties purported to be
covered thereby;

 

(m)                             any subordinated Indebtedness of any Borrower or
any Subsidiary constituting Material Indebtedness shall cease (or any Loan Party
or an Affiliate of any Loan Party shall so assert), for any reason, to be
validly subordinated to the Obligations as provided in the agreements evidencing
such subordinated Indebtedness;

 

(n)                                 any Borrower or any of its Subsidiaries
shall be convicted under any criminal law that could lead to a forfeiture of any
property of such Person;

 

(o)                                 there shall have occurred a Change in
Control; or

 

(p)                                 any event of default (or similar event,
howsoever denominated) under any other Loan Document shall occur (to the extent
that such event of default shall not otherwise be an Event of Default
hereunder);

 

then, and in every such event (other than an event with respect to the Loan
Parties described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, declare the
Term Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Term Loans so declared to be due and payable (and
accrued interest thereon), together with the Applicable Prepayment Premium for
the prepayment date with respect to such principal amount paid and accrued
interest thereon, and any unpaid accrued Fees and all other liabilities of the
Loan Parties accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrowers,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to any of the Loan Parties
described in paragraph (g) or (h) above, the

 

79

--------------------------------------------------------------------------------


 

principal of the Term Loans then outstanding (including accrued interest
thereon), together with the Applicable Prepayment Premium for the prepayment
date with respect to such principal amount paid and accrued interest thereon and
any unpaid accrued fees and all other liabilities of the Loan Parties accrued
hereunder and under any other Loan Document, shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrowers, anything contained
herein or in any other Loan Document to the contrary notwithstanding, and the
Collateral Agent shall have the right to enforce all of the Liens created
pursuant to the Security Documents and exercise on behalf of itself and the
other Secured Parties all rights and remedies available to it and the other
Secured Parties under the Loan Documents or applicable law, including the right
to appoint a receiver.

 

If the Obligations are accelerated for any reason, including because of default,
Disposition or encumbrance (including that by operation of law or otherwise),
the Applicable Prepayment Premium will also be due and payable as though said
indebtedness was voluntarily prepaid and shall constitute part of the
Obligations, in view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s lost profits as a result thereof.  Any
Applicable Prepayment Premium payable above shall be presumed to be the
liquidated damages sustained by each Lender as the result of the early
termination and each of the Borrowers agrees that it is reasonable under the
circumstances currently existing.  The Applicable Prepayment Premium shall also
be payable in the event the Obligations (and/or this Agreement or the Notes
evidencing the Obligations) are satisfied or released by foreclosure (whether by
power of judicial proceeding), deed in lieu of foreclosure or by any other
means.  EACH BORROWER EXPRESSLY WAIVES THE PROVISIONS OF ANY PRESENT OR FUTURE
STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING
APPLICABLE PREPAYMENT PREMIUM IN CONNECTION WITH ANY SUCH ACCELERATION.  Each
Borrower expressly agrees that:  (A) the Applicable Prepayment Premium is
reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) the Applicable
Prepayment Premium shall be payable notwithstanding the then prevailing market
rates at the time payment is made; (C) there has been a course of conduct
between Lenders and such Borrower giving specific consideration in this
transaction for such agreement to pay the Applicable Prepayment Premium; and
(D) such Borrower shall be estopped hereafter from claiming differently than as
agreed to in this paragraph.  Each Borrower expressly acknowledges that its
agreement to pay the Applicable Prepayment Premium to Lenders as herein
described is a material inducement to Lenders to make the Term Loans.

 

Section 7.02                             Application of Proceeds.  The
Collateral Agent shall apply the proceeds of any collection, sale, foreclosure
or other realization upon any Collateral, including any Collateral consisting of
cash, as follows:

 

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent or the Collateral Agent (in their respective capacities as such hereunder
or under any other Loan Document) in connection with such collection, sale,
foreclosure or realization or otherwise in connection with this Agreement, any
other Loan Document or any of the Obligations, including all court costs and the
fees and expenses of its agents and legal counsel, the repayment of all advances
made by the Administrative Agent and/or the Collateral Agent hereunder or under
any other Loan Document on behalf of any Loan Party and any other costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document;

 

SECOND, to the payment in full of interest due and payable in respect of any
Term Loans (the amounts so applied to be distributed among the Lenders pro rata
in accordance with the amounts of interest owed to them on the date of any such
distribution);

 

80

--------------------------------------------------------------------------------


 

THIRD, to the payment in full of principal on the Loans (the amounts so applied
to be distributed among the Lenders pro rata in accordance with the amounts of
principal owed to them on the date of any such distribution);

 

FOURTH, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);
and

 

SIXTH, to the Loan Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the (including pursuant to a power of
sale granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

 

ARTICLE VIII

 

The Administrative Agent and the Collateral Agent

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (for purposes of this Article VIII, the Administrative Agent
and the Collateral Agent are referred to collectively as the “Agents”) its agent
and authorizes the Agents to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto. 
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to execute (i) any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Parties with
respect thereto, as contemplated by and in accordance with the provisions of
this Agreement and the Security Documents and (ii) the Intercreditor Agreement.

 

The Person serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such Person and its affiliates may provide debt financing, equity capital or
other services (including financial advisory services) to any of the Loan
Parties (or any Person engaged in similar business as that engaged in by any of
the Loan Parties) as if such Person was not performing the duties specified
herein, and may accept fees and other consideration from any of the Loan Parties
for services in connection with this Agreement and otherwise without having to
account for the same to the Lenders.

 

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to the Borrowers or any of the Subsidiaries that is communicated to or

 

81

--------------------------------------------------------------------------------


 

obtained by the Person serving as the Administrative Agent and/or Collateral
Agent or any of its Affiliates in any capacity.  Neither Agent shall be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.08) or in the
absence of its own gross negligence or willful misconduct as finally judicially
determined by a court of competent jurisdiction.  Neither Agent nor any Lender
shall be deemed to have knowledge of any Default unless and until written notice
thereof is given to such Agent or such Lender by the Borrowers or a Lender, and
neither Agent nor any Lender shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to such Agent or such
Lender.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  Each Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it.  Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facilities as well as activities as Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders and the
Borrowers.  Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Borrowers, to appoint a successor.  If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders,
appoint a successor Agent which shall be a bank with an office in New York, New
York, or an Affiliate of any such bank.  Upon the acceptance of its appointment
as Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder.  The Borrowers shall pay the reasonable fees of a successor Agent. 
After an Agent’s resignation hereunder, the provisions of this Article VIII and
Section 9.05 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while acting as Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own

 

82

--------------------------------------------------------------------------------


 

decisions in taking or not taking action under or based upon this Agreement or
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

 

Each Lender hereby further authorizes the Collateral Agent, on behalf of and for
the benefit of Lenders, to enter into each Security Document as secured party
and to be the agent for and representative of the Lenders thereunder, and each
Lender agrees to be bound by the terms of each Security Document; provided that
the Collateral Agent shall not (i) enter into or consent to any material
amendment, modification, termination or waiver of any provision contained in any
Security Document or (ii) release any Collateral (except as otherwise expressly
permitted or required pursuant to the terms of this Agreement or the applicable
Security Document), in the case of each of clauses (i) and (ii) without the
prior consent of Required Lenders (or, if required pursuant to Section 9.08, all
Lenders); provided further, however, that, without further written consent or
authorization from the Lenders, the Collateral Agent may execute any documents
or instruments necessary to (a) release any Lien encumbering any item of
Collateral that is the subject of a sale or other Disposition of assets
permitted by this Agreement or to which Required Lenders have otherwise
consented, (b) release any Guarantor from the U.S. Guarantee and Collateral
Agreement or the Guarantee (Non-U.S. Entities) if all of the Equity Interests of
such Guarantor are sold or otherwise Disposed of to any Person (other than an
Affiliate of a Loan Party) pursuant to a sale or other Disposition permitted
hereunder or to which Required Lenders have otherwise consented or
(c) subordinate the Liens of the Collateral Agent, on behalf of the Secured
Parties, to any Liens permitted by Section 6.02.  Anything contained in any of
the Loan Documents to the contrary notwithstanding, the Borrowers, the
Collateral Agent and each Lender hereby agree that (1) no Lender shall have any
right individually to realize upon any of the Collateral under or otherwise
enforce any Security Document, it being understood and agreed that all powers,
rights and remedies under the Security Documents may be exercised solely by the
Collateral Agent for the benefit of the Secured Parties in accordance with the
terms thereof, and (2) in the event of a foreclosure by either on any of the
Collateral pursuant to a public or private sale, either Agent or any Lender may
be the purchaser of any or all of such Collateral at any such sale and the
Collateral Agent, as agent for and representative of Lenders (but not any Lender
or Lenders in its or their respective individual capacities unless Required
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Agent at such sale. Notwithstanding anything to the
contrary herein, the Collateral Agent shall be permitted to take any action it
is authorized to take under any Loan Document.

 

In case of the pendency of any case or proceeding under the Bankruptcy Code or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Term Loan shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(i)                                     to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Term
Loans and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Agents and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.05, Section 2.13, Section 2.17, and
Section 9.05) allowed in such judicial proceeding; and

 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator,

 

83

--------------------------------------------------------------------------------


 

sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.05 and Section 9.05.

 

The Collateral Agent’s duties in respect of the Irish Law Charges and the Irish
Law Share Charges shall be supplemental to the Irish Trustee Act 1893 and in
addition to any which may be vested in the Collateral Agent in such capacity by
general law or otherwise.

 

By way of supplement to the Irish Trustee Act 1893 (as amended) it is expressly
declared as follows:

 

(i)                                     the Collateral Agent may in relation to
any of the provisions of this Agreement act or rely upon the opinion or advice
of or any information obtained from any lawyer, accountant, valuer, surveyor,
broker, auctioneer or other expert commissioned by the Collateral Agent and the
Collateral Agent shall not be responsible for any loss occasioned by so acting
or relying;

 

(ii)                                  the Collateral Agent may refrain from
doing anything which would or might in its opinion be contrary to any law of any
jurisdiction or any directive or regulation of any agency of any state or which
would or might otherwise render it liable to any person and may do anything
which is, in its opinion, necessary to comply with any such law, directive or
regulation; and

 

(iii)                               all moneys received and held by the
Collateral Agent may be invested in the name of the Collateral Agent under this
Agreement on behalf of the Secured Parties in any investment for the time being
authorised for the investment by a trustee of trust moneys or by placing the
same on deposit in the name of the Collateral Agent on behalf of the Secured
Parties at such bank or institution as the Collateral Agent may decide and the
Collateral Agent shall not be responsible for any loss occasioned thereby,
whether by depreciation in value, fluctuation in exchange rates or otherwise.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.                                   Notices.  Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

 

(i)                                     if to the Borrowers, to them at 5808
Lake Washington Blvd. NE, Suite 300, Kirkland, WA 98033, Attention:  Tracy Knox
(Fax No. (425) 298-2788, Telephone No. (425) 298-2336,
E-Mail:tracy.knox@rightside.co);

 

(ii)                                  if to the Administrative Agent or
Collateral Agent, to Obsidian Agency Services, Inc., c/o Tennenbaum Capital
Partners, LLC, 2951 28th Street, Suite 1000, Santa Monica, California 90405,
Attention: Asher Finci (Fax No. (310) 889-4950), with a copy (which shall not
constitute notice) to Proskauer Rose LLP, 2049 Century Park East, Suite 3200,
Los Angeles, California 90067, Attention:  Steven O. Weise and Glen K. Lim (Fax
No. (310) 557-2193); and

 

84

--------------------------------------------------------------------------------


 

(iii)                               if to a Lender, to it at its address (or fax
number) set forth on Schedule 2.01 or in the Assignment and Acceptance pursuant
to which such Lender shall have become a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date 5 Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01. 
As agreed to among the Borrowers, the Administrative Agent and the applicable
Lenders from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
Person provided from time to time by such Person.

 

SECTION 9.02.                                   Survival of Agreement.  All
covenants, agreements, representations and warranties made by the Borrowers
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Lenders and shall survive the
making by the Lenders of the Term Loans, regardless of any investigation made by
the Lenders or on their behalf, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Term Loan or any fee or
any other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid.  The provisions of Section 2.12, Section 2.13,
Section 2.17 and Section 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Term Loans, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent, the Collateral Agent or any Lender.

 

SECTION 9.03.                                   Binding Effect.  This Agreement
shall become effective when it shall have been executed by the Borrowers, the
Collateral Agent and the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.

 

SECTION 9.04.                                   Successors and Assigns.

 

(a)                                 Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrowers, the Administrative Agent, the
Collateral Agent or the Lenders that are contained in this Agreement shall bind
and inure to the benefit of their respective successors and assigns.

 

(b)                                 Each Lender may assign to one or more
Eligible Assignees all or a portion of its interests, rights and obligations
under this Agreement (including all or a portion of its Term Loan Commitment and
the Term Loans at the time owing to it), with the prior written consent of the
Borrowers and the Administrative Agent (not to be unreasonably withheld or
delayed); provided, however, that (i) the consent of the Borrowers shall not be
required to any such assignment made (A) to another Lender or an Affiliate of a
Lender, (B) during the primary syndication of the Term Loans and the Term Loan
Commitments to Persons identified to the Borrowers prior to the Closing Date or
(C) after the occurrence and during the continuance of any Event of Default,
(ii) unless otherwise approved by the Administrative Agent, the amount of the
Term Loan Commitment or Term Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall be in an
integral multiple of, and not less than, $1,000,000 (or, if less, the entire
remaining amount of such Lender’s Term Loan Commitment or Term

 

85

--------------------------------------------------------------------------------


 

Loans), (iii) the parties to each such assignment shall manually execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500 (provided that only one such fee
shall be payable in the case of concurrent assignments to Persons that, after
giving effect to such assignments, will be Related Funds), and (iv) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire and all applicable tax forms.  Upon acceptance
and recording pursuant to paragraph (e) of this Section 9.04, from and after the
effective date specified in each Assignment and Acceptance, (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Section 2.12,
Section 2.13, Section 2.17 and Section 9.05).

 

(c)                                  By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows:  (i) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim; (ii) except as set forth in (i) above, such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
this Agreement or any other Loan Document, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto, or
the financial condition of the Borrowers or any Subsidiary or the performance or
observance by the Borrowers or any Subsidiary of any of its obligations under
this Agreement, any other Loan Document or any other instrument or document
furnished pursuant hereto; (iii) such assignee represents and warrants that it
is legally authorized to enter into such Assignment and Acceptance; (iv) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in Section 3.05 or
delivered pursuant to Section 5.04 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (v) such assignee will independently and
without reliance upon the Administrative Agent, the Collateral Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (vii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of the Loan Documents are required to be performed by it as a Lender.

 

(d)                                 Each Borrower shall maintain its respective
principal executive office a copy of each Assignment and Acceptance delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Term Loan Commitment of, and principal amount of the Term Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  Absent manifest error, the Borrowers, the Administrative Agent,
the Collateral Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Administrative Agent, the
Collateral Agent and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(e)                                  Upon its receipt of, and consent to, a duly
completed Assignment and Acceptance executed by an assigning Lender and an
assignee, an Administrative Questionnaire completed in respect

 

86

--------------------------------------------------------------------------------


 

of the assignee (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) above, if
applicable, and the written consent of the Administrative Agent and, if
required, the Borrowers to such assignment and any applicable tax forms, the
Administrative Agent shall (i) accept such Assignment and Acceptance and
(ii) notify the Borrowers of such acceptance.  The Borrowers shall promptly
record the information contained therein in the Register.  No assignment shall
be effective unless it has been recorded in the Register as provided in this
paragraph (e).  This Section 9.04(e) shall be construed so that any Term Loan
Commitment, Term Loan or other Obligation under the Loan Documents is in
registered form under Section 5f103-1(c) of the United States Treasury
Regulations.

 

(f)                                   Each Lender may without the consent of the
Borrowers or the Administrative Agent sell participations to one or more banks
or other Persons in all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Term Loan Commitment and the Term
Loans owing to it); provided, however, that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other Persons shall be entitled to the benefit
of the cost protection provisions contained in Section 2.12 and Section 2.17 to
the same extent as if they were Lenders (but, with respect to any particular
participant, to no greater extent than the Lender that sold the participation to
such participant, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the participant acquired
the applicable participation and (iv) the Borrowers, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrowers relating to the Term Loans and to approve any amendment, modification
or waiver of any provision of this Agreement (other than amendments,
modifications or waivers decreasing any fees payable to such participating bank
or Person hereunder or the amount of principal of or the rate at which interest
is payable on the Term Loans in which such participating bank or Person has an
interest, extending any scheduled principal payment date or date fixed for the
payment of interest on the Term Loans in which such participating bank or Person
has an interest or Person has an interest or releasing any Guarantor (other than
in connection with the sale of such Guarantor in a transaction permitted by
Section 6.05) or all or substantially all of the Collateral).

 

(g)                                  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Term Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any Term
Loans or its other obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish that such Term Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(h)                                 Any Lender or participant may, in connection
with any assignment or participation or proposed assignment or participation
pursuant to this Section 9.04, disclose to the assignee or participant or
proposed assignee or participant any information relating to the Borrowers
furnished to such Lender by or on behalf of the Borrowers; provided that, prior
to any such disclosure of information designated by the Borrowers as
confidential, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions)

 

87

--------------------------------------------------------------------------------


 

to preserve the confidentiality of such confidential information on terms no
less restrictive than those applicable to the Lenders pursuant to Section 9.16.

 

(i)                                     Any Lender may at any time assign all or
any portion of its rights under this Agreement to secure extensions of credit to
such Lender or in support of obligations owed by such Lender; provided that no
such assignment shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.

 

(j)                                    Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrowers, the
option to provide to the Borrowers all or any part of any Term Loan that such
Granting Lender would otherwise be obligated to make to the Borrowers pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to make any Term Loan and (ii) if an SPC elects not to
exercise such option or otherwise fails to provide all or any part of such Term
Loan, the Granting Lender shall be obligated to make such Term Loan pursuant to
the terms hereof.  The making of a Term Loan by an SPC hereunder shall utilize
the Term Loan Commitment of the Granting Lender to the same extent, and as if,
such Term Loan were made by such Granting Lender.  Each party hereto hereby
agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender).  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.  In
addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPC may (i) with notice to, but without the prior written
consent of, the Borrowers and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in the Term
Loans to the Granting Lender or to any financial institutions (consented to by
the Borrowers and the Administrative Agent) providing liquidity and/or credit
support to or for the account of such SPC to support the funding or maintenance
of Term Loans and (ii) disclose on a confidential basis any non-public
information relating to its Term Loans to any rating agency, commercial paper
dealer or provider of any surety, guarantee or credit or liquidity enhancement
to such SPC.  A Granting Lender that transfers all or any portion of its Term
Loan to an SPC shall maintain a register that complies with the requirements set
forth in Section 9.04(g).

 

(k)                                 The Borrowers shall not assign or delegate
any of their respective rights or duties hereunder without the prior written
consent of the Administrative Agent and each Lender, and any attempted
assignment without such consent shall be null and void.

 

SECTION 9.05.                                   Expenses; Indemnity.

 

(a)                                 Each of the Borrowers agrees to pay all
costs and expenses, including reasonable attorneys’ fees (including reasonable
allocated costs of internal counsel) and fees, costs and expenses of
accountants, advisors and consultants, incurred by the Administrative Agent, the
Collateral Agent and their counsel in connection with the syndication of the
Credit Facilities and the negotiation, preparation and administration of this
Agreement and the other Loan Documents (including travel costs) (subject, in the
case of negotiation and preparation arising on or prior to the Closing Date, any
applicable limitation as agreed among the Borrowers and the Administrative Agent
(or one or more of its Affiliates)) or in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions hereby or thereby contemplated shall be consummated) or relating to
efforts to evaluate or assess any Loan Party, its business or financial
condition or protect, evaluate, assess or

 

88

--------------------------------------------------------------------------------


 

Dispose of any of the Collateral; and all costs and expenses, including
reasonable attorneys’ fees (including reasonable allocated costs of internal
counsel), fees, costs and expenses of accountants, advisors and consultants and
costs of settlement, incurred by the Administrative Agent, the Collateral Agent
or any of the Lenders in enforcing any Obligations of or in collecting any
payments due from any Loan Party hereunder or under the other Loan Documents
(including in connection with the sale of, collection from, or other realization
upon any of the Collateral or the enforcement of the Loan Documents) or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings.

 

(b)                                 Each Borrower agrees to indemnify the
Administrative Agent, the Collateral Agent, each Lender and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated thereby (including the syndication of the
Credit Facilities), (ii) the use of the proceeds of the Term Loans, (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto or the plaintiff or defendant
thereunder (and regardless of whether such matter is initiated by a third party
or by a Borrower, any other Loan Party or any of their respective Affiliates),
or (iv) any actual or alleged presence or Release of Hazardous Materials on any
property currently or formerly owned or operated by any Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to any Borrower
or the Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence or willful misconduct of such Indemnitee.

 

(c)                                  To the extent that the Borrowers fail to
pay any amount required to be paid by them to the Administrative Agent or the
Collateral Agent under paragraph (a) or (b) of this Section 9.05(c), each Lender
severally agrees to pay to the Administrative Agent or the Collateral Agent, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or the Collateral Agent in its
capacity as such.  For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the outstanding Term Loans at the time.

 

(d)                                 To the extent permitted by applicable law,
the Borrowers shall not assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the Transactions, any Term Loan
or the use of the proceeds thereof.

 

(e)                                  The provisions of this Section 9.05 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Term Loans, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent or any Lender.  All amounts due under this Section 9.05
shall be payable on written demand therefor.

 

89

--------------------------------------------------------------------------------


 

(f)                                   Notwithstanding anything to the contrary
in this Section 9.05, in no event shall a Cayman Loan Party (other than a U.S.
Loan Party) be liable for any payments owed in connection with the U.S. Term
Loans.

 

SECTION 9.06.                                   Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Lender is hereby authorized
at any time and from time to time, except to the extent prohibited by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender to or for the credit or the account of the U.S. Borrower against
any of and all the obligations of the U.S. Borrower, and to or for the credit or
the account of the Cayman Borrower against any of and all the obligations of the
Cayman Borrower, now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured.  The rights of each Lender under
this Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

SECTION 9.07.                                   Applicable Law.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.08.                                   Waivers; Amendment.

 

(a)                                 No failure or delay of the Administrative
Agent, the Collateral Agent or any Lender in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrowers or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice or demand
on the Borrowers in any case shall entitle the Borrowers to any other or further
notice or demand in similar or other circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders;
provided, however, that no such agreement shall (i) decrease the principal
amount of, or extend the maturity of or any scheduled principal payment date or
date for the payment of any interest or premium on any Term Loan, or waive or
excuse any such payment or any part thereof, or decrease the rate of interest on
any Term Loan, without the prior written consent of each Lender directly
adversely affected thereby (other than any waiver of any increase in the
interest rate applicable to the Term Loans as a result of the occurrence of an
Event of Default), (ii) increase or extend the Term Loan Commitment or decrease
or extend the date for payment of any fees of any Lender without the prior
written consent of such Lender, (iii) amend or modify the pro rata requirements
of Section 2.14, the provisions of Section 9.04(k) or the provisions of this
Section 9.08(b) or release any Guarantor (other than in connection with the sale
or other disposition of such Guarantor in a transaction permitted by
Section 6.05) or all or substantially all of the Collateral, without the prior
written consent of each Lender, (iv) modify the protections afforded to an SPC
pursuant to the provisions of Section 9.04(j) without the written consent of
such SPC or (v) reduce the percentage contained in the definition of the term
“Required Lenders” without

 

90

--------------------------------------------------------------------------------


 

the prior written consent of each Lender (it being understood that with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Term Loans on the date hereof); provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Collateral Agent hereunder
or under any other Loan Document without the prior written consent of the
Administrative Agent or the Collateral Agent.

 

SECTION 9.09.                                   Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Term Loan, together with all fees, charges and other
amounts that are treated as interest on such Term Loan under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by the
Lender holding such Term Loan in accordance with applicable law, the rate of
interest payable in respect of such Term Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Term Loan but were not payable as a result of the operation of
this Section 9.09 shall be cumulated and the interest and Charges payable to
such Lender in respect of other periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

SECTION 9.10.                                   Entire Agreement.  This
Agreement and the other Loan Documents constitute the entire contract between
the parties relative to the subject matter hereof.  Any other previous agreement
among the parties with respect to the subject matter hereof is superseded by
this Agreement and the other Loan Documents.  Nothing in this Agreement or in
the other Loan Documents, expressed or implied, is intended to confer upon any
Person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Collateral
Agent and the Lenders) any rights, remedies, obligations or liabilities under or
by reason of this Agreement or the other Loan Documents.

 

SECTION 9.11.                                   WAIVER OF JURY TRIAL.  EACH
PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.11.

 

SECTION 9.12.                                   Severability.  In the event any
one or more of the provisions contained in this Agreement or in any other Loan
Document should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction).  The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

 

91

--------------------------------------------------------------------------------


 

SECTION 9.13.                                   Counterparts.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 9.03.  Delivery of an executed signature page to this
Agreement by facsimile transmission or other electronic means shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

SECTION 9.14.                                   Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

SECTION 9.15.                                   Jurisdiction; Consent to Service
of Process.

 

(a)                                 Each Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Borrowers, or their respective properties in the courts of any jurisdiction.

 

(b)                                 Each Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any court located in the City of New York, Borough
of Manhattan, or of the United States of America sitting in the Southern
District of New York.  Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(c)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.16.                                   Confidentiality.  Each of the
Administrative Agent, the Collateral Agent and the Lenders agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ officers, directors,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) in connection with
the exercise of any remedies hereunder or under the other Loan Documents or any
suit, action or proceeding relating to the enforcement of its rights hereunder
or thereunder, (e) subject to an agreement containing provisions substantially
the same as those of this Section 9.16, to (i) any actual or prospective
assignee of or participant in any of its rights or obligations under this
Agreement and the other Loan Documents or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative

 

92

--------------------------------------------------------------------------------


 

transaction relating to the Borrowers or any Subsidiary or any of their
respective obligations, (f) with the consent of the Borrowers or (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 9.16.  For the purposes of this Section 9.16,
“Information” shall mean all information received from the Borrowers or any
Subsidiary and related to the Borrowers or any Subsidiary or their business,
other than any such information that was available to the Administrative Agent,
the Collateral Agent or any Lender on a nonconfidential basis prior to its
disclosure by the Borrowers or any Subsidiary; provided that, in the case of
Information received from the Borrowers or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential. 
Any Person required to maintain the confidentiality of Information as provided
in this Section 9.16 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information.

 

SECTION 9.17.                                   USA PATRIOT Act Notice.  Each
Lender and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrowers and the Guarantors that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies the Borrowers and the Guarantors, which information
includes the name and address of the Borrowers and the Guarantors and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers and the Guarantors in accordance with the
USA PATRIOT Act.

 

SECTION 9.18.                                   Judgment Currency.

 

(a)                                 The Loan Parties’ obligations hereunder and
under the other Loan Documents to make payments in the Dollars shall not be
discharged or satisfied by any tender or recovery, including pursuant to any
judgment, expressed in or converted into any currency other than Dollars, except
to the extent that such tender or recovery results in the effective receipt by
the Administrative Agent, the Collateral Agent or the respective Lender of the
full amount of Dollars expressed to be payable to the Administrative Agent, the
Collateral Agent or such Lender under this Agreement or the other Loan
Documents.

 

(b)                                 If, for the purpose of obtaining or
enforcing judgment against any Loan Party in any court or in any jurisdiction,
it becomes necessary to convert into or from any currency other than Dollars
(such other currency being hereinafter referred to as the “Judgment Currency”)
an amount due in Dollars, the conversion shall be made at the U.S. Dollar
Equivalent thereof, determined, in each case, as of the Business Day immediately
preceding the day on which the judgment is given (such Business Day being
hereinafter referred to as the “Judgment Currency Conversion Date”).

 

(c)                                  If there is a change in the rate of
exchange prevailing between the Judgment Currency Conversion Date and the date
of actual payment of the amount due, the applicable Loan Party covenants and
agrees to pay, or cause to be paid, such additional amounts, if any (but in any
event not a lesser amount) as may be necessary to ensure that the amount paid in
the Judgment Currency, when converted at the rate of exchange prevailing on the
date of payment, will produce the amount of Dollars which could have been
purchased with the amount of Judgment Currency stipulated in the judgment or
judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.

 

(d)                                 For purposes of determining the U.S. Dollar
Equivalent or any other rate of exchange for this Section, such amounts shall
include any premium and costs payable in connection with the purchase of
Dollars.

 

[Signature pages follow]

 

93

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

RIGHTSIDE GROUP, LTD., as U.S. Borrower

 

 

 

By:

/s/ Taryn Naidu

 

Name:

Taryn Naidu

 

Title:

CEO and President

 

 

 

 

 

 

 

UNITED TLD HOLDCO LTD., as Cayman Borrower

 

 

 

By:

/s/ Taryn Naidu

 

Name:

Taryn Naidu

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

OBSIDIAN AGENCY SERVICES, INC.

 

as Administrative Agent and Collateral Agent

 

 

 

By:

/s/ Howard Levkowitz

 

Name:

Howard Levkowitz

 

Title:

President

 

 

 

 

 

 

 

SPECIAL VALUE CONTINUATION PARTNERS, LP, as Lender

 

 

 

 

By:

Tennenbaum Capital Partners, LLC

 

Its:

Investment Manager

 

 

 

 

By:

/s/ Howard Levkowitz

 

Name:

Howard Levkowitz

 

Title:

Managing Partner

 

 

 

 

 

 

 

TENNENBAUM OPPORTUNITIES FUND VI, LLC, as Lender

 

 

 

 

By:

Tennenbaum Capital Partners, LLC

 

Its:

Investment Manager

 

 

 

 

By:

/s/ Howard Levkowitz

 

Name:

Howard Levkowitz

 

Title:

Managing Partner

 

S-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTICE OF BORROWING

 

August       , 2014

 

Obsidian Agency Services, Inc.,

as Administrative Agent under the

Credit Agreement referred to below

c/o Tennenbaum Capital Partners, LLC
2951 28th Street, Suite 1000
Santa Monica, CA  90405
Attention:  Asher Finci
Fax:  (310) 889-4950

 

Re:                             [RIGHTSIDE GROUP, LTD.][UNITED TLD HOLDCO, LTD.]

 

Reference is made to that certain Credit Agreement, dated as of August 6, 2014
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among RIGHTSIDE GROUP, LTD., a
Delaware corporation (the “U.S. Borrower”), UNITED TLD HOLDCO, LTD., an exempted
company limited by shares incorporated under the laws of the Cayman Islands (the
“Cayman Borrower”, and, together with the U.S. Borrower, the “Borrowers”), the
lenders from time to time party thereto (the “Lenders”), and OBSIDIAN AGENCY
SERVICES, INC., as administrative agent and as collateral agent for the Lenders.
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.

 

The [U.S. Borrower][Cayman Borrower] hereby gives you notice, irrevocably,
pursuant to Section 2.02(c) of the Credit Agreement that the undersigned hereby
requests a borrowing (the “Proposed Borrowing”) under the Credit Agreement and,
in connection therewith, sets forth below the information relating to the
Proposed Borrowing as required by Section 2.02(c) of the Credit Agreement:

 

(a)                                 The date of the Proposed Borrowing is the
Closing Date.

 

(b)                                 The aggregate principal amount of the
Proposed Borrowing is $[10,000,000] [20,000,000].

 

At the time of the Proposed Borrowing and also after giving effect thereto,
(i) there is no Default or Event of Default, and (ii) all representations and
warranties contained in Article III of the Credit Agreement are true and correct
in all material respects (it being understood and agreed that any representation
or warranty which by its terms is made as of a specified date shall be required
to be true and correct in all material respects only as of such specified date);
provided that, if a representation or warranty is qualified as to materiality,
the materiality qualifier set forth above shall be disregarded with respect to
such representation or warranty for purposes of this condition.

 

At the time of the Proposed Borrowing, no injunction or other restraining order
has been issued and no hearing to cause an injunction or other restraining order
to be issued is pending or noticed with respect to any action, suit or
proceeding seeking to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the Transactions or the
making of the Term Loans under the Credit Agreement. Delivery of an executed
counterpart of this Notice of Borrowing by telecopier or other electronic means
shall be effective as delivery of an original executed counterpart of this
Notice of Borrowing.

 

[Remainder of page intentionally left blank]

 

A-1

--------------------------------------------------------------------------------


 

 

[RIGHTSIDE GROUP, LTD.][UNITED TLD HOLDCO, LTD.]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO NOTICE OF BORROWING]

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FOR PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, THIS TERM NOTE WAS ISSUED WITH “ORIGINAL ISSUE DISCOUNT.”
RIGHTSIDE GROUP, LTD. WILL PROMPTLY MAKE AVAILABLE TO THE HOLDER HEREOF
INFORMATION REGARDING THE ISSUE PRICE, ISSUE DATE, YIELD TO MATURITY, AMOUNT OF
ORIGINAL ISSUE DISCOUNT (AND ANY OTHER INFORMATION REQUIRED TO BE MADE AVAILABLE
TO SUCH HOLDER PURSUANT TO U.S. TREASURY REGULATIONS), UPON THE WRITTEN REQUEST
OF SUCH HOLDER DIRECTED TO 2951 28TH STREET, SUITE 1000, SANTA MONICA, CA 90405.

 

THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF AUGUST 6,
2014 AMONG SILICON VALLEY BANK (“SENIOR LENDER”), OBSIDIAN AGENCY
SERVICES, INC., AS AGENT FOR THE LENDERS (AS DEFINED BELOW), AND RIGHTSIDE GROUP
LTD. ON BEHALF OF THE BORROWERS (“BORROWERS”) OF THE INDEBTEDNESS (INCLUDING
INTEREST) OWED PURSUANT TO THAT CERTAIN CREDIT AGREEMENT DATED AS OF AUGUST 1,
2014 BY AND AMONG BORROWERS AND SENIOR LENDER, AS SUCH CREDIT AGREEMENT (SUBJECT
TO THE TERMS OF THE SUBORDINATION AGREEMENT) HAS BEEN AND HEREAFTER MAY BE
AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED FROM TIME TO TIME AND
(SUBJECT TO THE TERMS OF THE SUBORDINATION AGREEMENT) TO INDEBTEDNESS
REFINANCING THE INDEBTEDNESS UNDER THAT AGREEMENT AS CONTEMPLATED BY THE
SUBORDINATION AGREEMENT; AND EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE
HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE SUBORDINATION
AGREEMENT.

 

FORM OF TERM NOTE (U.S. BORROWER)

 

$[·]

 

[·], 2014

 

FOR VALUE RECEIVED, the undersigned, RIGHTSIDE GROUP, LTD., a Delaware
corporation (the “U.S. Borrower”, together with all successors and assigns),
promises to pay [·] (hereinafter, together with all successors in title and
permitted assigns, the “Lender”), the principal sum of $[·] or such lesser
amount as is outstanding from time to time, on the dates and in the amounts set
forth in the Credit Agreement (as hereafter defined), with interest, fees,
expenses and costs at the rate and payable in the manner stated in the Credit
Agreement.  As used herein, the “Credit Agreement” means and refers to that
certain Credit Agreement, dated as of August 6, 2014 (as the same may be
amended, restated, supplemented or otherwise modified from time to time), by and
among the U.S. Borrower, UNITED TLD HOLDCO, LTD., an exempted company limited by
shares incorporated under the laws of the Cayman Islands (the “Cayman Borrower”,
together with all successors and assigns), the lenders from time to time party
thereto (the “Lenders”) and OBSIDIAN AGENCY SERVICES, INC., as administrative
agent (in such capacity, the “Administrative Agent”) and as collateral agent (in
such capacity, the “Collateral Agent”) for the Lenders. Capitalized terms used
herein and not otherwise defined herein are used herein as defined in the Credit
Agreement.

 

This Term Note is a “Term Note” to which reference is made in the Credit
Agreement and is subject to all terms and provisions thereof.  This Term Note is
also entitled to the benefits of the Guarantee and Collateral Agreement and is
secured by the Collateral.  The principal of, and interest on, this Term Note
shall be payable at the times, in the manner and in the amounts provided in the
Credit Agreement and shall be subject to prepayment and acceleration as provided
therein.  The Administrative

 

B-1

--------------------------------------------------------------------------------


 

Agent’s books and records concerning the Term Loans, the accrual of interest and
fees thereon, and the repayment of such Term Loans shall be prima facie evidence
of the indebtedness to the Lender hereunder, absent manifest error.

 

No delay or omission by the Administrative Agent, the Collateral Agent or the
Lender in exercising or enforcing any of the Administrative Agent’s, the
Collateral Agent’s or the Lender’s respective powers, rights, privileges,
remedies or discretions hereunder shall operate as a waiver thereof on that
occasion nor on any other occasion.  No waiver of any Event of Default shall
operate as a waiver of any other Event of Default, nor as a continuing waiver.

 

The U.S. Borrower waives presentment, demand, notice and protest, and any delay
on the part of the holder hereof.  The U.S. Borrower assents to any extension or
other indulgence (including, without limitation, the release or substitution of
Collateral) permitted by the Administrative Agent, the Collateral Agent and/or
the Lender with respect to this Term Note and/or any Security Document or any
extension or other indulgence with respect to any other liability or any other
collateral given under the Loan Documents to secure any other liability of the
U.S. Borrower or any other Person obligated on account of this Term Note.

 

This Term Note shall be binding upon the U.S. Borrower and upon its permitted
successors, assigns, and representatives, and shall inure to the benefit of the
Lender and its permitted successors, endorsees and assigns. There are certain
restrictions on the assignment and transfer of this Term Note and the
obligations evidenced by this Term Note in the Credit Agreement (including,
without limitation, in Section 9.04 of the Credit Agreement).

 

Each of the U.S. Borrower and, by its acceptance hereof, the Lender, hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court of
any thereof, in any action or proceeding arising out of or relating to this Term
Note or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the U.S. Borrower and, by its acceptance hereof, the
Lender, hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by the law, in such Federal court. Each of the
U.S Borrower and, by its acceptance hereof, the Lender, agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Term Note shall affect any right that the
Administrative Agent, the Collateral Agent or any Lender may otherwise have to
bring any action or proceeding relating to this Term Note or the other Loan
Documents against the U.S. Borrower, the Cayman Borrower or their respective
properties in the courts of any jurisdiction. Each of the U.S. Borrower and, by
its acceptance hereof, the Lender, irrevocably and unconditionally waives, to
the fullest extent that it may legally and effectively do so, any objection
which it may now or hereafter have to the laying of venue of any action or
proceeding arising out of, or relating to, this Term Note in any court located
in the City of New York, Borough of Manhattan, or the United States of America
sitting in the Southern District of New York.  Each of the U.S. Borrower and, by
its acceptance hereof, the Lender, hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

 

Each of the U.S. Borrower and, by its acceptance hereof, the Lender, makes the
following waiver knowingly, voluntarily, and intentionally, and understands that
the Administrative Agent and the Lender or the U.S. Borrower, as applicable, are
each relying thereon.  EACH OF THE U.S. BORROWER AND,

 

B-2

--------------------------------------------------------------------------------


 

BY ITS ACCEPTANCE HEREOF, THE LENDER, HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS TERM NOTE.

 

[Remainder of page intentionally left blank]

 

B-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Term Note to be duly
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

 

RIGHTSIDE GROUP, LTD.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[SIGNATURE PAGE TO FORM OF NOTE (U.S. BORROWER)]

 

B-4

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS

 

Date

 

Amount
of Term
Loan

 

Maturity
Date

 

Payments of Principal/Interest

 

Principal
Balance of
Term Note

 

Name of
Person
Making this
Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-5

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FOR PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, THIS TERM NOTE WAS ISSUED WITH “ORIGINAL ISSUE DISCOUNT.”
UNITED TLD HOLDCO, LTD. WILL PROMPTLY MAKE AVAILABLE TO THE HOLDER HEREOF
INFORMATION REGARDING THE ISSUE PRICE, ISSUE DATE, YIELD TO MATURITY, AMOUNT OF
ORIGINAL ISSUE DISCOUNT (AND ANY OTHER INFORMATION REQUIRED TO BE MADE AVAILABLE
TO SUCH HOLDER PURSUANT TO U.S. TREASURY REGULATIONS), UPON THE WRITTEN REQUEST
OF SUCH HOLDER DIRECTED TO 2951 28TH STREET, SUITE 1000, SANTA MONICA, CA 90405.

 

THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF AUGUST 6,
2014 AMONG SILICON VALLEY BANK (“SENIOR LENDER”), OBSIDIAN AGENCY SERVICES,
INC., AS AGENT FOR THE LENDERS (AS DEFINED BELOW), AND RIGHTSIDE GROUP LTD. ON
BEHALF OF THE BORROWERS (“BORROWERS”) OF THE INDEBTEDNESS (INCLUDING INTEREST)
OWED PURSUANT TO THAT CERTAIN CREDIT AGREEMENT DATED AS OF AUGUST 1, 2014 BY AND
AMONG BORROWERS AND SENIOR LENDER, AS SUCH CREDIT AGREEMENT (SUBJECT TO THE
TERMS OF THE SUBORDINATION AGREEMENT) HAS BEEN AND HEREAFTER MAY BE AMENDED,
SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED FROM TIME TO TIME AND (SUBJECT TO
THE TERMS OF THE SUBORDINATION AGREEMENT) TO INDEBTEDNESS REFINANCING THE
INDEBTEDNESS UNDER THAT AGREEMENT AS CONTEMPLATED BY THE SUBORDINATION
AGREEMENT; AND EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF,
IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT.

 

FORM OF TERM NOTE (CAYMAN BORROWER)

 

$[·]

 

[·], 2014

 

FOR VALUE RECEIVED, the undersigned, UNITED TLD HOLDCO, LTD., an exempted
company limited by shares incorporated under the laws of the Cayman Islands (the
“Cayman Borrower”, together with all successors and assigns), promises to pay
[·] (hereinafter, together with all successors in title and permitted assigns,
the “Lender”), the principal sum of $[·] or such lesser amount as is outstanding
from time to time, on the dates and in the amounts set forth in the Credit
Agreement (as hereafter defined), with interest, fees, expenses and costs at the
rate and payable in the manner stated in the Credit Agreement.  As used herein,
the “Credit Agreement” means and refers to that certain Credit Agreement, dated
as of August 6, 2014 (as the same may be amended, restated, supplemented or
otherwise modified from time to time), by and among the Cayman Borrower,
RIGHTSIDE GROUP, LTD., a Delaware corporation (the “U.S. Borrower”), the lenders
from time to time party thereto (the “Lenders”) and OBSIDIAN AGENCY SERVICES,
INC., as administrative agent (in such capacity, the “Administrative Agent”) and
as collateral agent (in such capacity, the “Collateral Agent”) for the Lenders.
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.

 

This Term Note is a “Term Note” to which reference is made in the Credit
Agreement and is subject to all terms and provisions thereof.  This Term Note is
also entitled to the benefits of the Guarantee and Collateral Agreement and is
secured by the Collateral.  The principal of, and interest on, this Term Note
shall be payable at the times, in the manner and in the amounts provided in the
Credit Agreement and shall be subject to prepayment and acceleration as provided
therein.  The Administrative

 

B-5

--------------------------------------------------------------------------------


 

Agent’s books and records concerning the Term Loans, the accrual of interest and
fees thereon, and the repayment of such Term Loans shall be prima facie evidence
of the indebtedness to the Lender hereunder, absent manifest error.

 

No delay or omission by the Administrative Agent, the Collateral Agent or the
Lender in exercising or enforcing any of the Administrative Agent’s, the
Collateral Agent’s or the Lender’s respective powers, rights, privileges,
remedies or discretions hereunder shall operate as a waiver thereof on that
occasion nor on any other occasion.  No waiver of any Event of Default shall
operate as a waiver of any other Event of Default, nor as a continuing waiver.

 

The Cayman Borrower waives presentment, demand, notice and protest, and any
delay on the part of the holder hereof.  The Cayman Borrower assents to any
extension or other indulgence (including, without limitation, the release or
substitution of Collateral) permitted by the Administrative Agent, the
Collateral Agent and/or the Lender with respect to this Term Note and/or any
Security Document or any extension or other indulgence with respect to any other
liability or any other collateral given under the Loan Documents to secure any
other liability of the Cayman Borrower or any other Person obligated on account
of this Term Note.

 

This Term Note shall be binding upon the Cayman Borrower and upon its permitted
successors, assigns, and representatives, and shall inure to the benefit of the
Lender and its permitted successors, endorsees and assigns. There are certain
restrictions on the assignment and transfer of this Term Note and the
obligations evidenced by this Term Note in the Credit Agreement (including,
without limitation, in Section 9.04 of the Credit Agreement).

 

Each of the Cayman Borrower and, by its acceptance hereof, the Lender, hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court of
any thereof, in any action or proceeding arising out of or relating to this Term
Note or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the Cayman Borrower and, by its acceptance hereof, the
Lender, hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court. Each of the
Cayman Borrower and, by its acceptance hereof, the Lender, agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Term Note shall affect any right that the
Administrative Agent, the Collateral Agent or any Lender may otherwise have to
bring any action or proceeding relating to this Term Note or the other Loan
Documents against the Cayman Borrower, the U.S. Borrower or their respective
properties in the courts of any jurisdiction. Each of the Cayman Borrower and,
by its acceptance hereof, the Lender, irrevocably and unconditionally waives, to
the fullest extent that it may legally and effectively do so, any objection
which it may now or hereafter have to the laying of venue of any action or
proceeding arising out of, or relating to, this Term Note in any court located
in the City of New York, Borough of Manhattan, or the United States of America
sitting in the Southern District of New York.  Each of the Cayman Borrower and,
by its acceptance hereof, the Lender, hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

 

Each of the Cayman Borrower and, by its acceptance hereof, the Lender, makes the
following waiver knowingly, voluntarily, and intentionally, and understands that
the Administrative Agent and the

 

B-6

--------------------------------------------------------------------------------


 

Lender or the Cayman Borrower, as applicable, are each relying thereon.  EACH OF
THE CAYMAN BORROWER AND, BY ITS ACCEPTANCE HEREOF, THE LENDER, HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS TERM NOTE.

 

[Remainder of page intentionally left blank]

 

B-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Term Note to be duly
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

UNITED TLD HOLDCO, LTD.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURE PAGE TO FORM OF NOTE (CAYMAN BORROWER)

 

B-7

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS

 

Date

 

Amount
of Term
Loan

 

Maturity
Date

 

Payments of Principal/Interest

 

Principal
Balance of
Term Note

 

Name of
Person
Making this
Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-8

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[RESERVED]

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[AGENT LOGO]

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

[RIGHTSIDE GROUP, LTD.][UNITED TLD HOLDCO, LTD.]

 

Agent Address:

 

 

Return form to:

 

 

 

 

 

Obsidian Agency Services, Inc.

 

 

 

 

c/o Tennenbaum Capital

 

Telephone:

(310) 889-4950

 

Partners, LLC

 

Facsimile:

 

 

2951 28th Street, Suite 1000

 

E-mail:

 

 

Santa Monica, CA 90405

 

 

 

 

It is very important that all of the requested information be completed
accurately and that this administrative questionnaire be returned promptly.  If
your institution is sub-allocating its allocation, please fill out an
administrative questionnaire for each legal entity.

 

Legal Name of Lender to appear in Documentation:

 

 

 

 

 

Tax ID Number:

 

 

 

Signature Block Information:

 

 

 

·

 

Signing Credit Agreement

o

Yes

o

No

·

 

Coming in via Assignment

o

Yes

o

No

 

Type of Lender:

 

Bank ; Asset Manager ; Broker/Dealer ; CLO/CDO ; Finance Company ; Hedge Fund ;
Insurance ; Mutual Fund ; Pension Fund ; Other Regulated Investment Fund ;
Special Purpose Vehicle ; Other (please specify) ;

 

Lender Parent (if any):

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

D-1

--------------------------------------------------------------------------------


 

Credit Contact(s)/Notification Methods:  Borrowings, Paydowns, Interest,
Fees, etc.

 

 

Primary Credit Contact

 

Secondary Credit Contact

 

Syndicate-level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities) will
be made available to the Credit Contact(s) below.  The Credit Contact(s) must be
able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and state
securities laws.

 

Name:

 

 

 

Company:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

 

Primary Operations Contact

 

Secondary Operations Contact

 

Name:

 

 

 

Company:

 

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

Telephone:

 

 

 

Facsimile:

 

 

 

E-Mail Address:

 

 

 

 

D-1

--------------------------------------------------------------------------------


 

Lender’s Domestic Wire Instructions

 

Bank Name:

 

ABA/Routing No.:

 

Account Name:

 

Account No.:

 

FFC Account Name:

 

FFC Account No.:

 

Attention:

 

Reference:

 

 

Lender’s Foreign Wire Instructions

 

Currency:

 

Bank Name:

 

Swift/Routing No.:

 

Account Name:

 

Account No.:

 

FFC Account Name:

 

FFC Account No.:

 

Attention:

 

Reference:

 

 

Administrative Agent’s Wire Instructions

 

Bank Name:

 

ABA/Routing No.:

 

Account Name:

 

Account No.:

 

FFC Account Name:

 

FFC Account No.:

 

Attention:

 

Reference:

 

 

D-3

--------------------------------------------------------------------------------


 

Tax Documents

 

NON-U.S. LENDER INSTITUTIONS:

 

I. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the United States.  Please refer to
the instructions of the form applicable to your institution when completing it. 
In addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed tax forms.  An original tax form must be submitted.

 

II. Flow-Through Entities:

 

If your institution is organized outside the United States and is classified for
U.S. federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
your institution together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions of this form when completing it.  In addition,
please be advised that U.S. tax regulations do not permit the acceptance of
faxed tax forms.  Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we request that you submit an
original Form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your Non-U.S. or U.S. institution must be completed
and returned on or prior to the date on which your institution becomes a Lender
under the Credit Agreement.  Failure to provide the proper tax form when
requested may subject your institution to U.S. tax withholding.

 

D-4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4)
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and[the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
(express or implied) by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee identify Lender]

 

 

 

3.

Borrower:  [RIGHTSIDE GROUP, LTD.][UNITED TLD HOLDCO, LTD.]

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

E-1

--------------------------------------------------------------------------------


 

4.                                      Administrative Agent:  Obsidian Agency
Services, Inc., including any successor thereto, as the administrative agent
under the Credit Agreement

 

5.                                      Credit Agreement:  The Credit Agreement,
dated as of August 6, 2014 (as the same may be amended, restated, supplemented
or otherwise modified from time to time), by and among RIGHTSIDE GROUP, LTD., a
Delaware corporation, as the U.S. Borrower, UNITED TLD HOLDCO, LTD., an exempted
company limited by shares incorporated under the laws of the Cayman Islands, as
the Cayman Borrower, the lenders from time to time party thereto (the
“Lenders”), and OBSIDIAN AGENCY SERVICES, INC., as administrative agent and as
collateral agent for the Lenders.

 

6.                                      Assigned Interest:

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate
Amount of
Term Loans
for all
Lenders(7)

 

Amount of
Term Loans
Assigned

 

Percentage
Assigned of
Term Loans(8)

 

CUSIP
Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade Date:                (9)

 

Effective Date:                         , 20         [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

(6)  List each Assignee, as appropriate.

(7)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(8)  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

(9)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Consented to and] Accepted:

 

 

OBSIDIAN AGENCY SERVICES, INC., as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to: [RIGHTSIDE GROUP, LTD.][UNITED TLD HOLDCO, LTD.]

 

 

By:

 

 

 

Name:

 

 

Title:  ]

 

 

[SIGNATURE PAGE TO FORM OF ASSIGNMENT AND ACCEPTANCE]

 

E-3

--------------------------------------------------------------------------------


 

Annex 1

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ACCEPTANCE

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim; and (b) except as set
forth in (a) above, makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement, any other Loan Document or any other
instrument or document furnished pursuant to the Credit Agreement, or the
financial condition of Holdings, the Borrower or any Subsidiary or the
performance or observance by Holdings, the Borrower or any Subsidiary of any of
its obligations under the Credit Agreement, any other Loan Document or any other
instrument or document furnished pursuant to the Credit Agreement.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it is legally authorized to enter into such Assignment and
Acceptance; (ii) it meets all the requirements to be an assignee under Section
9.04(b) and (c) of the Credit Agreement (subject to such consents, if any, as
may be required under Section 9.04(b) of the Credit Agreement); (iii) from and
after the Effective Date referred to in this Assignment and Acceptance, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of [the][the relevant] Assigned Interest, shall have the
obligations of a Lender thereunder; (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by [the][such] Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the][such] Assigned Interest, is experienced in acquiring
assets of such type; (v) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase
[the][such] Assigned Interest and (vi) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
including but not limited to any documentation required pursuant to Section 2.17
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
(b) confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements referred to in Section 3.05(a)
and Section 3.05(b) of the Credit Agreement or delivered pursuant to Section
5.04 of the Credit Agreement and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (c) will independently and without reliance upon
the Administrative Agent, the Collateral Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (d) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement as are
delegated to the Administrative Agent and the Collateral Agent, respectively, by
the terms of the Credit Agreement, together with such powers as are reasonably
incidental thereto; and (e) agrees that it will perform in accordance with their
terms all the obligations which by the terms of the Loan Documents are required
to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

E-i

--------------------------------------------------------------------------------


 

3.                                      General Provisions.  This Assignment and
Acceptance shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Acceptance may be executed in any number of counterparts (and by different
parties hereto indifferent counterparts), each of which shall constitute an
original, but all of which together shall constitute one instrument.  Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by telecopy or other electronic imaging means shall be effective as delivery of
a manually executed counterpart of this Assignment and Acceptance.  This
Assignment and Acceptance shall be governed by, and construed in accordance
with, the internal laws of the State of New York.

 

E-ii

--------------------------------------------------------------------------------